 

Exhibit 10.1

 

Execution Version

 

FINANCING AGREEMENT

 

Dated as of October 16, 2020

 

by and among

 

BLUE APRON, LLC,

 

as Borrower,

 

BLUE APRON HOLDINGS, INC.,

 

as Parent,

 

THE PARENT AND EACH SUBSIDIARY OF THE PARENT LISTED AS A SUBSIDIARY GUARANTOR ON
THE SIGNATURE PAGES HERETO,
as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

 

and

 

BLUE TORCH FINANCE LLC,
as Administrative Agent and Collateral Agent

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE, THE
TERM LOAN IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT.  REQUESTS FOR
INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT ON THE TERM LOAN MAY BE
DIRECTED TO the administrative agent at its address set forth herein.

 

 

 





 

 

Table of Contents

 

    Page       Article I DEFINITIONS; CERTAIN TERMS 1       Section 1.01
Definitions 1 Section 1.02 Terms Generally 37 Section 1.03 Certain Matters of
Construction 37 Section 1.04 Accounting and Other Terms 38 Section 1.05 Time
References 38       Article II THE TERM LOAN 39       Section 2.01 Commitments
39 Section 2.02 Making the Term Loan 39 Section 2.03 Repayment of Term Loan;
Evidence of Debt 40 Section 2.04 Interest 41 Section 2.05 Termination of
Commitment; Prepayment of Term Loan 42 Section 2.06 Fees 45 Section 2.07 LIBOR
Option 46 Section 2.08 Funding Losses 48 Section 2.09 Taxes 49 Section 2.10
Increased Costs and Reduced Return 52 Section 2.11 Changes in Law;
Impracticability or Illegality 53       Article III INTENTIONALLY OMITTED 54    
  Article IV APPLICATION OF PAYMENTS 54       Section 4.01 Payments;
Computations and Statements 54 Section 4.02 Sharing of Payments 55 Section 4.03
Apportionment of Payments 55       Article V CONDITIONS TO TERM LOAN 56      
Section 5.01 Conditions Precedent to Effectiveness 56 Section 5.02 Conditions
Subsequent to Effectiveness 60       Article VI REPRESENTATIONS AND WARRANTIES
61       Section 6.01 Representations and Warranties 61       Article VII
COVENANTS OF THE LOAN PARTIES AND OTHER COLLATERAL MATTERS 68       Section 7.01
Affirmative Covenants 68 Section 7.02 Negative Covenants 77 Section 7.03
Financial Covenants 82      



i



 

Article VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS 83      
Section 8.01 Cash Management Arrangements 83       Article IX EVENTS OF DEFAULT
84       Section 9.01 Events of Default 84       Article X AGENTS 87      
Section 10.01 Appointment 87 Section 10.02 Nature of Duties; Delegation 88
Section 10.03 Rights, Exculpation, Etc. 89 Section 10.04 Reliance 89
Section 10.05 Indemnification 89 Section 10.06 Agents Individually 90
Section 10.07 Successor Agent 90 Section 10.08 Collateral Matters 91
Section 10.09 Agency for Perfection 92 Section 10.10 No Reliance on any Agent’s
Customer Identification Program 92 Section 10.11 No Third Party Beneficiaries 93
Section 10.12 No Fiduciary Relationship 93 Section 10.13 Reports;
Confidentiality; Disclaimers 93 Section 10.14 Collateral Custodian 94
Section 10.15 Collateral Agent May File Proofs of Claim 94       Article XI
GUARANTY 95       Section 11.01 Guaranty 95 Section 11.02 Guaranty Absolute 95
Section 11.03 Waiver 96 Section 11.04 Continuing Guaranty; Assignments 96
Section 11.05 Subrogation 97 Section 11.06 Contribution 97      



ii



 

Article XII MISCELLANEOUS 98       Section 12.01 Notices, Etc. 98 Section 12.02
Amendments, Etc. 100 Section 12.03 No Waiver; Remedies, Etc. 101 Section 12.04
Expenses; Attorneys’ Fees 102 Section 12.05 Right of Set-off 103 Section 12.06
Severability 103 Section 12.07 Assignments and Participations. 103 Section 12.08
Counterparts 107 Section 12.09 Governing Law 107 Section 12.10 Consent to
Jurisdiction; Service of Process and Venue 107 Section 12.11 Waiver of Jury
Trial, Etc. 108 Section 12.12 Consent by the Agents and Lenders 109
Section 12.13 No Party Deemed Drafter 109 Section 12.14 Reinstatement; Certain
Payments 109 Section 12.15 Indemnification; Limitation of Liability for Certain
Damages 109 Section 12.16 Records 110 Section 12.17 Binding Effect 110
Section 12.18 Highest Lawful Rate 111 Section 12.19 Confidentiality 112
Section 12.20 Public Disclosure 112 Section 12.21 Integration 113 Section 12.22
USA PATRIOT Act 113

 



iii



 

SCHEDULE AND EXHIBITS 

 

Schedule 1.01(A) Lenders and Lenders’ Commitments Schedule 1.01(B) Facilities
Schedule 5.02 Conditions Subsequent Schedule 6.01(e) Capitalization;
Subsidiaries Schedule 6.01(f) Litigation Schedule 6.01(i) ERISA Schedule 6.01(q)
Environmental Matters Schedule 6.01(r) Insurance Schedule 6.01(u) Intellectual
Property Schedule 6.01(v) Material Contracts Schedule 7.02(a) Existing Liens
Schedule 7.02(b) Existing Indebtedness Schedule 7.02(e) Existing Investments
Schedule 7.02(k) Limitations on Dividends and Other Payment Restrictions
Schedule 8.01 Cash Management Accounts     Exhibit A Form of Joinder Agreement
Exhibit B Form of Assignment and Acceptance Exhibit C Form of Notice of
Borrowing Exhibit D Form of LIBOR Notice Exhibit E Form of Compliance
Certificate Exhibit 2.09(d) Forms of U.S. Tax Compliance Certificate Exhibit F
Form of Note

 



iv





 





FINANCING AGREEMENT



 

Financing Agreement, dated as of October 16, 2020 by and among BLUE APRON, LLC,
a Delaware limited liability company (the “Borrower”), BLUE APRON HOLDINGS, INC,
a Delaware corporation (the “Parent”), each subsidiary of the Parent listed as a
“Subsidiary Guarantor” on the signature pages hereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
“Guarantor” hereunder, each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party hereto (each a “Lender” and collectively,
the “Lenders”), Blue Torch Finance LLC, a Delaware limited liability company
(“Blue Torch”), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”), and
Blue Torch, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and collectively, the
“Agents”).

 

RECITALS

 

The Borrower has asked the Lenders to extend credit to the Borrower consisting
of a term loan in the aggregate principal amount of $35,000,000. The proceeds of
the term loan shall be used, together with approximately $10,250,000 of cash on
hand, to refinance existing indebtedness of the Borrower and to pay fees and
expenses in connection with the transactions contemplated by this Agreement. The
Lenders are severally, and not jointly, willing to extend such credit to the
Borrower subject to the terms and conditions hereinafter set forth.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

Article I

 

DEFINITIONS; CERTAIN TERMS

 

Section 1.01     Definitions

 

. As used in this Agreement, the following terms shall have the respective
meanings indicated below:

 

“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.

 

“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.

 

“Action” has the meaning specified therefor in ‎Section 12.12.

 

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 



1



 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(a) vote 10% or more of the Equity Interests having ordinary voting power for
the election of members of the Board of Directors of such Person or (b) direct
or cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.

 

“Agent” and “Agents” have the respective meanings specified therefor in the
preamble hereto.

 

“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

 

“Anniversary Fee” has the meaning specified therefor in ‎Section 2.06(a).

 

“Anti-Corruption Laws” means all Requirements of Law concerning or relating to
bribery or corruption, including, without limitation, the United States Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), the UK Bribery Act of
2010, and the anti-bribery and anti-corruption laws and regulations of those
jurisdictions in which the Loan Parties do business.

 

“Anti-Money Laundering Laws” means all Requirements of Law concerning or
relating to terrorism or money laundering, including, without limitation, the
Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956-1957), the USA PATRIOT
Act and the Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820(b) and
§§ 1951-1959) and the rules and regulations thereunder, and any law prohibiting
or directed against the financing or support of terrorist activities (e.g., 18
U.S.C. §§ 2339A and 2339B).

 

“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 7.00% per
annum, and (b) any LIBOR Rate Loan or any portion thereof, 8.00% per annum.

 

“Applicable Premium” means:

 

(a)     as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (b), (c) or (d) of the definition thereof:

 

(i)     during the period from and after the Effective Date up to and including
the date that is the first anniversary of the Effective Date (the “First
Period”), an amount equal to the Make-Whole Amount;

 



2



 

(ii)     during the period after the First Period up to and including the date
that is the second anniversary of the Effective Date (the “Second Period”), an
amount equal to 3.00% times the aggregate principal amount of the Term Loan
outstanding on the date of such Applicable Premium Trigger Event; and

 

(iii)     during the period after the Second Period up to but not including the
Final Maturity Date (the “Third Period”), an amount equal to 1.00% times the
aggregate principal amount of the Term Loan outstanding on the date of such
Applicable Premium Trigger Event; and

 

(b)     as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (a) of the definition thereof:

 

(i)     during the First Period, an amount equal to the Make-Whole Amount;

 

(ii)     during the Second Period, an amount equal to 3.00% times the aggregate
principal amount of the Term Loan being paid on such date; and

 

(iii)     during the Third Period, an amount equal to 1.00% times the amount of
the aggregate principal amount of the Term Loan being paid on such date;

 

“Applicable Premium Trigger Event” means:

 

(a)     any payment by any Loan Party of all, or any part, of the principal
balance of the Term Loan for any reason (including, without limitation, any
optional prepayment or mandatory prepayment other than (x) any prepayment made
pursuant to Section 2.05(c)(iv) and (y) any regularly scheduled amortization
payment made pursuant to the first sentence of Section 2.03(a)) whether before
or after (i) the occurrence of an Event of Default, or (ii) the commencement of
any Insolvency Proceeding, and notwithstanding any acceleration (for any reason)
of the Obligations;

 

(b)     the acceleration of the Obligations for any reason, including, without
limitation, acceleration in accordance with ‎Section 9.01, including as a result
of the commencement of an Insolvency Proceeding;

 

(c)     the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to any Agent, for the
account of the Lenders in full or partial satisfaction of the Obligations; or

 

(d)     the termination of this Agreement for any reason.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent,
in accordance with ‎Section 12.07 hereof and substantially in the form of
Exhibit B hereto or such other form acceptable to the Administrative Agent.

 



3



 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

“Blue Torch” has the meaning specified therefor in the preamble hereto.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

 

“Borrower” has the meaning specified therefor in the preamble hereto.

 

“Build to Suit Obligations” means any obligations relating to a lease or other
obligation accounted for using “build to suit” accounting in accordance with
GAAP.

 

“Business Day” means (a) for all purposes other than as described in clause
(b) below, any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close, and
(b) with respect to the borrowing, payment or continuation of, or determination
of interest rate on, LIBOR Rate Loans, any day that is a Business Day described
in clause (a) above and on which dealings in Dollars may be carried on in the
interbank eurodollar markets in New York City and London.

 

“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

 

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP; provided that Build to Suit
Obligations shall not constitute Capitalized Lease Obligations.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within one year from the date of acquisition thereof;
(b) commercial paper, maturing not more than one year after the date of issue
rated P 1 by Moody’s or A 1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than one year after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
investing at least 90% of their assets in Cash Equivalents described in one or
more clauses of this definition; (f) marketable tax exempt securities rated A-1
or higher by Moody’s or A or higher by Standard & Poor’s, in each case, maturing
within one year from the date of acquisition thereof; and (g) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank satisfying the requirements of
clause (c) of this definition.

 



4



 

“Cash Management Accounts” means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.

 

“Cash Management Bank” has the meaning specified therefor in ‎Section 8.01(a).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means each occurrence of any of the following:

 

(a)     the acquisition, directly or indirectly, by any person or group (within
the meaning of Section 13(d)(3) of the Exchange Act) (other than the Permitted
Holder) of beneficial ownership of more than 33% of the aggregate outstanding
voting power of the Equity Interests of the Parent;

 

(b)     during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Parent was approved by
a vote of at least a majority of the directors of the Parent then still in
office who were either directors at the beginning of such period, or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent; or

 

(c)     the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to ‎Section 7.02(c)(i)), free and clear of all Liens (other than Permitted
Specified Liens).

 



5



 

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Loan Party upon which a
Lien is granted or purported to be granted to the Collateral Agent by such Loan
Party as security for all or any part of the Obligations.

 

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

 

“Collateral Document” has the meaning specified therefore in
Section 12.02(b)(iii).

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make the Term Loan to the Borrower in the amount set forth in Schedule
1.01(A) hereto or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under this Agreement, as the same may be terminated or reduced
from time to time in accordance with the terms of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate, substantially in the
form of Exhibit E, duly executed by an Authorized Officer of the Parent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, and (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business. The amount of
any Person’s obligation under any Contingent Obligation shall (subject to any
limitation set forth therein) be determined in accordance with GAAP.

 



6



 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Collateral Agent, among the
Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Collateral Agent,
which control shall only be exercisable by the Collateral Agent after the
occurrence and during the continuance of an Event of Default hereunder.

 

“Current Value” has the meaning specified therefor in ‎Section 7.01(m).

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

“Disbursement Letter” means a disbursement letter, in form and substance
satisfactory to the Collateral Agent, by and among the Loan Parties, the Agents,
the Lenders and the other Persons party thereto, and the related funds flow
memorandum describing the sources and uses of all cash payments in connection
with the transactions contemplated to occur on the Effective Date.

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person. For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts, (b) any disposition of property through a “plan of division” under
the Delaware Limited Liability Company Act or any comparable transaction under
any similar law, (c) the early termination or modification of any contract
resulting in the receipt by any Loan Party of a cash payment or other
consideration in exchange for such event (other than payments in the ordinary
course for accrued and unpaid amounts due through the date of termination or
modification) or (d), any sale of merchant accounts (or any rights thereto
(including, without limitation, any rights to any residual payment stream with
respect thereto)) by any Loan Party.

 



7



 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Term Loan and all other Obligations), (b) is redeemable at the
option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends or distributions in cash, or (d) is convertible
into or exchangeable for (i) Indebtedness or (ii) any other Equity Interests
that would constitute Disqualified Equity Interests, in each case of clauses
(a) through (d), prior to the date that is ninety-one (91) days after the Final
Maturity Date; provided that if such Equity Interest is issued pursuant to a
plan for the benefit of employees of any Loan Party or by any such plan to such
employees, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by a Loan Party in
order to satisfy applicable statutory or regulatory obligations.

 

“Disqualified Institution” means, as of any date, (a) any Person designated by
the Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Effective Date and (b) any Person that
is a competitor of any Loan Party or any its respective Subsidiaries that has
been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent from time to time; provided that any Person
that becomes a “Disqualified Institution” after the applicable trade date for an
assignment or participation interest shall not apply to retroactively make such
Person a “Disqualified Institution” with respect to such assignment or
participation interest or any previously acquired assignment of or participation
interest in the Term Loans, but such Person shall not be able to increase its
Commitments under, or participation interests in, the Term Loans; provided,
however, that, in each case, “Disqualified Institutions” shall exclude any
Person that the Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time.

 

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

 

“Effective Date” has the meaning specified therefor in ‎Section 5.01.

 

“Employee Plan” means an employee benefit plan within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan), regardless of whether
subject to ERISA, that any Loan Party or any of its ERISA Affiliates maintains,
sponsors or contributes to or is obligated to contribute to.

 

“Environmental Claim” means any complaint, summons, citation, notice, directive,
order, claim, litigation, investigation, judicial or administrative proceeding,
judgment, letter or other communication from any Person or Governmental
Authority involving any alleged or actual (a) violation of or liability under
any Environmental Law; or (b) manufacture, use, handling, generation,
transportation, storage, treatment, Release, threatened Release or disposal or
exposure to any Hazardous Materials.

 



8



 

“Environmental Law” means any Requirement of Law relating to or concerning
(i) the protection of the environment, natural resources, human health or
safety, or (ii) the manufacture, use, handling, generation, transportation,
storage, treatment, Release, threatened Release or disposal of or exposure to
any Hazardous Material.

 

“Environmental Liability” means all liabilities (contingent or otherwise, known
or unknown), monetary obligations, losses (including monies paid in settlement),
damages, natural resource damages, costs and expenses (including all reasonable
fees, costs, client charges and expenses of counsel, experts and consultants),
fines, penalties, sanctions and interest arising directly or indirectly as a
result of or based upon (a) any Environmental Claim; (b) any actual, alleged or
threatened non-compliance with Environmental Law or Environmental Permit;
(c) any actual, alleged or threatened Release of or exposure to Hazardous
Materials; (d) any Remedial Action; (e) any environmental condition; or (f) any
contract, agreement, or other arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liability.

 

“Environmental Permit” means any permit, license, authorization, approval,
registration or entitlement required by or issued pursuant to any Environmental
Law or by any Governmental Authority pursuant to Environmental Law.

 

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 

“Equity Issuance” means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” or under
“common control” within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Sections 4001(a)(14) or 4001(b)(1) of ERISA.

 



9



 

“ERISA Event” means (a) the occurrence of a Reportable Event with respect to any
Pension Plan; (b) the failure to meet the minimum funding standards of
Section 412 or 430 of the Internal Revenue Code or Section 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the
failure to make a contribution or installment required under Section 412 or
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Internal Revenue Code or Section 303 of
ERISA); (d) a determination that any Multiemployer Plan is, or is expected to
be, in “critical” or “endangered” status under Section 432 of the Internal
Revenue Code or Section 305 of ERISA; (e) the filing of a notice of intent to
terminate a Pension Plan or the treatment of an amendment to a Pension Plan as a
termination under Section 4041 of ERISA; (f) the withdrawal by any Loan Party or
any of its ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
any Loan Party or any of its ERISA Affiliates pursuant to Section 4063 or 4064
of ERISA; (g) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition that might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (h) the imposition of liability on any Loan Party
or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069(a) of ERISA
or by reason of the application of Section 4212(c) of ERISA; (i) the withdrawal
of any Loan Party or any of its ERISA Affiliates in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan or the receipt by any Loan Party or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (j) the
occurrence of an act or omission which could give rise to the imposition on any
Loan Party or any of its ERISA Affiliates of fines, penalties, taxes or related
charges under Sections 4975 or 4971 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Plan; (k) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent, upon any Loan Party or any
of its ERISA Affiliates; (l) the assertion of a claim (other than routine claims
for benefits) against any Employee Plan or the assets thereof, or against any
Loan Party or any of its ERISA Affiliates in connection with any Employee Plan
or Multiemployer Plan; (m) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any such Pension Plan (or such other Employee Plan) to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code;
(n) the imposition on any Loan Party of any material fine, excise tax or penalty
with respect to any Employee Plan or Multiemployer Plan resulting from any
noncompliance with any Requirements of Law; or (o) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 

“Event of Default” has the meaning specified therefor in ‎Section 9.01.

 



10



 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” means any deposit account (a) specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees, (b) which is a zero balance
deposit account, (c) subject to, and used solely in connection with, a Permitted
Lien set forth in clauses (d) (but only to the extent such account is used
exclusively for cash collateral securing letters of credit that are permitted
hereunder), (f), (n) and (t) of the definition of Permitted Liens,
(d) constituting a custodian, trust, fiduciary or other escrow account
established solely for the benefit of third parties in the ordinary course of
business in connection with transactions permitted hereunder and (e) which
constitutes a Petty Cash Account.

 

“Excluded Equity Issuance” means (a) in the event that the Parent or any of its
Subsidiaries forms any Subsidiary in accordance with this Agreement, the
issuance by such Subsidiary of Equity Interests to the Parent or such
Subsidiary, as applicable, (b) the issuance of Equity Interests by the Parent to
any Person that is an equity holder of the Parent prior to such issuance (an
“Equity Holder”) so long as such Equity Holder did not acquire any Equity
Interests of the Parent so as to become an Equity Holder concurrently with, or
in contemplation of, the issuance of such Equity Interests to such Equity
Holder, (c) the issuance of Equity Interests of the Parent to directors,
officers and employees of the Parent and its Subsidiaries pursuant to employee
stock option plans (or other employee incentive plans or other compensation
arrangements) approved by the Board of Directors of the Parent, (d) the issuance
of Equity Interests of the Parent in order to finance the purchase consideration
(or a portion thereof) in connection with a Permitted Acquisition, and (e) the
issuance of Equity Interests by a Subsidiary of the Parent to its parent or
member in connection with the contribution by such parent or member to such
Subsidiary of the proceeds of an issuance described in clauses (a) – (d) above.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Term Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan or a Commitment or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
‎Section 2.09, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with ‎Section 2.09(d) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 



11



 

“Executive Order No. 13224” means the Executive Order No.  13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Agent” means Morgan Stanley Senior Funding, Inc., as administrative
agent and collateral agent under the Existing Credit Facility.

 

“Existing Credit Facility” means the Revolving Credit and Guaranty Agreement,
dated as of August 26, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time prior to the date of this Agreement), by
and among the Borrower, the guarantors from time to time party thereto, the
lenders and issuing banks from time to time party thereto and the Existing
Agent.

 

“Extraordinary Receipts” means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in ‎Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) proceeds of insurance, (d) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, (e) condemnation awards (and payments in lieu thereof), (f) indemnity
payments (other than to the extent such indemnity payments are (i) immediately
payable to a Person that is not an Affiliate of the Parent or any of its
Subsidiaries or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any costs previously incurred or any payment previously made
by such Person) and (g) any purchase price adjustment received in connection
with any purchase agreement.

 

“Facility” means the real property identified on Schedule 1.01(B) and any New
Facility hereafter acquired by the Parent or any of its Subsidiaries, including,
without limitation, the land on which each such facility is located, all
buildings and other improvements thereon, and all fixtures located thereat or
used in connection therewith.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal, tax or regulatory legislation, rules or official practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of Sections 1471 through 1474 of the Internal Revenue
Code and the Treasury Regulations thereunder.

 



12



 

“FCPA” has the meaning specified therefor in the definition of Anti-Corruption
Laws.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter, dated as of the date hereof, among the
Borrower and the Agents.

 

“Final Maturity Date” means March 31, 2023.

 

“Financial Statements” means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2019, and the
related consolidated statement of operations, shareholders’ equity and cash
flows for the Fiscal Year then ended, and (b) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the six months ended June 30, 2020,
and the related consolidated statement of operations, shareholder’s equity and
cash flows for the six months then ended.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each year.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained, sponsored or contributed to, or for which there is an
obligation to contribute to, by any Loan Party or any of its ERISA Affiliates
that is subject to any Requirements of Laws other than, or in addition to, the
laws of the United States or any state thereof or the laws of the District of
Columbia.

 

“Fulfilment Centers” means, collectively, the fulfilment centers operated by any
Loan Party or any Subsidiary thereof.

 

“Funding Losses” has the meaning specified therefor in ‎Section 2.08.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

 

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization, and the operating agreement; (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture, declaration or other applicable agreement or documentation evidencing
or otherwise relating to its formation or organization, governance and
capitalization; and (d) with respect to any of the entities described above, any
other agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.

 



13



 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guaranteed Obligations” has the meaning specified therefor in ‎Section 11.01.

 

“Guarantor” means (a) the Parent and each Subsidiary of the Parent listed as a
“Subsidiary Guarantor” on the signature pages hereto, and (b) each other Person
which guarantees, pursuant to ‎Section 7.01(b) or otherwise, all or any part of
the Obligations.

 

“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
‎Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

 

“Hazardous Material” means any element, compound or chemical that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic or hazardous
substance, hazardous waste, special waste, or solid waste or words of similar
import under any Environmental Law or that is otherwise regulated under or for
which liability or standards of care are imposed pursuant to any Environmental
Law, including, without limitation, petroleum, polychlorinated biphenyls;
asbestos-containing materials, urea formaldehyde-containing materials
radioactive materials and toxic mold.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 



14



 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services to the extent
constituting liabilities under GAAP (other than trade payables or other accounts
payable incurred in the ordinary course of such Person’s business and not
outstanding for more than 90 days after the date such payable was due and any
earn-out, purchase price adjustment or similar obligation until such obligation
appears in the liabilities section of the balance sheet of such Person); (c) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments or upon which interest payments are customarily made;
(d) all reimbursement, payment or other obligations and liabilities of such
Person created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even
though the rights and remedies of the lessor, seller and/or lender thereunder
may be limited to repossession or sale of such property; (e) all Capitalized
Lease Obligations of such Person; (f) all obligations and liabilities,
contingent or otherwise, of such Person, in respect of letters of credit,
acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to the Collateral Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (h) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing;
(i) all Contingent Obligations; (j) all Disqualified Equity Interests; and
(k) all obligations referred to in clauses (a) through (j) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien upon property
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any partnership of or joint venture in which such
Person is a general partner or a joint venturer. For the avoidance of doubt,
Build to Suit Obligations shall not constitute Indebtedness.

 

“Indemnified Matters” has the meaning specified therefor in ‎Section 12.15.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified therefor in ‎Section 12.15.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights, rights
under copyright licenses, patents, rights under patent licenses, trademarks,
rights under trademark licenses and any applications for patents, trademarks and
copyrights, domain names, technology, know-how and processes, trade secrets,
recipes, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 



15



 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter or, if agreed to by
all Lenders, 6, or 12 months thereafter; provided, however, that (a) if any
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended (subject to clauses (c)-(e) below) to the next
succeeding Business Day, (b) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (c) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, 6 or 12 months after the date on which the Interest
Period began, as applicable, and (e) the Borrower may not elect an Interest
Period which will end after the Final Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Inventory” means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.

 

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to ‎Section 7.01(b).

 

“Lease” means any lease, sublease or license of, or other agreement granting a
possessory interest in, real property to which any Loan Party or any of its
Subsidiaries is a party as lessor, lessee, sublessor, sublessee, licensor or
licensee.

 

“Lender” has the meaning specified therefor in the preamble hereto.

 



16



 

“LIBOR” means, with respect to any LIBOR Rate Loan for any Interest Period, the
London interbank offered rate as calculated by the ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) and
obtained through a nationally recognized service such as Bloomberg or Reuters
(or on any successor or substitute page on such screen that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”), or a comparable or successor rate
that has been approved by the Administrative Agent, at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided, that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to
Dollars, then the LIBOR Rate shall be the Interpolated Rate at such time.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.

 

“LIBOR Deadline” has the meaning specified therefor in ‎Section 2.07(a).

 

“LIBOR Notice” means a written notice substantially in the form of Exhibit D.

 

“LIBOR Option” has the meaning specified therefor in ‎Section 2.07(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b) 1.50%.
The LIBOR Rate shall be adjusted on and as of the effective day of any change in
the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of the Term Loan that bears interest at a
rate determined by reference to the LIBOR Rate.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, lien
(statutory or otherwise), security interest, charge or other encumbrance or
security or preferential arrangement of any nature, including, without
limitation, any conditional sale or title retention arrangement, any Capitalized
Lease and any assignment, deposit arrangement or financing lease intended as, or
having the effect of, security.

 

“Liquidity” means, as of any date of determination, Qualified Cash as of such
date.

 

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the Borrower,
in which the Borrower will be charged with the Term Loan made to, and all other
Obligations incurred by, the Borrower.

 

“Loan Document” means this Agreement, any Control Agreement, the Disbursement
Letter, the Fee Letter, any Guaranty, the Intercompany Subordination Agreement,
any Joinder Agreement, any Mortgage, the Security Agreement, any UCC Filing
Authorization Letter, the VCOC Management Rights Agreement, any landlord waiver,
any collateral access agreement, any Perfection Certificate and any other
agreement, instrument, certificate, report and other document executed and
delivered pursuant hereto or thereto or otherwise evidencing or securing the
Term Loan or any other Obligation.

 

17



 

“Loan Party” means any Borrower and any Guarantor.

 

“Make-Whole Amount” means, as of any date of determination, an amount equal to
(i) the difference (which shall not be zero) between (A) the aggregate amount of
interest which would have otherwise been payable pursuant to
Section 2.04(a) (assuming a LIBOR Rate Loan at the then applicable LIBOR Rate
for an Interest Period of 3 months) on the principal amount of the Term Loan
paid on such date (or in the case of an Applicable Premium Trigger Event
specified in clauses (b), (c) or (d) of the definition thereof, the principal
amount of the Term Loan outstanding on such date) from the date of the
occurrence of the Applicable Premium Trigger Event until the first anniversary
of the Effective Date minus (B) the aggregate amount of interest the Lenders
would earn if the prepaid (or deemed prepayment in the case of an acceleration
of the Term Loan) or reduced principal amount of the Term Loan, in each case,
were reinvested for the period from the date of prepayment (or deemed prepayment
in the case of an acceleration of the Term Loan) or reduction until the first
anniversary of the Effective Date at the Treasury Rate, plus (ii) an amount
equal to 5.00% times the aggregate principal amount of the Term Loan paid on
such date. For the avoidance of doubt, in calculating the Make-Whole Amount, any
Anniversary Fee or other fees or premiums owing or that may become owing during
the calculation period will not be included.

 

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their payment obligations or other material obligations under any Loan
Document, (c) the legality, validity or enforceability of this Agreement or any
other Loan Document, (d) the rights and remedies, taken as a whole, of any Agent
or any Lender under any Loan Document, or (e) the validity, perfection or
priority of a Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on any material portion of the Collateral.

 

“Material Contract” means, with respect to any Person, (a) each contract or
agreement (other than this Agreement) to which such Person or any of its
Subsidiaries is a party involving aggregate consideration payable to or by such
Person or such Subsidiary of $5,000,000 or more in any Fiscal Year (other than
(i) purchase orders and any master agreements regarding such purchase orders in
the ordinary course of the business of such Person or such Subsidiary,
(ii) contracts for supply, marketing, technology, software and other ordinary
course purchases of goods and services, (iii) contracts that by their terms may
be terminated by such Person or Subsidiary in the ordinary course of its
business upon less than 60 days’ notice (or in the case of contracts with
automatic renewal provisions upon less than 60 days’ notice of an auto-renewal
date) without penalty or premium and (iv) contracts not material to the
operation of the business of such Person or such Subsidiary and in respect of
which any termination would not have any effect on the operation of the business
of such Person or such Subsidiary) and (b) all other contracts or agreements
(other than this Agreement) as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 



18



 

“Material Indebtedness” means Indebtedness for borrowed money with an aggregate
principal amount outstanding in excess of $500,000 (other than any such
Indebtedness between or among Loan Parties).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed, or has been obligated to contribute, to at any time
during the preceding the six calendar years.

 

“Net Cash Proceeds” means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement), (b) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (c) transfer
taxes paid to any taxing authorities by such Person or such Subsidiary in
connection therewith, (d) net income taxes to be paid in connection therewith
(after taking into account any tax credits or deductions and any tax sharing
arrangements), in each case, to the extent, but only to the extent, that the
amounts so deducted are (i) actually paid to a Person that, except in the case
of reasonable out-of-pocket expenses, is not an Affiliate of such Person or any
of its Subsidiaries and (ii) properly attributable to such transaction or to the
asset that is the subject thereof and (e) in the case of any Disposition, the
amount of any reasonable reserves established by such Person in accordance with
GAAP against (x) any liabilities under any indemnification obligations
associated with such Disposition or (y) any other liabilities retained by such
Person of any of its Subsidiaries associated with the properties or assets sold
in such Disposition; provided that any release of or reduction in the amount of
any such reserves at any time (other than as a result of payments made in
respect thereof) shall constitute Net Cash Proceeds under Section 2.05(c)(ii) in
the amount of such release or reduction and be applied to the prepayment of the
Obligations pursuant to Section 2.05(d) within five (5) Business Days of such
release or reduction.

 

“New Facility” has the meaning specified therefor in ‎Section 7.01(m).

 



19



 

“Notice of Borrowing” has the meaning specified therefor in ‎Section 2.02(a).

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in ‎Section 9.01.
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums (including the Applicable
Premium), attorneys’ fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person. Notwithstanding any of the foregoing, Obligations shall not include
any Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Term Loan or any Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Parent” has the meaning specified therefor in the preamble hereto.

 

“Participant Register” has the meaning specified therefor in ‎Section 12.07(i).

 

“Payment Office” means the Administrative Agent’s office or account located at
150 East 58th Street, 18th Floor, New York, New York 10155, or at such other
office, account or offices or accounts of the Administrative Agent as may be
designated in writing from time to time by the Administrative Agent to the
Collateral Agent and the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means an Employee Plan that is subject to Section 412 of the
Internal Revenue Code, Section 302 of ERISA or Title IV of ERISA maintained,
sponsored or contributed to, or for which there is an obligation to contribute
to, by any Loan Party or any of its ERISA Affiliates at any time during the
preceding six calendar years.

 



20



 

“Perfection Certificate” means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.

 

“Permitted Acquisition” means any Acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party to the extent that each of the following
conditions shall have been satisfied:

 

(a)     no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;

 

(b)     to the extent the Purchase Price payable in respect of the proposed
Acquisition, together with the Purchase Price payable in respect of all prior
Acquisitions excluded from this clause (b), exceeds $2,000,000 in the aggregate
during the term of this Agreement, the Borrower shall have furnished to the
Agents at least 10 Business Days prior to the consummation of such Acquisition
(i) an executed term sheet and/or commitment letter (setting forth in reasonable
detail the terms and conditions of such Acquisition) and, at the request of any
Agent, such other information and documents that any Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith, (ii) quarterly and annual financial statements of the
Person whose Equity Interests or assets are being acquired for the twelve month
period immediately prior to such proposed Permitted Acquisition, (iii) a
certificate of the chief financial officer of the Parent, setting forth in
reasonable detail the calculations required to establish compliance, on a pro
forma basis immediately after the consummation of such Acquisition, with the
financial covenants contained in Section 7.03, and (iv) copies of such other
agreements, instruments or other documents as any Agent shall reasonably
request;

 

(c)     the agreements, instruments and other documents referred to in paragraph
(c) above shall provide that (i) neither the Loan Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness of the Seller or Sellers, or other obligation of
the Seller or Sellers (except for obligations incurred in the ordinary course of
business in operating the property so acquired and necessary or desirable to the
continued operation of such property and except for Permitted Indebtedness), and
(ii) all property to be so acquired in connection with such Acquisition shall be
free and clear of any and all Liens, except for Permitted Liens (and if any such
property is subject to any Lien not permitted by this clause (ii) then
concurrently with such Acquisition such Lien shall be released);

 

(d)     such Acquisition shall be effected in such a manner so that the acquired
assets or Equity Interests are owned either by a Loan Party or a wholly-owned
Subsidiary of a Loan Party and, if effected by merger or consolidation involving
a Loan Party, such Loan Party shall be the continuing or surviving Person;

 

(e)     Liquidity shall not be less than $30,000,000 immediately after giving
effect to the proposed Acquisition;

 



21



 

(f)     the assets being acquired (other than a de minimis amount of assets in
relation to the Loan Parties’ and their Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto;

 

(g)     the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;

 

(h)     such Acquisition shall be consensual and shall have been approved by the
board of directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, Parent or any of
its Subsidiaries or an Affiliate thereof;

 

(i)     any such Subsidiary (and its equityholders) shall execute and deliver
the agreements, instruments and other documents required by
‎Section 7.01(b) within thirty (30) days of the date of the consummation of such
Acquisition; and

 

(j)     the Purchase Price payable in respect of all Acquisitions (including the
proposed Acquisition) shall not exceed $3,000,000 in the aggregate during the
term of this Agreement.

 

“Permitted Disposition” means:

 

(a)     sale of Inventory in the ordinary course of business;

 

(b)     licensing, on a non-exclusive basis, Intellectual Property rights in the
ordinary course of business;

 

(c)     leasing or subleasing assets in the ordinary course of business;

 

(d)     (i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of Intellectual Property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)),
(A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Secured Parties;

 

(e)     any involuntary loss, damage or destruction of property;

 

(f)     any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property;

 

(g)     so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers of assets (i) from the Parent or any of its
Subsidiaries (other than the Borrower) to a Loan Party (other than the Parent),
(ii) among Loan Parties and (iii) from any Subsidiary of the Parent that is not
a Loan Party to any other Subsidiary of the Parent;

 



22



 

(h)     the termination or expiration of any contract in accordance with its
terms;

 

(i)     use or transfer of money or Cash Equivalents in the ordinary course of
business and in a manner that is not prohibited by the terms of this Agreement
or the other Loan Documents;

 

(j)     the granting of Permitted Liens and the making of Permitted Investments
and Permitted Restricted Payments;

 

(k)     cancellations of employee notes;

 

(l)     Disposition of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

 

(m)    the sale or disposition of equipment or other assets, to the extent that
such equipment or other assets are exchanged for credit against the purchase
price of similar replacement equipment or assets;

 

(n)     any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or litigation claims (including in tort) in
the ordinary course of business;

 

(o)     the Disposition of some or all of the Loan Party’s assets located at
2301 Centennial Drive Arlington, TX 76011 for cash in an aggregate amount not
less than the fair market value of such assets;

 

(p)     Disposition of obsolete or worn-out equipment in the ordinary course of
business; and

 

(q)     Disposition of property or assets not otherwise permitted in clauses
(a) through (p) above for cash in an aggregate amount not less than the fair
market value of such property or assets;

 

provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clause (q) above, do not exceed $750,000 in the
aggregate in any Fiscal Year and (2) in all cases, are paid to the
Administrative Agent for the benefit of the Agents and the Lenders to the extent
required by the terms of ‎Section 2.05(c)(ii) or applied as provided in
‎Section 2.05(c)(v).

 

“Permitted Holder” means Matthew Salzberg.

 

“Permitted Indebtedness” means:

 

(a)     any Indebtedness owing to any Agent or any Lender under this Agreement
and the other Loan Documents;

 

(b)     any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

 



23



 

(c)     Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

 

(d)     Permitted Intercompany Investments;

 

(e)     Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds;

 

(f)     Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
period;

 

(g)     the incurrence by any Loan Party of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with such Loan Party’s
operations and not for speculative purposes;

 

(h)     Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”) or other
similar cash management services in an aggregate amount not to exceed $1,000,000
at any time outstanding;

 

(i)     contingent liabilities arising from agreements permitted hereunder in
respect of any indemnification obligation, adjustment of purchase price,
non-compete, or similar obligation of any Loan Party;

 

(j)     [reserved];

 

(k)     Indebtedness consisting of incentive, non-compete, consulting, deferred
compensation or other similar arrangements entered into in the ordinary course
of business with an officer or employee of any Loan Party or its Subsidiaries;

 

(l)     Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

(m)     guarantees by the Parent of Indebtedness of a Subsidiary or Guarantees
by a Subsidiary of Indebtedness of the Parent or any Subsidiary with respect, in
each case, to Indebtedness otherwise constituting Permitted Indebtedness
hereunder; provided, that (i) if the Indebtedness that is being guaranteed is
unsecured and/or subordinated to the Obligations, the guarantee shall also be
unsecured and/or subordinated to the Obligations and (ii) such guarantees shall
be a Permitted Intercompany Investment;

 

(n)     Indebtedness in respect of letters of credit, bank guarantees or similar
instruments in an aggregate amount not to exceed $500,000 at any time
outstanding; and

 



24



 

(o)     other Indebtedness (other than Indebtedness for borrowed money) in an
aggregate principal amount outstanding at any one time not exceeding $1,000,000.

 

“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party (other than the Parent), (b) a Subsidiary that is
not a Loan Party to or in another Subsidiary that is not a Loan Party, (c) a
Subsidiary that is not a Loan Party to or in a Loan Party, so long as, in the
case of a loan or advance, the parties thereto are party to the Intercompany
Subordination Agreement, and (d) a Loan Party to or in a Subsidiary that is not
a Loan Party so long as (i) the aggregate amount of all such Investments made by
the Loan Parties to or in Subsidiaries that are not Loan Parties does not exceed
$250,000 at any time outstanding and (ii) no Default or Event of Default has
occurred and is continuing either before or after giving effect to such
Investment.

 

“Permitted Investments” means:

 

(a)     Investments in cash and Cash Equivalents;

 

(b)     Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

 

(c)     advances made in connection with purchases of goods or services in the
ordinary course of business;

 

(d)     Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

 

(e)     Investments existing on the date hereof, as set forth on Schedule
7.02(e) hereto, but not any increase in the amount thereof as set forth in such
Schedule or any other modification of the terms thereof;

 

(f)     Permitted Intercompany Investments;

 

(g)     Permitted Acquisitions;

 

(h)     payroll, travel and similar advances to directors and employees of any
Loan Party or any of its Subsidiaries in the ordinary course of business;
provided that the aggregate amount of such loans and advances outstanding at any
time shall not exceed $500,000;

 

(i)     loans or advances to directors and employees of any Loan Party or any of
its Subsidiaries made in the ordinary course of business; provided that the
aggregate amount of such loans and advances outstanding at any time shall not
exceed $500,000;

 

(j)     (i) in the event that any Loan Party or any of its Subsidiaries forms
any Subsidiary in accordance with the terms hereof, Investments consisting of
the Equity Interests issued by such Person to such Loan Party or such
Subsidiary; and (ii) Investments consisting of any additional Equity Interests
issued by a wholly-owned subsidiary of a Person to such Person;

 



25



 

(k)     non-cash loans to employees, officers or directors relating to the
purchase of Equity Interests of the Parent pursuant to employee stock purchase
plans or agreements not to exceed $250,000 outstanding at any time;

 

(l)     Investments consisting of guarantees or other contingent obligations
permitted under Section 7.02(b); and

 

(m)     so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any other Investments in an aggregate amount not to
exceed $750,000 at any time outstanding.

 

“Permitted Liens” means:

 

(a)     Liens securing the Obligations;

 

(b)     Liens for taxes, assessments and governmental charges the payment of
which is not required under ‎Section 7.01(c)(ii);

 

(c)     Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 60 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

 

(d)     Liens described on Schedule 7.02(a), provided that any such Lien shall
only secure the Indebtedness that it secures on the Effective Date and any
Permitted Refinancing Indebtedness in respect thereof;

 

(e)     purchase money Liens on equipment acquired or held by any Loan Party or
any of its Subsidiaries in the ordinary course of its business to secure
Permitted Purchase Money Indebtedness so long as such Lien only (i) attaches to
such property and (ii) secures the Indebtedness that was incurred to acquire
such property or any Permitted Refinancing Indebtedness in respect thereof;

 

(f)     deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;

 

(g)     with respect to any Facility, easements, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person’s business;

 



26



 

(h)     Liens of landlords and mortgagees of landlords (i) arising by statute or
under any Lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, or (iii) for amounts
not yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

 

(i)     the title and interest of (i) a lessor or sublessor in and to personal
property leased or subleased (other than through a Capitalized Lease) extending
only to such personal property, or (ii) a licensor or sublicensor in or to the
property subject to any license or sublicense or concession agreement permitted
by this Agreement extending only to such property;

 

(j)     (i) non-exclusive licenses or sublicenses of Intellectual Property
rights and leases or subleases granted in the ordinary course of business and
(ii) licenses of Intellectual Property that are exclusive as to territory only
as to discreet geographical areas outside of the United States or inside the
United States so long as the license is for an application outside the Loan
Parties’ then-current scope of business, in each case, that could not result in
a legal transfer of title of the licensed property and that are granted to
others in the ordinary course of business and not interfering in any material
respect with the business of the Loan Parties or any of their respective
Subsidiaries;

 

(k)     judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under ‎Section 9.01(j);

 

(l)     rights of set-off or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(m)     Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;

 

(n)     Liens solely on any cash earnest money deposits made by any Loan Party
in connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition;

 

(o)     Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of Permitted Refinancing Indebtedness;

 

(p)     UCC financing statements filed (or similar filings under applicable law)
solely as a precautionary measure in connection with operating leases;

 

(q)     in connection with the sale or transfer of any assets in a transaction
not prohibited hereunder, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

 



27



 

(r)     Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Parent or any
of its Subsidiaries in the ordinary course of business;

 

(s)     Liens consisting of customer credit card payments held by merchant
credit card processing and similar services in the ordinary course of business
prior to such payments being disbursed to a Loan Party;

 

(t)     Liens on cash pledged to secure obligations in respect of letters of
credit or bankers’ acceptances not exceeding $500,000 at any time outstanding;

 

(u)     Liens arising out of consignment or similar arrangements for the sale of
goods in the ordinary course of business;

 

(v)     Liens on goods in favor of customs and revenues authorities imposed by
applicable law arising in the ordinary course of business in connection with the
importation of such goods;

 

(w)     Liens arising by operation of law under Article 2 of the UCC in favor of
a reclaiming seller of goods or buyer of goods;

 

(x)     Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents; and

 

(y)     other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $1,000,000.

 

“Permitted Purchase Money Indebtedness” means, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations) incurred to finance the acquisition of any fixed
assets secured by a Lien on such fixed asset; provided that (a) such
Indebtedness is incurred within 60 days after such acquisition, (b) such
Indebtedness when incurred shall not exceed the purchase price of the asset
financed plus expenses incurred in connection therewith and (c) the aggregate
principal amount of all such Indebtedness shall not exceed $1,500,000 at any
time outstanding.

 

“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:

 

(a)     after giving effect to such extension, refinancing or modification, the
amount of such Indebtedness is not greater than the amount of Indebtedness
outstanding immediately prior to such extension, refinancing or modification
(other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto);

 

(b)     such extension, refinancing or modification does not result in a
shortening of the average weighted maturity (measured as of the extension,
refinancing or modification) of the Indebtedness so extended, refinanced or
modified;

 



28



 

(c)     such extension, refinancing or modification is pursuant to terms that
are not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness (including, without limitation, terms relating to the collateral
(if any) and subordination (if any)) being extended, refinanced or modified; and

 

(d)     the Indebtedness that is extended, refinanced or modified is not
recourse to any Loan Party or any of its Subsidiaries that is liable on account
of the obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.

 

“Permitted Restricted Payments” means any of the following Restricted Payments
made by:

 

(a)     any Loan Party to another Loan Party;

 

(b)     any Subsidiary of the Borrower to the Borrower (and any necessary
Restricted Payments to another Subsidiary in order to ultimately make such
Restricted Payment to the Borrower);

 

(c)     the Parent and any of its Subsidiaries to pay dividends or make other
distributions in the form of common Equity Interests;

 

(d)     the Parent may (i) repurchase Equity Interests upon the exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options, (ii) make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Parent in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Parent and (iii) “net exercise” or “net
share settle” warrants or options; provided that the aggregate principal amount
of all such Restricted Payments permitted by this clause (d) shall not exceed
$500,000; and

 

(e)     the Parent to make Restricted Payments not otherwise permitted by the
foregoing provisions, so long as no Default or Event of Default shall have
occurred and be continuing or be caused thereby, in an aggregate amount not to
exceed $500,000.

 

“Permitted Specified Liens” means Permitted Liens described in clauses (a),
(b) and (c) of the definition of Permitted Liens, and, solely in the case of
‎Section 7.01(b)(i), including clauses (g), (h) and (i) of the definition of
Permitted Liens.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Petty Cash Accounts” means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $10,000 for any one account and $50,000
in the aggregate for all such accounts.

 

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.0%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for the Term Loan then outstanding
prior to an Event of Default plus 2.0%.

 



29



 

“Pro Rata Share” means, with respect to:

 

(a)     a Lender’s obligation to make the Term Loan and the right to receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Commitment, by (ii) the Total Commitment,
provided that if the Total Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid principal amount of such Lender’s portion of the
Term Loan and the denominator shall be the aggregate unpaid principal amount of
the Term Loan, and

 

(b)     all other matters (including, without limitation, the indemnification
obligations arising under ‎Section 10.05), the percentage obtained by dividing
(i) the aggregate unpaid principal amount of such Lender’s portion of the Term
Loan and (ii) the aggregate unpaid principal amount of the Term Loan.

 

“Projections” means financial projections of the Parent and its Subsidiaries
delivered pursuant to ‎Section 6.01(g)(ii), as updated from time to time
pursuant to ‎Section 7.01(a)(v).

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries after giving effect to such Acquisition, plus
(c) the aggregate amount of all transaction fees, costs and expenses incurred by
the Parent or any of its Subsidiaries in connection with such Acquisition.

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Loan Parties maintained in deposit
or securities accounts in the name of a Loan Party in the United States as of
such date, which deposit or securities accounts are subject to Control
Agreements, or, in the case of the Cash Management Accounts listed in clause
(a) of Schedule 5.02, will be subject to a Control Agreement following the
Effective Date in accordance with clause (a) of Schedule 5.02; provided that, if
any such Cash Management Account is not subject to a Control Agreement within
the time period set forth in clause (a) of Schedule 5.02, then the unrestricted
cash and Cash Equivalents maintained in such Cash Management Account shall be
excluded from the calculation of Qualified Cash until such time as such Cash
Management Account is subject to a Control Agreement.

 



30



 

 

“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

  

“Real Property Deliverables” means each of the following agreements, instruments
and other documents in respect of each Facility owned in fee, each in form and
substance reasonably satisfactory to the Collateral Agent:

 

(a)     a Mortgage duly executed by the applicable Loan Party,

 

(b)     evidence of the recording of each Mortgage in such office or offices as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the Lien purported to be created thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder;

 

(c)     a Title Insurance Policy with respect to each Mortgage;

 

(d)     a current ALTA survey and a surveyor’s certificate, certified to the
Collateral Agent and to the issuer of the Title Insurance Policy with respect
thereto by a professional surveyor licensed in the state in which such Facility
is located and reasonably satisfactory to the Collateral Agent;

 

(e)     [reserved];

 

(f)     a zoning report issued by a provider reasonably satisfactory to the
Collateral Agent or a copy of each letter issued by the applicable Governmental
Authority, evidencing each Facility’s compliance with all applicable
Requirements of Law, together with a copy of all certificates of occupancy
issued with respect to each Facility;

 

(g)     an opinion of counsel, satisfactory to the Collateral Agent, in the
state where such Facility is located with respect to the enforceability of the
Mortgage to be recorded and such other matters as the Collateral Agent may
reasonably request;

 

(h)     an ASTM 1527-13 Phase I Environmental Site Assessment (and if reasonably
requested by the Collateral Agent based upon the results of such Phase I, a
Phase II Environmental Site Assessment), by an independent firm reasonably
satisfactory to the Collateral Agent; and

 

(i)     such other agreements, instruments, appraisals and other documents
(including guarantees and opinions of counsel) as the Collateral Agent may
reasonably require.

 

“Recipient” means any Agent and any Lender, as applicable.

 

“Reference Rate” means, for any period, the greatest of (a) 2.50% per annum,
(b) the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent). Each change in the
Reference Rate shall be effective from and including the date such change is
publicly announced as being effective.

 



31

 

  

“Reference Rate Loan” means each portion of the Term Loan that bears interest at
a rate determined by reference to the Reference Rate.

 

“Register” has the meaning specified therefor in ‎Section 12.07(f).

 

“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

 

“Registered Loan” has the meaning specified therefor in ‎Section 12.07(f).

 

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the direct and indirect equityholders, partners, directors, officers,
employees, agents, consultants, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

“Remedial Action” means any action (a) to correct or address any actual, alleged
or threatened non-compliance with any Environmental Law or Environmental Permit,
or (b) to clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, investigate, prevent, minimize or in any other way address any
environmental condition or the presence, Release or threatened Release of any
Hazardous Material (including the performance of pre-remedial studies and
investigations and post-remedial operation and maintenance activities).

 

“Replacement Rate” has the meaning specified therefor in Section 2.07(g).

 

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

 



32

 

 

“Required Lenders” means Lenders whose Pro Rata Shares (calculated in accordance
with clause (b) of the definition thereof) aggregate at least 50.1%.

 

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.05(g).

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

 

“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding,
together with any payment or distribution pursuant to a “plan of division” under
the Delaware Limited Liability Company Act or any comparable transaction under
any similar law, (b) the making of any repurchase, redemption, retirement,
defeasance, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of any Loan Party or any
direct or indirect parent of any Loan Party, now or hereafter outstanding,
(c) the making of any payment to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights for the purchase or acquisition of
shares of any class of Equity Interests of any Loan Party, now or hereafter
outstanding, (d) the return of any Equity Interests to any shareholders or other
equity holders of any Loan Party or any of its Subsidiaries, or make any other
distribution of property, assets, shares of Equity Interests, warrants, rights,
options, obligations or securities thereto as such or (e) the payment of any
management, consulting, monitoring or advisory fees or any other fees or
expenses (including the reimbursement thereof by any Loan Party or any of its
Subsidiaries) pursuant to any management, consulting, monitoring, advisory or
other services agreement to any of the shareholders or other equityholders of
any Loan Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party.

 

“Sale and Leaseback Transaction” means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

 



33

 

 

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions that broadly prohibit dealings with that
country or territory (which, as of the Effective Date, include Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

  

“Sanctioned Person” means, at any time, (a) any Person listed in OFAC’s
Specially Designated Nationals and Blocked Persons List, OFAC’s Sectoral
Sanctions Identification List, and any other Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, Germany, Canada or Australia, (b) a Person that resides in, is
organized in or located in, or has a place of business in, a country or
territory named on any list referred to in clause (a) of this definition or a
country or territory that is designated as a “Non-Cooperative Jurisdiction” by
the Financial Action Task Force on Money Laundering, or whose subscription funds
are transferred from or through any such jurisdiction (each of the foregoing in
this clause (b), a “Sanction Target”), or a Person that owns 50% or more of the
Equity Interests of, or is otherwise controlled by, or is acting on behalf of,
one or more Sanction Targets, (c) any Person with whom or with which a U.S.
Person is prohibited from dealing under any of the Sanctions, or (d) any Person
owned or controlled by any Person or Persons described in clause (a) or (b).

 

“Sanctions” means Requirements of Law concerning or relating to economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by OFAC, the U.S. Department of State, the European Union, Her
Majesty’s Treasury of the United Kingdom, Germany, Canada or Australia.

 

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

“Secured Party” means any Agent and any Lender.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“Securitization” has the meaning specified therefor in ‎Section 12.07(l).

 

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, by the Loan Parties in favor of the Collateral Agent for the
benefit of the Secured Parties securing the Obligations, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Seller” means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.

 



34

 

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

  

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc. and any successor thereto.

 

“Subscription Count” means the number of all active customers on Borrower’s
customer account list, as such list is maintained from time to time in all
material respects with how it is maintained on the Effective Date.

 

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person. References to a Subsidiary shall mean a
Subsidiary of the Parent unless the context expressly provides otherwise.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the first date on which all of the Obligations are paid
in full in cash.

 

“Term Loan” means, collectively, the loans made by the Lenders to the Borrower
on the Effective Date pursuant to ‎Section 2.01(a).

 

“Lender” means a Lender with a Commitment or a Term Loan.

 

“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued to the Collateral Agent by or on behalf of a title
insurance company selected by or otherwise satisfactory to the Collateral Agent,
insuring the Lien created by a Mortgage in an amount and on terms and with such
endorsements satisfactory to the Collateral Agent, delivered to the Collateral
Agent.

 



35

 

  

“Total Commitment” means the sum of the amounts of the Lenders’ Commitments.

 

“Treasury Rate” means, with respect to any prepayment, a rate per annum
(computed on the basis of actual days elapsed over a year of 360 days) equal to
the rate determined by the Administrative Agent on the date 3 Business Days
prior to the date of such prepayment, to be the yield expressed as a rate listed
in The Wall Street Journal for United States Treasury securities most nearly
equal to the period from the date of such prepayment, repayment or date of
required repayment to and including the first anniversary of the Effective Date.

 

“UCC Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the Security
Agreement.

 

“Uniform Commercial Code” or “UCC” has the meaning specified therefor in
‎Section 1.04.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“VCOC Management Rights Agreement” has the meaning specified therefor in
Section 5.01(d)(viii).

 

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.05(g).

 

“WARN” has the meaning specified therefor in ‎Section 6.01(p).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 



36

 

 

Section 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

  

Section 1.03     Certain Matters of Construction. References in this Agreement
to “determination” by any Agent include good faith estimates by such Agent (in
the case of quantitative determinations) and good faith beliefs by such Agent
(in the case of qualitative determinations). A Default or Event of Default shall
be deemed to exist at all times during the period commencing on the date that
such Default or Event of Default occurs to the date on which such Default or
Event of Default is waived in writing pursuant to this Agreement or, in the case
of a Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by the Required Lenders. Any
Lien referred to in this Agreement or any other Loan Document as having been
created in favor of any Agent, any agreement entered into by any Agent pursuant
to this Agreement or any other Loan Document, any payment made by or to or funds
received by any Agent pursuant to or as contemplated by this Agreement or any
other Loan Document, or any act taken or omitted to be taken by any Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of the Agents and the
Lenders. Wherever the phrase “to the knowledge of any Loan Party” or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to (i) the actual knowledge of a senior officer of any Loan Party or
(ii) the knowledge that a senior officer would have obtained if such officer had
engaged in good faith and diligent performance of such officer’s duties,
including the making of such reasonably specific inquiries as may be necessary
of the employees or agents of such Loan Party and a good faith attempt to
ascertain the existence or accuracy of the matter to which such phrase relates.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 



37

 

 

Section 1.04     Accounting and Other Terms.

 

(a)     Unless otherwise expressly provided herein, each accounting term used
herein shall have the meaning given it under GAAP. For purposes of determining
compliance with any incurrence or expenditure tests set forth in ‎Section 7.01
and ‎Section 7.02, any amounts so incurred or expended (to the extent incurred
or expended in a currency other than Dollars) shall be converted into Dollars on
the basis of the exchange rates (as shown on the Bloomberg currency page for
such currency or, if the same does not provide such exchange rate, by reference
to such other publicly available service for displaying exchange rates as may be
reasonably selected by the Agents or, in the event no such service is selected,
on such other basis as is reasonably satisfactory to the Agents) as in effect on
the date of such incurrence or expenditure under any provision of any such
Section that has an aggregate Dollar limitation provided for therein (and to the
extent the respective incurrence or expenditure test regulates the aggregate
amount outstanding at any time and it is expressed in terms of Dollars, all
outstanding amounts originally incurred or spent in currencies other than
Dollars shall be converted into Dollars on the basis of the exchange rates (as
shown on the Bloomberg currency page for such currency or, if the same does not
provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Agents or, in the event no such service is selected, on such other basis as is
reasonably satisfactory to the Agents) as in effect on the date of any new
incurrence or expenditures made under any provision of any such Section that
regulates the Dollar amount outstanding at any time). Notwithstanding the
foregoing, (i) with respect to the accounting for leases as either operating
leases or capital leases and the impact of such accounting in accordance with
FASB ASC 842 on the definitions and covenants herein, GAAP as in effect on
December 31, 2018 shall be applied, (ii) for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Parent and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded and (iii) with respect to revenue recognition and the impact of
such accounting in accordance with FASB ASC 606 on the definitions and covenants
herein, GAAP as in effect on December 31, 2017 shall be applied. The treatment
of a transaction as a sale-leaseback as a result of the application of “build to
suit” accounting in accordance with GAAP shall not, in and of itself, constitute
a Disposition for purposes of this Agreement.

 

(b)     All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

 

Section 1.05     Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.

 



38

 

 

Article II

 

THE TERM LOAN

 

Section 2.01     Commitments.

  

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender severally agrees to make the Term Loan
to the Borrower on the Effective Date, in an aggregate principal amount not to
exceed the amount of such Lender’s Commitment.

 

(b)     Notwithstanding the foregoing, the aggregate principal amount of the
Term Loan made on the Effective Date shall not exceed the Total Commitment. Any
principal amount of the Term Loan which is repaid or prepaid may not be
reborrowed.

 

Section 2.02     Making the Term Loan. (a) The Borrower shall give the
Administrative Agent prior written notice in substantially the form of Exhibit C
hereto (a “Notice of Borrowing”), not later than 12:00 noon (New York City time)
on the date which is 3 Business Days prior to the Effective Date (or such
shorter period as the Administrative Agent is willing to accommodate). Such
Notice of Borrowing shall be irrevocable and shall specify (i) the principal
amount of the proposed Term Loan, (ii) whether the Term Loan is requested to be
a Reference Rate Loan or a LIBOR Rate Loan and, in the case of a LIBOR Rate
Loan, the initial Interest Period with respect thereto, (iii) the proposed
borrowing date, which must be a Business Day and must be the Effective Date, and
(iv) the Borrower’s wire instructions. The Administrative Agent and the Lenders
may act without liability upon the basis of written, telecopied or telephonic
notice believed by the Administrative Agent in good faith to be from the
Borrower (or from any Authorized Officer thereof designated in writing
purportedly from the Borrower to the Administrative Agent). The Borrower hereby
waives the right to dispute the Administrative Agent’s record of the terms of
any such telephonic Notice of Borrowing. The Administrative Agent and each
Lender shall be entitled to rely conclusively on any Authorized Officer’s
authority to request the Term Loan on behalf of the Borrower until the
Administrative Agent receives written notice to the contrary. The Administrative
Agent and the Lenders shall have no duty to verify the authenticity of the
signature appearing on any written Notice of Borrowing.

 

(b)     Any Notice of Borrowing pursuant to this ‎Section 2.02 shall be
irrevocable and the Borrower shall be bound to make a borrowing in accordance
therewith.

 

(c)     The Term Loan shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Share, it being understood that no Lender
shall be responsible for any default by any other Lender in that other Lender’s
obligations to make the Term Loan requested hereunder, nor shall the Commitment
of any Lender be increased or decreased as a result of the default by any other
Lender in that other Lender’s obligation to make the Term Loan requested
hereunder, and each Lender shall be obligated to make the Term Loan required to
be made by it by the terms of this Agreement regardless of the failure by any
other Lender.

 

(d)     Each applicable Lender shall make available to the Administrative Agent
in immediately available funds, in Dollars, all amounts such Lender is required
to fund to the Borrower by 12:00 noon (New York City time) on the Effective
Date, and, following receipt of all requested funds in an account designated by
the Administrative Agent, the Administrative Agent will make available to the
Borrower in immediately available funds, in Dollars, the aggregate of the
amounts so made available, by remitting such aggregate amount as directed by the
Borrower in writing.

 



39

 

  

Section 2.03     Repayment of Term Loan; Evidence of Debt. (a) The outstanding
principal amount of the Term Loan shall be repayable on the following dates and
in the following amounts set forth opposite such dates:

 

Date Amount December 31, 2020  $875,000 March 31, 2021 $875,000 June 30, 2021
$875,000 September 30, 2021 $875,000 December 31, 2021 $875,000 March 31, 2022
$875,000 June 30, 2022 $875,000 September 30, 2022 $875,000 December 31, 2022
$875,000 Final Maturity Date

The remaining unpaid principal amount

of the Term Loan

 

; provided, however, that the last such installment shall be in the amount
necessary to repay in full the unpaid principal amount of the Term Loan. The
outstanding unpaid principal amount of the Term Loan, and all accrued and unpaid
interest thereon, shall be due and payable on the earliest of (i) the Final
Maturity Date and (ii) the date on which the Term Loan is declared due and
payable pursuant to the terms of this Agreement.

 

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from the Term Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of the Term Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 



40

 

 

(d)     The entries made in the accounts maintained pursuant to
‎Section 2.03(b) or ‎Section 2.03(c) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that (i) the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Term Loan in accordance with the terms of this Agreement and
(ii) in the event of any conflict between the entries made in the accounts
maintained pursuant to ‎Section 2.03(b) and the accounts maintained pursuant to
‎Section 2.03(c), the accounts maintained pursuant to ‎Section 2.03(c) shall
govern and control.

 

(e)     Any Lender may request that the portion of the Term Loan made by it be
evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit F. Thereafter, the portion of the Term Loan evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to ‎Section 12.07) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.04     Interest.

 

(a)     Term Loan. Subject to the terms of this Agreement, at the option of the
Borrower, the Term Loan or any portion thereof shall be either a Reference Rate
Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is a Reference
Rate Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of the Term Loan until repaid, at a rate per annum
equal to the Reference Rate plus the Applicable Margin, and each portion of the
Term Loan that is a LIBOR Rate Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the Term Loan until
repaid, at a rate per annum equal to the LIBOR Rate for the Interest Period in
effect for the Term Loan (or such portion thereof) plus the Applicable Margin.

 

(b)     Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, the Term Loan, fees, indemnities, or any other Obligations of the
Loan Parties under this Agreement and the other Loan Documents, shall bear
interest, from the date such Event of Default occurred until the date such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.

 

(c)     Interest Payment. Interest on the Term Loan shall be payable (i) in the
case of a Reference Rate Loan, monthly, in arrears, on the last Business Day of
each month, commencing on the last Business Day of the month following the month
in which such Reference Rate Loan is made, (ii) in the case of a LIBOR Rate
Loan, on the last day of each Interest Period applicable to such LIBOR Rate Loan
and, if applicable, on each date during such Interest Period occurring every 3
months from the first day of such Interest Period, and (iii) at maturity
(whether upon demand, by acceleration or otherwise). Notwithstanding any other
provision hereof, any interest payable hereunder shall be without duplication of
any Make-Whole Amount payable hereunder to the extent that any such Make-Whole
Amount is calculated to include the amount of such interest. Interest at the
Post-Default Rate shall be payable on demand. The Borrower hereby authorizes the
Administrative Agent to, and the Administrative Agent may, from time to time,
charge the Loan Account pursuant to ‎Section 4.01 with the amount of any
interest payment due hereunder.

 



41

 

  

(d)     General. All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.

 

Section 2.05     Termination of Commitment; Prepayment of Term Loan.

 

(a)     Termination of Commitment. The Commitment shall terminate on the
Effective Date (after giving effect to the making of the Term Loan on such
date).

 

(b)     Optional Prepayment.

 

(i)     Term Loan. The Borrower may, at any time and from time to time, upon at
least 5 Business Days’ prior written notice to the Administrative Agent, prepay
the principal of the Term Loan, in whole or in part. Each prepayment made
pursuant to this ‎Section 2.05(b)(i) shall be accompanied by the payment of
(A) accrued interest to the date of such payment on the amount prepaid and
(B) the Applicable Premium, if any, payable in connection with such prepayment
of the Term Loan. Each such prepayment shall be applied against the remaining
installments of principal due on the Term Loan in the inverse order of maturity.

 

(ii)     Termination of Agreement. The Borrower may, upon at least 5 Business
Days prior written notice to the Administrative Agent, terminate this Agreement
by paying to the Administrative Agent, in cash, the Obligations in full, plus
the Applicable Premium, if any, payable in connection with such termination of
this Agreement. If the Borrower has sent a notice of termination pursuant to
this ‎Section 2.05(b)(ii), then the Lenders’ obligations to extend credit
hereunder shall terminate and the Borrower shall be obligated to repay the
Obligations in full, plus the Applicable Premium, if any, payable in connection
with such termination of this Agreement on the date set forth as the date of
termination of this Agreement in such notice; provided that notwithstanding the
foregoing any notice of voluntary prepayment in Section 2.05(b)(i) or notice of
termination in this Section 2.05(b)(ii) may be conditional upon the closing of a
Change of Control or a refinancing of the Obligations.

 

(c)     Mandatory Prepayment.

 

(i)     [Reserved].

 



42

 

 

(ii)     No later than five (5) Business Days following receipt by any Loan
Party of Net Cash Proceeds from any Disposition (excluding Dispositions which
qualify as Permitted Dispositions under clauses (a) through (p) of the
definition of Permitted Disposition) by any Loan Party or its Subsidiaries, the
Borrower shall prepay the outstanding principal amount of the Term Loan in
accordance with ‎Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such Disposition to the
extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Administrative Agent as a
prepayment of the Term Loan) shall exceed for all such Dispositions $250,000 in
any Fiscal Year. Nothing contained in this ‎Section 2.05(c)(ii) shall permit any
Loan Party or any of its Subsidiaries to make a Disposition of any property
other than in accordance with ‎Section 7.02(c)(ii).

 

(iii)     (A) Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), the
Borrower shall prepay the outstanding amount of the Term Loan in accordance with
‎Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith and (B) no later than five (5) Business Days
following receipt by any Loan Party of Net Cash Proceeds from any Equity
Issuance (other than any Excluded Equity Issuances) by any Loan Party or any of
its Subsidiaries, the Borrower shall prepay the outstanding amount of the Term
Loan in accordance with ‎Section 2.05(d) in an amount equal to 50% of the Net
Cash Proceeds received by such Person in connection therewith. The provisions of
this ‎Section 2.05(c)(iii) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.

 

(iv)     No later than five (5) Business Days following receipt by any Loan
Party or any of its Subsidiaries of the Net Cash Proceeds of any Extraordinary
Receipts, the Borrower shall prepay the outstanding principal of the Term Loan
in accordance with ‎Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith to the extent that the
aggregate amount of Net Cash Proceeds received by all Loan Parties and their
Subsidiaries (and not paid to the Administrative Agent as a prepayment of the
Term Loan) shall exceed for all such Extraordinary Receipts $250,000 in any
Fiscal Year.

 

(v)     Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Disposition or the receipt of Extraordinary Receipts consisting of insurance
proceeds or condemnation awards that are required to be used to prepay the
Obligations pursuant to ‎Section 2.05(c)(ii) or ‎Section 2.05(c)(iv), as the
case may be, up to $250,000 in the aggregate in any Fiscal Year of the Net Cash
Proceeds from all such Dispositions and Extraordinary Receipts shall not be
required to be so used to prepay the Obligations to the extent that such Net
Cash Proceeds are used to replace, repair or restore properties or assets (other
than current assets) used in such Person’s business, provided that, (A) no
Default or Event of Default has occurred and is continuing on the date such
Person receives such Net Cash Proceeds, (B) the Borrower delivers a certificate
to the Administrative Agent within 7 days after receipt of the Net Cash Proceeds
of such Disposition or loss, destruction or taking, as the case may be, stating
that such Net Cash Proceeds shall be used to replace, repair or restore
properties or assets used in such Person’s business within a period specified in
such certificate not to exceed 90 days after the date of receipt of such Net
Cash Proceeds (which certificate shall set forth estimates of the Net Cash
Proceeds to be so expended), (C) such Net Cash Proceeds are deposited in an
account subject to a Control Agreement, and (D) upon the earlier of (1) the
expiration of the period specified in the relevant certificate furnished to the
Administrative Agent pursuant to clause (B) above or (2) the occurrence of a
Default or an Event of Default, such Net Cash Proceeds, if not theretofore so
used, shall be used to prepay the Obligations in accordance with
‎Section 2.05(c)(ii) or ‎Section 2.05(c)(iv) as applicable.

 



43

 

 

(d)     Application of Payments. Each prepayment pursuant to subsections (c)(i),
(c)(ii), (c)(iii) and (c)(iv) above shall be treated as amortization payments
and shall be deemed to be applied against the next two quarters of amortization
payments owing pursuant to the first sentence of Section 2.03(a), with any
remaining amounts to be applied against installments of principal due on the
Term Loan in the inverse order of maturity. Notwithstanding the foregoing, after
the occurrence and during the continuance of an Event of Default, if the
Administrative Agent has elected, or has been directed by the Collateral Agent
or the Required Lenders, to apply payments in respect of any Obligations in
accordance with ‎Section 4.03(b), prepayments required under
‎Section 2.05(c) shall be applied in the manner set forth in ‎Section 4.03(b).

  

(e)     Interest and Fees. Any prepayment made pursuant to this ‎Section 2.05
shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
‎Section 2.08, (iii) the Applicable Premium, if any, payable in connection with
such prepayment of the Term Loan to the extent required under
‎Section 2.06(b) and (iv) if such prepayment would reduce the amount of the
outstanding Term Loan to zero, such prepayment shall be accompanied by the
payment of all fees accrued to such date pursuant to ‎Section 2.06.

 

(f)     Cumulative Prepayments. Except as otherwise expressly provided in this
‎Section 2.05, payments with respect to any subsection of this ‎Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this ‎Section 2.05.

 

(g)     Waivable Mandatory Prepayments. Anything contained herein to the
contrary notwithstanding, in the event that the Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Term Loan
pursuant to Section 2.05(c), not less than 2 Business Day prior to the date on
which the Borrower is required to make such Waivable Mandatory Prepayment (the
“Required Prepayment Date”), the Borrower shall notify the Administrative Agent
in writing of the amount of such prepayment, and the Administrative Agent will
promptly thereafter notify each Lender of the amount of such Lender’s Pro Rata
Share of such Waivable Mandatory Prepayment and such Lender’s option to refuse
such amount. Each such Lender may exercise such option by giving written notice
to the Borrower and the Administrative Agent of its election to do so on or
before 12:00 noon (New York City time) one Business Day prior to the Required
Prepayment Date (it being understood that any Lender that does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before 12:00 noon (New York City time) one Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Required Prepayment Date, the Borrower shall pay
to the Administrative Agent the amount of the Waivable Mandatory Prepayment,
which amount shall be applied (i) in an amount equal to that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option, to prepay the portion of the Term Loan of such Lenders
(which prepayment shall be applied to prepay the outstanding principal amount of
the Obligations in accordance with Section 2.05(d)) and (ii) to the extent of
any excess, to the Borrower for working capital and general corporate purposes.

 



44

 

 

Section 2.06     Fees.

  

(a)     Anniversary Fee. From and after the Effective Date and until the
Termination Date, the Borrower shall pay to the Administrative Agent for the
account of the Lenders, in accordance with their Pro Rata Share, a
non-refundable anniversary fee (the “Anniversary Fee”) equal to 1.00% of the
average daily principal amount of the Term Loan outstanding during the previous
12 months, which shall be deemed fully earned when paid and which shall be
payable on each anniversary of the Effective Date.

  

(b)     Applicable Premium.

 

(i)     Upon the occurrence of an Applicable Premium Trigger Event, the Borrower
shall pay to the Administrative Agent, for the account of the Lenders in
accordance with their Pro Rata Share, the Applicable Premium. For the avoidance
of doubt, only one Applicable Premium shall be payable for each dollar of the
Term Loan prepaid or outstanding, as applicable, based on the date of the first
occurring Applicable Premium Trigger Event.

 

(ii)     Any Applicable Premium payable in accordance with this
‎Section 2.06(b) shall be presumed to be equal to the liquidated damages
sustained by the Lenders as the result of the occurrence of the Applicable
Premium Trigger Event and the Loan Parties agree that it is reasonable under the
circumstances currently existing. THE LOAN PARTIES EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE PREMIUM IN CONNECTION
WITH ANY ACCELERATION.

 

(iii)     The Loan Parties expressly agree that: (A) the Applicable Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph;
(E) their agreement to pay the Applicable Premium is a material inducement to
Lenders to provide the Commitments and make the Term Loan, and (F) the
Applicable Premium represents a good faith, reasonable estimate and calculation
of the lost profits or damages of the Agents and the Lenders and that it would
be impractical and extremely difficult to ascertain the actual amount of damages
to the Agents and the Lenders or profits lost by the Agents and the Lenders as a
result of such Applicable Premium Trigger Event.

 

(iv)     Nothing contained in this ‎Section 2.06(b) shall permit any prepayment
of the Term Loan not otherwise permitted by the terms of this Agreement or any
other Loan Document.

 

(c)     Audit and Collateral Monitoring Fees. The Borrower acknowledges that
pursuant to ‎Section 7.01(f), representatives of the Agents may visit any or all
of the Loan Parties and/or conduct inspections, audits, physical counts,
valuations, appraisals, environmental site assessments and/or examinations of
any or all of the Loan Parties at any time and from time to time. The Borrower
agrees to pay (i) $1,500 per day per examiner plus the examiner’s reasonable and
documented out-of-pocket costs and expenses incurred in connection with all such
visits, inspections, audits, physical counts, valuations, appraisals,
environmental site assessments and/or examinations and (ii) the cost of all
visits, inspections, audits, physical counts, valuations, appraisals,
environmental site assessments and/or examinations conducted by a third party on
behalf of the Agents.

  



45

 

  

(d)     Fee Letter. As and when due and payable under the terms of the Fee
Letter, the Borrower shall pay the fees set forth in the Fee Letter.

 

Section 2.07     LIBOR Option.

 

(a)     The Borrower may, at any time and from time to time, so long as no
Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Term Loan be converted to, or continued at
(as applicable), a rate of interest based upon the LIBOR Rate (the “LIBOR
Option”) by notifying the Administrative Agent prior to 11:00 a.m.  (New York
City time) at least 3 Business Days prior to (i) in the case of the conversion
of a Reference Rate Loan to a LIBOR Rate Loan, the commencement of the proposed
Interest Period and (ii) in the case of the continuation of a LIBOR Rate Loan as
a LIBOR Rate Loan, the last day of the then current Interest Period (the “LIBOR
Deadline”). Notice of the Borrower’s election of the LIBOR Option for a
permitted portion of the Term Loan and an Interest Period pursuant to this
‎Section 2.07(a) shall be made by delivery to the Administrative Agent of a
LIBOR Notice prior to the LIBOR Deadline. Promptly upon its receipt of each such
LIBOR Notice, the Administrative Agent shall provide a copy thereof to each of
the Lenders. Each LIBOR Notice shall be irrevocable and binding on the Borrower.
If the Borrower fails to timely delivery a LIBOR Notice, then the Term Loan (or
the applicable portion thereof) shall be a Reference Rate Loan. If the Borrower
timely requests a conversion to, or continuation of a LIBOR Rate Loan in such
LIBOR Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)     Interest on LIBOR Rate Loans shall be payable in accordance with
‎Section 2.04(c). On the last day of each applicable Interest Period, unless the
Borrower has properly exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder. At any time that a Default or an Event of Default has occurred and is
continuing, the Borrower no longer shall have the option to request that any
portion of the Term Loan bear interest at the LIBOR Rate and the Administrative
Agent shall have the right to convert the interest rate on all outstanding LIBOR
Rate Loans to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder on the last day of the then current Interest Period.

 

(c)     Notwithstanding anything to the contrary contained in this Agreement,
the Borrower (i) shall have not more than three LIBOR Rate Loans in effect at
any given time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $500,000 and integral multiples of $100,000 in excess thereof.

 

(d)     The Borrower may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to ‎Section 2.05(c) or any application of payments
or proceeds of Collateral in accordance with ‎Section 4.03 or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, the Borrower shall indemnify, defend, and hold the Agents and the
Lenders and their participants harmless against any and all Funding Losses in
accordance with ‎Section 2.08.

 



46

 

 

(e)     Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate. The provisions of this ‎Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.

 

(f)     Unless and until a Replacement Rate is implemented in accordance with
clause (g) below, if prior to the commencement of any Interest Period for any
LIBOR Rate Loan,

 

(i)     the Administrative Agent shall have determined that either Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such LIBOR Rate Loan, or
adequate and reasonable means do not exist for ascertaining LIBOR for such
Interest Period, including, without limitation, because the Administrative Agent
determines that either inadequate or insufficient quotations of the London
interbank offered rate exist or the use of “LIBOR” has been discontinued (any
determination of Administrative Agent to be conclusive and binding absent
manifest error), or

 

(ii)     the Administrative Agent shall have received notice from the Required
Lenders that LIBOR does not adequately and fairly reflect the cost to such
Lenders of making, funding or maintaining their LIBOR Rate Loans for such
Interest Period, then the Administrative Agent shall give written notice to the
Borrower and to the Lenders as soon as practicable thereafter. Until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) the obligations of
the Lenders to make LIBOR Rate Loans, or to continue or convert all or any
portion of the outstanding Term Loan as or into LIBOR Rate Loans, shall be
suspended and (B) all or any portion of the Term Loan so affected shall be
converted into a Reference Rate Loan on the last day of the then current
Interest Period applicable thereto.

 



47

 

 

(g)     Notwithstanding anything to the contrary contained herein, if at any
time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.07(f)(i) or (f)(ii) have arisen and such circumstances are unlikely to
be temporary, (ii) syndicated loans currently being executed, or that include
language similar to that contained in Section 2.07(f), are being executed or
amended (as applicable), to incorporate or adopt a new benchmark interest rate
to replace LIBOR or (iii) the supervisor for the administrator of LIBOR or a
Governmental Authority has made a public statement identifying a specific date
after which LIBOR shall no longer be used for determining interest rates for
loans, then the Administrative Agent, in consultation with the Borrower, shall
endeavor to establish an alternate index rate (the “Replacement Rate”) that
gives due consideration to the then prevailing market convention for determining
a rate of interest for leveraged syndicated loans in the United States at such
time, in which case the Replacement Rate shall, subject to the following
provisions of this Section 2.07(g), replace such applicable interest rate for
all purposes under the Loan Documents unless and until (A) an event described in
Section 2.07(f)(i), (f)(ii), (g)(i), (g)(ii) or (g)(iii) occurs with respect to
the Replacement Rate or (B) the Required Lenders through the Administrative
Agent notify the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of making, funding or maintaining the
Term Loan bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.07(g). Notwithstanding anything to the contrary in Section 12.02, such
amendment shall become effective without any further action or consent of any
Lender so long as the Administrative Agent shall not have received, within five
(5) Business Days after the date notice such amendment is provided to the
Lenders, a written notice from Required Lenders stating that they object to such
amendment (which amendment shall not be effective prior to the end of such five
(5) Business Day notice period). To the extent the Replacement Rate is adopted
as contemplated hereby, the Replacement Rate shall be applied in a manner
consistent with prevailing market convention; provided that, to the extent no
prevailing market convention exists or such prevailing market convention is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower. If the Administrative
Agent makes a determination described in clause (i), (ii) or (iii) above, until
a Replacement Rate has been determined and an amendment with respect thereto has
become effective in accordance with the terms and conditions of this paragraph,
(x) any notice from a Borrower that requests the conversion of any Reference
Rate Loan to, or continuation of any LIBOR Rate Loan as, a LIBOR Rate Loan shall
be ineffective, and (y) if any notice of borrowing requests a LIBOR Rate Loan,
such requested LIBOR Rate Loan shall be made as a Reference Rate Loan.
Notwithstanding anything contained herein to the contrary, if such Replacement
Rate as determined in this paragraph is determined to be less than 1.50% per
annum, such rate shall be deemed to be 1.50% per annum for the purposes of this
Agreement.

  

Section 2.08     Funding Losses. In connection with each LIBOR Rate Loan, the
Borrower shall indemnify, defend, and hold the Agents and the Lenders harmless
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default or any mandatory prepayment required pursuant
to ‎Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto (including as a result of
a Default or an Event of Default), or (c) the failure to borrow, convert,
continue or prepay any LIBOR Rate Loan on the date specified in any Notice of
Borrowing or LIBOR Notice delivered pursuant hereto (such losses, costs, and
expenses, collectively, “Funding Losses”). Funding Losses shall, with respect to
any Agent or any Lender, be deemed to equal the amount reasonably determined by
such Agent or such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such LIBOR Rate Loan
had such event not occurred, at the LIBOR Rate that would have been applicable
thereto, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period
therefor), minus (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of an Agent or a Lender delivered to the Borrower setting
forth any amount or amounts that such Agent or such Lender is entitled to
receive pursuant to this ‎Section 2.08 shall be conclusive absent manifest
error.

 



48

 

  

Section 2.09     Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any and all
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of any Withholding Agent) requires the
deduction or withholding of any Taxes from or in respect of any such payment,
(i) the applicable Withholding Agent shall make such deduction or withholding,
(ii) the applicable Withholding Agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased by the amount necessary such that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this ‎Section 2.09) the applicable
Recipient receives the amount equal to the sum it would have received had no
such deduction or withholding been made.

 

(b)     In addition, each Loan Party shall pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes, or at the option of
the Administrative Agent timely reimburse it for the payment of any Other Taxes
by any Secured Party. Each Loan Party shall deliver to each Secured Party
official receipts in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes.

 

(c)     The Loan Parties hereby jointly and severally indemnify and agree to
hold each Secured Party harmless from and against Indemnified Taxes and Other
Taxes (including, without limitation, Indemnified Taxes and Other Taxes imposed
on any amounts payable under this ‎Section 2.09) paid or payable by such Secured
Party or required to be withheld or deducted from a payment to such Secured
Party and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted. Such indemnification shall be paid within 10 days from the date on
which any such Person makes written demand therefore specifying in reasonable
detail the nature and amount of such Indemnified Taxes or Other Taxes. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Secured Party (with a copy to the Administrative Agent) or by the
Administrative Agent on its own behalf or on behalf of another Secured Party
shall be conclusive absent manifest error.

 

(d)     (i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in ‎Section 2.09(d)(ii)(A), ‎(ii)(B) and ‎(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 



49

 

 

(ii)     Without limiting the generality of the foregoing,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)     any Lender that is not a U.S. Person (a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)     executed copies of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 2.09(d)-1 hereto to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 2.09(d)-2 or Exhibit 2.09(d)-3, IRS Form W-9, or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.09(d)-4 on behalf of each such direct and indirect partner;

 



50

 

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Agent in writing of
its legal inability to do so.

 

(e)     Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
‎Section 12.07(i) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 



51

 

 

(f)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this ‎Section 2.09 (including by the payment of additional amounts
pursuant to this ‎Section 2.09), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this ‎Section 2.09 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid, or additional amounts paid, over pursuant to this paragraph
(f) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(g)     The obligations of the Loan Parties under this ‎Section 2.09 shall
survive the termination of this Agreement and the payment of the Term Loan and
all other amounts payable hereunder.

 

Section 2.10     Increased Costs and Reduced Return. (a) If any Secured Party
shall have determined that any Change in Law shall (i) subject such Secured
Party, to any Taxes (other than (A) Indemnified Taxes, and (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against the Term Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Secured Party or any Person controlling such Secured Party or
(iii) impose on such Secured Party or any Person controlling such Secured Party
any other condition (other than Taxes) regarding this Agreement or the Term
Loan, and the result of any event referred to in clauses (i), (ii) or
(iii) above shall be to increase the cost to such Secured Party of making the
Term Loan, or agreeing to make the Term Loan, or to reduce any amount received
or receivable by such Secured Party hereunder, then, upon demand by such Secured
Party, the Borrower shall pay to such Secured Party such additional amounts as
will compensate such Secured Party for such increased costs or reductions in
amount.

 



52

 

 

(b)     If any Secured Party shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Secured Party or any Person controlling such Secured Party,
and such Secured Party determines that the amount of such capital is increased
as a direct or indirect consequence of the Term Loan made or maintained, such
Secured Party’s or such other controlling Person’s other obligations hereunder,
or (ii) has or would have the effect of reducing the rate of return on such
Secured Party’s or such other controlling Person’s capital to a level below that
which such Secured Party or such controlling Person could have achieved but for
such circumstances as a consequence of the Term Loan made or maintained, or any
agreement to make the Term Loan, or such Secured Party’s or such other
controlling Person’s other obligations hereunder (in each case, taking into
consideration, such Secured Party’s or such other controlling Person’s policies
with respect to capital adequacy), then, upon demand by such Secured Party, the
Borrower shall pay to such Secured Party from time to time such additional
amounts as will compensate such Secured Party for such cost of maintaining such
increased capital or such reduction in the rate of return on such Secured
Party’s or such other controlling Person’s capital.

 

(c)     All amounts payable under this ‎Section 2.10 shall bear interest from
the date that is 10 days after the date of demand by any Secured Party until
payment in full to such Secured Party at the Reference Rate. A certificate of
such Secured Party claiming compensation under this ‎Section 2.10, specifying
the event herein above described and the nature of such event shall be submitted
by such Secured Party to the Borrower, setting forth the additional amount due
and an explanation of the calculation thereof, and such Secured Party’s reasons
for invoking the provisions of this ‎Section 2.10, and shall be final and
conclusive absent manifest error.

 

(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this ‎Section 2.10 shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this ‎Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)     The obligations of the Loan Parties under this ‎Section 2.10 shall
survive the termination of this Agreement and the payment of the Term Loan and
all other amounts payable hereunder.

 

Section 2.11     Changes in Law; Impracticability or Illegality.

  

(a)     The LIBOR Rate may be adjusted by the Administrative Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs (other than Taxes) to such Lender of maintaining or obtaining
any eurodollar deposits or increased costs (other than Taxes) due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in the reserve requirements imposed by the
Board of Governors of the Federal Reserve System (or any successor), excluding
the Reserve Percentage, which additional or increased costs would increase the
cost of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the Borrower and the Administrative Agent notice of
such a determination and adjustment and the Administrative Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, the Borrower may, by notice to such affected Lender
(i) require such Lender to furnish to the Borrower a statement setting forth the
basis for adjusting such LIBOR Rate and the method for determining the amount of
such adjustment, or (ii) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under ‎Section 2.09).

 



53

 

 

(b)     In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to the Borrower and the
Administrative Agent, and the Administrative Agent promptly shall transmit the
notice to each other Lender and (i) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Reference Rate Loans of the same type
hereunder, and (ii) the Borrower shall not be entitled to elect the LIBOR Option
(including in any borrowing, conversion or continuation then being requested)
until such Lender determines that it would no longer be unlawful or impractical
to do so.

 

(c)     The obligations of the Loan Parties under this ‎Section 2.11 shall
survive the termination of this Agreement and the payment of the Term Loan and
all other amounts payable hereunder.

 

Article III

 

INTENTIONALLY OMITTED

 

Article IV

 

APPLICATION OF PAYMENTS

 

Section 4.01     Payments; Computations and Statements. The Borrower will make
each payment under this Agreement not later than 12:00 noon (New York City time)
on the day when due, in lawful money of the United States of America and in
immediately available funds, to the Administrative Agent’s Account. All payments
received by the Administrative Agent after 12:00 noon (New York City time) on
any Business Day may in the Administrative Agent’s discretion be credited to the
Loan Account on the next succeeding Business Day. All payments shall be made by
the Borrower without set-off, counterclaim, recoupment, deduction or other
defense to the Agents and the Lenders. Except as provided in ‎Section 2.02,
after receipt, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Share and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. The Lenders and
the Borrower hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrower with any amount due and payable by the Borrower under any Loan
Document. Each of the Lenders and the Borrower agrees that the Administrative
Agent shall have the right to make such charges whether or not any Default or
Event of Default shall have occurred and be continuing. Any amount charged to
the Loan Account of the Borrower shall be deemed Obligations. Whenever any
payment to be made under any such Loan Document shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be. All computations of fees
shall be made by the Administrative Agent on the basis of a year of 360 days for
the actual number of days. Each determination by the Administrative Agent of an
interest rate or fees hereunder shall be conclusive and binding for all purposes
in the absence of manifest error.

 



54

 

 

Section 4.02     Sharing of Payments. Except as provided in ‎Section 2.02
hereof, if any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that (a) if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid by the purchasing Lender in respect of the total amount so recovered
and (b) the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including any payment of an amendment, consent
or waiver fee to consenting Lenders pursuant to an effective amendment, consent
or waiver with respect to this Agreement), or (ii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its portion of the Term Loan, other than to any Loan Party or any Subsidiary
thereof (as to which the provisions of this Section shall apply). The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section may, to the fullest extent permitted by law, exercise
all of its rights (including the Lender’s right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

Section 4.03     Apportionment of Payments. Subject to ‎Section 2.02 hereof:

 

(a)     All payments of principal and interest in respect of the outstanding
Term Loan, all payments of fees (other than the fees set forth in ‎Section 2.06
hereof) and all other payments in respect of any other Obligations, shall be
allocated by the Administrative Agent among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Share or otherwise as
provided herein or, in respect of payments not made on account of the Term Loan,
as designated by the Person making payment when the payment is made.

 



55

 

 

(b)     After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and upon the direction of the Collateral Agent or
the Required Lenders shall, apply all payments in respect of any Obligations,
including without limitation, all proceeds of the Collateral, subject to the
provisions of this Agreement, (i) first, ratably to pay the Obligations in
respect of any fees, expense reimbursements, indemnities and other amounts then
due and payable to the Agents until paid in full; (ii) second, ratably to pay
the Obligations in respect of any fees (other than any Applicable Premium),
expense reimbursements, indemnities and other amounts then due and payable to
the Lenders until paid in full; (iii) third, ratably to pay principal of the
Term Loan until paid in full; (iv) fourth, ratably to pay the Obligations in
respect of any Applicable Premium then due and payable to the Lenders until paid
in full; and (v) fifth, to the ratable payment of all other Obligations then due
and payable.

 

(c)     For purposes of ‎Section 4.03(b) (other than clause (v) thereof), “paid
in full” means payment in cash of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including interest accrued after the
commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not same would be or is allowed
or disallowed in whole or in part in any Insolvency Proceeding, except to the
extent that default or overdue interest (but not any other interest) and loan
fees, each arising from or related to a default, are disallowed in any
Insolvency Proceeding; provided, however, that for the purposes of clause (v),
“paid in full” means payment in cash of all amounts owing under the Loan
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

 

(d)     In the event of a direct conflict between the priority provisions of
this ‎Section 4.03 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of ‎Section 4.03 shall control and govern.

 

Article V

 

CONDITIONS TO TERM LOAN

 

Section 5.01     Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:

 

(a)     Payment of Fees, Etc. The Borrower shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
‎Section 2.06 and ‎Section 12.04.

 

(b)     [Reserved].

 

(c)     Legality. The making of the Term Loan shall not contravene any law,
rule or regulation applicable to any Secured Party.

 



56

 

 

(d)     Delivery of Documents. The Collateral Agent shall have received on or
before the Effective Date the following, each in form and substance satisfactory
to the Collateral Agent and, unless indicated otherwise, dated the Effective
Date and, if applicable, duly executed by the Persons party thereto:

 



(i)     the Security Agreement, together with the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;

 

(ii)     evidence satisfactory to the Collateral Agent of the filing of
appropriate financing statements on Form UCC 1 in such office or offices as may
be necessary or, in the opinion of the Collateral Agent, desirable to perfect
the security interests purported to be created by the Security Agreement;

 

(iii)     the results of searches for any effective UCC financing statements,
tax Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens acceptable to
the Collateral Agent);

 

(iv)     a Perfection Certificate;

 

(v)     the Disbursement Letter;

 

(vi)     the Fee Letter;

 

(vii)     the Intercompany Subordination Agreement;

 

(viii)     the management rights letter, dated as of the date hereof, among the
Loan Parties and the Agents, as amended, amended and restated, supplemented or
otherwise modified from time to time (the “VCOC Management Rights Agreement”);

 

(ix)     a certificate of an Authorized Officer of each Loan Party, certifying
(A) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Effective Date by an
appropriate official of the jurisdiction of organization of such Loan Party
which shall set forth the same complete name of such Loan Party as is set forth
herein and the organizational number of such Loan Party, if an organizational
number is issued in such jurisdiction), (B) as to a copy of the resolutions or
written consents of such Loan Party authorizing (1) the borrowings hereunder and
the transactions contemplated by the Loan Documents to which such Loan Party is
or will be a party, and (2) the execution, delivery and performance by such Loan
Party of each Loan Document to which such Loan Party is or will be a party and
the execution and delivery of the other documents to be delivered by such Person
in connection herewith and therewith, and (C) the names and true signatures of
the representatives of such Loan Party authorized to sign each Loan Document (in
the case of a Borrower, including, without limitation, Notices of Borrowing,
LIBOR Notices and all other notices under this Agreement and the other Loan
Documents) to which such Loan Party is or will be a party and the other
documents to be executed and delivered by such Loan Party in connection herewith
and therewith, together with evidence of the incumbency of such authorized
officers;

 



57

 

 



(x)     a certificate of the chief financial officer of the Parent (A) setting
forth in reasonable detail the calculations required to establish compliance, on
a pro forma basis immediately after giving effect to the funding of the Term
Loan, with the condition contained in Section 5.01(f) and the financial covenant
contained in Section 7.03(b) and (B) certifying as to the compliance with the
representations and warranties set forth in Section 5.01(p),
‎Section 6.01(g)(i) and Section 6.01(aa)(ii);

 

(xi)     a certificate of the chief financial officer of each Loan Party,
certifying as to the solvency of such Loan Party (after giving effect to the
funding of the Term Loan made on the Effective Date);

 

(xii)     [reserved];

 

(xiii)     a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of such Loan Party in such jurisdictions;

 

(xiv)     an opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Loan Parties, as to such matters as the Collateral Agent may reasonably
request;

 

(xv)     evidence of the insurance coverage required by ‎Section 7.01 and the
terms of the Security Agreement and such other insurance coverage with respect
to the business and operations of the Loan Parties as the Collateral Agent may
reasonably request, together with evidence that such insurance policies are in
full force and effect;

 

(xvi)     [reserved];

 

(xvii)     evidence of the payment in full of all Indebtedness under the
Existing Credit Facility, together with (A) a termination and release agreement
with respect to the Existing Credit Facility and all related documents, duly
executed by the Loan Parties and the Existing Agent, (B) a termination of
security interest in Intellectual Property for each assignment for security
recorded in favor of the Existing Agent at the United States Patent and
Trademark Office or the United States Copyright Office and covering any
intellectual property of the Loan Parties, and (C) UCC 3 termination statements
for all UCC-1 financing statements filed by or on behalf of the Existing Agent
and covering any portion of the Collateral;

 

(xviii)     all Control Agreements (other than Control Agreements with respect
to the Cash Management Accounts listed in clause (a) of Schedule 5.02) that, in
the reasonable judgment of the Agents, are required for the Loan Parties to
comply with the Loan Documents as of the Effective Date, each duly executed by,
in addition to the applicable Loan Party, the applicable financial institution;
and

 



58

 

 

(xix)     such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request.

 

(e)     Material Adverse Effect. The Collateral Agent shall have determined, in
its sole judgment, that no event or development shall have occurred since
December 31, 2019 which could reasonably be expected to have a Material Adverse
Effect.

 

(f)     [Reserved].

 

(g)     Approvals. All consents, authorizations and approvals of, and filings
and registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Term
Loan or the conduct of the Loan Parties’ business shall have been obtained and
shall be in full force and effect.

 

(h)     Proceedings; Receipt of Documents. All proceedings in connection with
the making of the Term Loan and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to the Collateral Agent and its counsel, and the
Collateral Agent and such counsel shall have received all such information and
such counterpart originals or certified or other copies of such documents as the
Collateral Agent or such counsel may reasonably request.

 

(i)     [Reserved].

 

(j)     Due Diligence. The Agents shall have completed their business, legal and
collateral due diligence with respect to each Loan Party and the results thereof
shall be acceptable to the Agents, in their sole and sole discretion.

 

(k)     Security Interests. The Loan Documents shall create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable first priority security interest in the Collateral secured thereby
(subject only to Permitted Liens).

 

(l)     Litigation. There shall exist no claim, action, suit, investigation,
litigation or proceeding (including, without limitation, shareholder or
derivative litigation) pending or, to the best knowledge of any Loan Party,
threatened in any court or before any arbitrator or governmental authority which
relates to the Term Loan or which, in the opinion of the Collateral Agent, is
reasonably likely to be adversely determined, and that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

 

(m)     USA PATRIOT Act Compliance and Reference Checks. The Administrative
Agent shall have received, at least three (3) Business Days prior to the
Effective Date, a duly executed IRS Form W-9 (or other applicable tax form) all
documentation and other information with respect to the Loan Parties required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested in writing by the Administrative Agent at least five
(5) Business Days prior to the Effective Date.

 



59

 

 

(n)     Independent Third-Party Verification and Appraisal. The Agents shall
have received the following, in each case, from an independent third-party
selected by the Agents and in form and substance satisfactory to the Agents:

 



(i)     a verification of the business plan and cash flows of the Parent and its
Subsidiaries; and

 

(ii)     an appraisal of all of the Loan Parties’ machinery and equipment
located at the Fulfilment Centers.

 

(o)     Payment of Fees, Etc. The Borrower shall have paid all fees, costs,
expenses and taxes then payable by the Borrower pursuant to this Agreement and
the other Loan Documents, including, without limitation, ‎Section 2.06 and
‎Section 12.04 hereof.

 

(p)     Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Borrower to the
Administrative Agent of a Notice of Borrowing with respect to the Term Loan, and
the Borrower’s acceptance of the proceeds of the Term Loan, shall each be deemed
to be a representation and warranty by each Loan Party on the Effective Date
that: (i) the representations and warranties contained in ‎Article VI and in
each other Loan Document, certificate or other writing delivered to any Secured
Party pursuant hereto or thereto on or prior to the Effective Date are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to materiality or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date), (ii) at the time of and after giving effect to the making of the Term
Loan and the application of the proceeds thereof, no Default or Event of Default
has occurred and is continuing or would result from the making of the Term Loan
on such date and (iii) the conditions set forth in this Section 5.01 have been
satisfied as of the date of such request.

 

(q)     Notices. The Administrative Agent shall have received a Notice of
Borrowing pursuant to ‎Section 2.02 hereof.

 

Section 5.02     Conditions Subsequent to Effectiveness. In addition to all
other terms, conditions and provisions set forth in this Agreement and the other
Loan Documents, including, without limitation, those conditions set forth in
‎Section 5.01, the Loan Parties shall satisfy each of the conditions subsequent
set forth on Schedule 5.02 on or before the date applicable thereto (it being
understood that (i) the failure by the Loan Parties to perform or cause to be
performed any such condition subsequent on or before the date applicable thereto
shall constitute an Event of Default and (ii) to the extent that the existence
of any such condition subsequent would otherwise cause any representation,
warranty or covenant in this Agreement or any other Loan Document to be
breached, the Required Lenders hereby waive such breach for the period from the
Effective Date until the date on which such condition subsequent is required to
be fulfilled pursuant to this ‎Section 5.02).

 



60

 



 

Article VI

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.01     Representations and Warranties. Each Loan Party hereby
represents and warrants to the Secured Parties as follows:

 

(a)           Organization, Good Standing, Etc. Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrower, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
not reasonably be expected to have a Material Adverse Effect.

 

(b)           Authorization, Etc. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party,
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any Material Contract binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except, in the case of this clause (iv), to
the extent where such contravention, default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal could not reasonably be
expected to have a Material Adverse Effect.

 

(c)           Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of any Loan Document to which it is or will be a party other than
filings and recordings with respect to Collateral to be made, or otherwise
delivered to the Collateral Agent for filing or recordation, on the Effective
Date.

 

(d)           Enforceability of Loan Documents. This Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

(e)           Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Borrower and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Borrower and each of its Subsidiaries are as
set forth on Schedule 6.01(e). All of the issued and outstanding shares of
Equity Interests of the Parent and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable, and, except as set forth on
Schedule 6.01(e), the holders thereof are not entitled to any preemptive, first
refusal or other similar rights. All Equity Interests of such Subsidiaries of
the Parent are owned, directly or indirectly, by the Parent free and clear of
all Liens (other than Permitted Specified Liens). On the Effective Date, except
as described on Schedule 6.01(e), there are no outstanding debt or equity
securities of the Parent or any of its Subsidiaries and no outstanding
obligations of the Parent or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from the Parent or any of its Subsidiaries, or other obligations of
the Parent or any of its Subsidiaries to issue, directly or indirectly, any
shares of Equity Interests of the Parent or any of its Subsidiaries.

 



61

 

 

(f)          Litigation. Except as set forth in Schedule 6.01(f), there is no
pending or, to the best knowledge of any Loan Party, threatened action, suit or
proceeding affecting any Loan Party or any of its properties before any court or
other Governmental Authority or any arbitrator that (i) if adversely determined,
could reasonably be expected to have a Material Adverse Effect or (ii) relates
to this Agreement or any other Loan Document or any transaction contemplated
hereby or thereby.

 

(g)           Financial Statements.

 

(i)       The Financial Statements, copies of which have been delivered to each
Agent and each Lender, fairly present, in all material respects, the
consolidated financial condition of the Parent and its Subsidiaries as at the
respective dates thereof and the consolidated results of operations of the
Parent and its Subsidiaries for the fiscal periods ended on such respective
dates, all in accordance with GAAP. All material indebtedness and other
liabilities (including, without limitation, Indebtedness, liabilities for taxes,
long-term leases and other unusual forward or long-term commitments), direct or
contingent, of the Parent and its Subsidiaries are set forth in the Financial
Statements. Since December 31, 2019, no event or development has occurred that
has had or could reasonably be expected to have a Material Adverse Effect.

 

(ii)     The Parent has heretofore furnished to each Agent and each Lender
projected balance sheets, income statements and statements of cash flows of the
Parent and its Subsidiaries, which projected financial statements shall be
updated from time to time pursuant to Section 7.01(a)(v).

 

(h)           Compliance with Law, Etc. No Loan Party or any of its Subsidiaries
is in violation of (i) any of its Governing Documents, (ii) any Requirement of
Law, the violation of which could reasonably be expected to result in a Material
Adverse Effect, or (iii) any Material Contract binding on or otherwise affecting
it or any of its properties.

 

(i)             ERISA. Except as set forth on Schedule 6.01(i), (i) each Loan
Party and each Employee Plan is in compliance with all Requirements of Law in
all material respects, including ERISA, the Internal Revenue Code and the
Patient Protection and Affordable Care Act of 2010, as amended by the Health
Care and Education Reconciliation Act of 2010, (ii) no ERISA Event has occurred
nor is reasonably expected to occur with respect to any Employee Plan or
Multiemployer Plan which, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, (iii) the most recent annual
report (Form 5500 Series) with respect to each Pension Plan, including any
required Schedule B (Actuarial Information) thereto, copies of which have been
filed with the Internal Revenue Service, is complete and correct in all material
respects and fairly presents in all material respects the funding status of such
Pension Plan, and since the date of such report, there has been no material
adverse change in such funding status, and (iv) each Employee Plan that is
intended to be a qualified plan under Section 401(a) of the Internal Revenue
Code has been determined by the Internal Revenue Service to be qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto is
exempt from federal income tax under Section 501(a) of the Internal Revenue
Code. No Loan Party or any of its ERISA Affiliates has incurred any material
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (A) any Employee
Plan or its assets, (B) any fiduciary with respect to any Employee Plan, or
(C) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan which, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Except as required by Section 4980B of the
Internal Revenue Code, no Loan Party or any of its ERISA Affiliates maintains an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides health benefits (through the purchase of insurance or otherwise) for
any retired or former employee of any Loan Party or any of its ERISA Affiliates
or has any obligation to provide any such benefits for any current employee
after such employee’s termination of employment. As of the Effective Date, No
Loan Party nor any of its Subsidiaries maintains, sponsors or contributes to any
Foreign Plan.

 



62

 

 

(j)             Taxes, Etc. (i) All material Tax returns and other reports
required by applicable Requirements of Law to be filed by any Loan Party have
been timely filed and (ii) all material Taxes imposed upon any Loan Party or any
property of any Loan Party which have become due and payable on or prior to the
date hereof have been paid, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof on the Financial Statements
in accordance with GAAP.

 

(k)            Regulations T, U and X. No Loan Party is or will be engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X), and no proceeds of
the Term Loan will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
for any purpose that violates, or is inconsistent with, the provisions of
Regulation T, U and X.

 

(l)             Nature of Business. No Loan Party is engaged in any business
other than as described in publicly available filings with the SEC.

 

(m)           Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries
is a party to any Contractual Obligation or subject to any restriction or
limitation in any Governing Document or any judgment, order, regulation, ruling
or other requirement of a court or other Governmental Authority, which, in each
case of the foregoing (either individually or in the aggregate) has, or in the
future could reasonably be expected (either individually or in the aggregate) to
have, a Material Adverse Effect.

 



63

 

 

(n)           Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Facility currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent the failure to
have or be in compliance therewith could not reasonably be expected to have a
Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect which could
reasonably be expected to have a Material Adverse Effect,.

 

(o)           Properties. Each Loan Party has good and marketable title to,
valid leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets are in good working order and condition, ordinary
wear and tear excepted.

 

(p)           Employee and Labor Matters. Except as set forth on Schedule
6.01(p) or to the extent it could not reasonably be expected to result in a
Material Adverse Effect, (i) each Loan Party and its Subsidiaries is in
compliance with all Requirements of Law pertaining to employment and employment
practices, terms and conditions of employment, wages and hours, and occupational
safety and health, (ii) no Loan Party or any Subsidiary is party to any
collective bargaining agreement, nor has any labor union been recognized as the
representative of the employees of any Loan Party of Subsidiary, (iii) there is
no unfair labor practice complaint pending or, to the best knowledge of any Loan
Party, threatened against any Loan Party or any Subsidiary before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party or any Subsidiary which arises out of or under
any collective bargaining agreement, (iv) there has been no strike, work
stoppage, slowdown, lockout, or other labor dispute pending or threatened
against any Loan Party or any Subsidiary, and (v) to the best knowledge of each
Loan Party, no labor organization or group of employees has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the best knowledge of each Loan Party, threatened to be
brought or filed, with the National Labor Relations Board or any other labor
relations tribunal or authority. No Loan Party or Subsidiary has incurred any
material unpaid liability or obligation under the Worker Adjustment and
Retraining Notification Act (“WARN”) or any similar Requirement of Law, which
remains unpaid or unsatisfied. All material payments due from any Loan Party or
Subsidiary on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Loan Party or Subsidiary.

 

(q)           Environmental Matters. Except as set forth on Schedule 6.01(q) or
to the extent it could not reasonably expected to result in a Material Adverse
Effect, (i) no Loan Party or any of its Subsidiaries is in violation of any
Environmental Law, (ii) each Loan Party and its Subsidiaries has, and is in
compliance with, all Environmental Permits for its respective operations and
businesses; (iii) there has been no Release of Hazardous Materials at any
properties currently or formerly owned, leased or operated by any Loan Party,
its Subsidiaries or a respective predecessor in interest or at any disposal or
treatment facility which received Hazardous Materials generated by any Loan
Party, its Subsidiaries or any respective predecessor in interest, which in any
case of the foregoing could reasonably be expected to result in a Environmental
Claim or Environmental Liability; (iv) there are no pending or, to the best
knowledge of each Loan Party, threatened Environmental Claims against, or
Environmental Liability of, any Loan Party, its Subsidiaries or any respective
predecessor in interest that could reasonably be expected to result in any
adverse consequence to any Loan Party or any Secured Party; (v) neither any Loan
Party nor any of its Subsidiaries is performing or responsible for any Remedial
Action that could reasonably be expected to result in any Environmental
Liability; and (vi) no environmental reports or audits have been conducted since
December 31, 2019, and no environmental investigations have been instituted or
maintained since December 31, 2016, in each case with respect to the operations
and business of the Loan Parties and its Subsidiaries.

 



64

 

 

(r)            Insurance. Each Loan Party maintains all insurance required by
‎Section 7.01(h). Schedule 6.01(r) sets forth a list of all such material
insurance policies maintained by or for the benefit of each Loan Party on the
Effective Date.

 

(s)            Use of Proceeds. The proceeds of the Term Loan shall be used,
together with approximately $10,250,000 of cash on hand, to refinance the
Existing Credit Facility and pay fees and expenses in connection with the
transactions contemplated hereby.

 

(t)            Solvency. After giving effect to the transactions contemplated by
this Agreement and before and after giving effect to the funding of the Term
Loan, the Loan Parties on a consolidated basis are Solvent. No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.

 

(u)           Intellectual Property. Except as set forth on Schedule 6.01(u),
each Loan Party owns or licenses or otherwise has the right to use all
Intellectual Property rights that are necessary for the operation of its
business, without infringement upon or conflict with the rights of any other
Person with respect thereto, except for such infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 6.01(u) is a complete and
accurate list as of the Effective Date of each item of Registered Intellectual
Property owned by each Loan Party. To the knowledge of each Loan Party, no
trademark or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon or conflicts with any rights owned by any other Person, and
no claim or litigation regarding any of the foregoing is pending or threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
No patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code pertaining to Intellectual Property is pending or
proposed, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 



65

 

 

(v)           Material Contracts. Set forth on Schedule 6.01(v) is a complete
and accurate list as of the Effective Date of all Material Contracts (including
any material amendments, supplements and/or modifications thereof) of each Loan
Party, with reasonable descriptions thereof, copies of which have been provided
to the Agents prior to the Effective Date. As of the Effective Date, each such
Material Contract (i) is in full force and effect and is binding upon and
enforceable against each Loan Party that is a party thereto and, to the best
knowledge of such Loan Party, all other parties thereto in accordance with its
terms, (ii) has not been otherwise amended or modified, and (iii) is not in
default due to the action of any Loan Party or, to the best knowledge of any
Loan Party, any other party thereto.

 

(w)          Investment Company Act. None of the Loan Parties is (i) an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended, or (ii) subject to regulation
under any Requirement of Law that limits in any respect its ability to incur
Indebtedness or which may otherwise render all or a portion of the Obligations
unenforceable.

 

(x)            Customers and Suppliers. There exists no actual or, to the best
knowledge of each Loan Party, threatened termination, cancellation or limitation
of, or modification to or change in, the business relationship between (i) any
Loan Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party if terminated could reasonably be
expected to cause, individually or in the aggregate, a Material Adverse Effect,
or (ii) any Loan Party, on the one hand, and any supplier or any group thereof,
on the other hand, whose agreements with any Loan Party if terminated could
reasonably be expected to cause, individually or in the aggregate, a Material
Adverse Effect.

 

(y)           Sanctions; Anti-Corruption and Anti-Money Laundering Laws. None of
any Loan Party, any Subsidiary thereof, any of their respective directors,
officers, nor, to the knowledge of any Loan Party, any of their respective
employees, agents or Affiliates, (i) is a Sanctioned Person or currently the
subject or target of any Sanctions, (ii) has assets located in a Sanctioned
Country, (iii) conducts any business with or for the benefit of any Sanctioned
Person, (iv) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons, (v) is a “Foreign Shell Bank” within the
meaning of the USA PATRIOT Act, i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision, or
(vi) is a Person that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Section 311 or 312 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns. Each Loan Party and its Subsidiaries has implemented
and maintains in effect policies and procedures designed to ensure compliance by
each Loan Party and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Anti-Corruption Laws and Anti-Money
Laundering Law. Each Loan Party and each Subsidiary is in compliance with all
Sanctions, Anti-Money Laundering Laws and Anti-Corruption Laws. Each Loan Party
and each Affiliate, officer, employee or director acting on behalf of any Loan
Party is (and is taking no action that would result in any such Person not
being) in compliance with (A) all applicable OFAC rules and regulations, (B) all
applicable United States of America, United Kingdom, United Nations, European
Union, German, Canadian, Australian and all other internationally respected
national autonomous sanctions, embargos and trade restrictions and (C) all
applicable provisions of the USA PATRIOT Act. In addition, no Loan Party or any
Subsidiary is engaged in any kind of activities or business of or with any
Person or in any country or territory that is subject to any sanctions
administered by OFAC, the United Kingdom, the European Union, Germany, Canada,
Australia or the United Nations.

 



66

 

 

(z)            Anti-Bribery and Corruption.

 

(i)       Neither any Loan Party nor, to the best knowledge of any Loan Party,
any director, officer, employee, or any other Person acting on behalf of any
Loan Party, has offered, promised, paid, given or authorized the payment or
giving of any money or other thing of value, directly or indirectly, to or for
the benefit of any Person, including without limitation, any employee, official
or other Person acting on behalf of any Governmental Authority, or otherwise
engaged in any activity that may violate any Anti-Corruption Law.

 

(ii)      Neither any Loan Party nor, to the best knowledge of any Loan Party,
any director, officer, employee, or any other Person acting on behalf of any
Loan Party, has engaged in any activity that would breach any Anti-Corruption
Laws.

 

(iii)     To the best of each Loan Party’s knowledge and belief, there is no
pending or, to the best knowledge of any Loan Party, threatened action, suit,
proceeding or investigation before any court or other Governmental Authority
against any Loan Party or any of its directors, officers, employees or other
Person acting on its behalf that relates to a potential violation of any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.

 

(iv)     The Loan Parties will not directly or indirectly use, lend or
contribute the proceeds of the Term Loan for any purpose that would breach the
Anti-Bribery and Corruption Laws.

 

(aa)          Full Disclosure.

 

(i)       Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Agents (other than forward-looking
information and projections and information of a general economic nature and
general information about the Borrower’s industry) in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains, when taken as a whole,
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which it
was made, not misleading.

 

(ii)      The Projections have been prepared on a reasonable basis and in good
faith based on assumptions, estimates, methods and tests that are believed by
the Loan Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any material respect; it being understood that (A) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties’ control, (B) actual results may differ materially from
the Projections and such variations may be material and (C) the Projections are
not a guarantee of performance.

 



67

 

 

Article VII

 

COVENANTS OF THE LOAN PARTIES AND OTHER COLLATERAL MATTERS

 

Section 7.01     Affirmative Covenants. So long as any principal of or interest
on the Term Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party will, unless the Required Lenders
shall otherwise consent in writing:

 

(a)            Reporting Requirements. Furnish to each Agent and each Lender:

 

(i)       as soon as available, and in any event within 30 days after the end of
each fiscal month of the Parent and its Subsidiaries (other than the last fiscal
month of each fiscal quarter of the Parent and its Subsidiaries) commencing with
the first fiscal month of the Parent and its Subsidiaries ending after the
Effective Date, internally prepared consolidated and consolidating balance
sheets, statements of operations and retained earnings, statements of cash
flows, as at the end of such fiscal month, and for the period commencing at the
end of the immediately preceding Fiscal Year and ending with the end of such
fiscal month, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year, and (B) the Projections, all in reasonable
detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as at the end of such fiscal month and the results of
operations, retained earnings and cash flows of the Parent and its Subsidiaries
for such fiscal month and for such year-to-date period;

 

(ii)      as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, consolidated and consolidating balance sheets, statements of operations
and stockholders’ equity and statements of cash flows of the Parent and its
Subsidiaries as at the end of such quarter, and for the period commencing at the
end of the immediately preceding Fiscal Year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year and (B) the Projections, all in reasonable
detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as of the end of such quarter and the results of operations and
cash flows of the Parent and its Subsidiaries for such quarter and for such
year-to-date period, in accordance with GAAP applied in a manner consistent with
that of the most recent audited financial statements of the Parent and its
Subsidiaries furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments, it being agreed that delivery of the
Parent’s quarterly report on Form 10-Q will satisfy this requirement;

 



68

 

 

(iii)     as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent and its Subsidiaries, consolidated and
consolidating balance sheets, statements of operations and retained earnings and
statements of cash flows of the Parent and its Subsidiaries as at the end of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding date or period set forth in (A) the financial statements for
the immediately preceding Fiscal Year, and (B) the Projections, all in
reasonable detail and prepared in accordance with GAAP, and accompanied by a
report and an opinion, prepared in accordance with generally accepted auditing
standards, of independent certified public accountants of recognized standing
selected by the Parent and satisfactory to the Agents (which report and opinion
shall not include (1) any qualification, exception or explanatory paragraph
expressing substantial doubt about the ability of the Parent or any of its
Subsidiaries to continue as a going concern or any qualification or exception as
to the scope of such audit (other than a qualification related solely to the
maturity of the Term Loan at the Final Maturity Date), or (2) any qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
financial covenants contained in Section 7.03), together with a written
statement of such accountants (x) to the effect that, in making the examination
necessary for their certification of such financial statements, they have not
obtained any knowledge of the existence of an Event of Default or a Default
resulting from any noncompliance with the financial covenants contained in
Section 7.03 and (y) if such accountants shall have obtained any knowledge of
the existence of an Event of Default or such Default, describing the nature
thereof, it being agreed that delivery of the Parent’s annual report on
Form 10-K will satisfy this requirement;

 

(iv)     simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
‎Section 7.01(a), a Compliance Certificate:

 

(A)     stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and that such review has not disclosed,
and such Authorized Officer has no knowledge of, the occurrence and continuance
during such period of an Event of Default or Default or, if an Event of Default
or Default had occurred and continued or is continuing, describing the nature
and period of existence thereof and the action which the Parent and its
Subsidiaries propose to take or have taken with respect thereto,

 

(B)      in the case of the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (ii) and (iii) of this Section 7.01(a),
including a discussion and analysis of the financial condition and results of
operations of the Parent and its Subsidiaries for the portion of the Fiscal Year
then elapsed and discussing the reasons for any significant variations from the
Projections for such period and the figures for the corresponding period in the
previous Fiscal Year, and

 

(C)      in the case of the delivery of the financial statements of the Parent
and its Subsidiaries required by clause (iii) of this ‎Section 7.01(a),
attaching (1) a summary of all material insurance coverage maintained as of the
date thereof by any Loan Party or any of its Subsidiaries and evidence that such
insurance coverage meets the requirements set forth in ‎Section 7.01, together
with such other related documents and information as the Administrative Agent
may reasonably require and (2) confirmation that there have been no material
changes to the information contained in the Perfection Certificate delivered on
the Effective Date or the date of the most recently updated Perfection
Certificate delivered pursuant to this clause (iv) or the Security Agreement
and/or attaching an updated Perfection Certificate identifying any such changes
to the information contained therein;

 



69

 

 

(v)     as soon as available, and in any event not later than thirty (30) after
the beginning of each Fiscal Year, a certificate of an Authorized Officer of the
Parent (A) attaching Projections for the Parent and its Subsidiaries,
supplementing and superseding the Projections previously required to be
delivered pursuant to this Agreement, prepared on a monthly basis and otherwise
in form and substance satisfactory to the Agents, for the immediately succeeding
Fiscal Year for the Parent and its Subsidiaries and (B) certifying that the
representations and warranties set forth in ‎Section 6.01(aa)(ii) are true and
correct with respect to the Projections;

 

(vi)     (A) On the second and fourth Wednesday of each month (or if such day is
not a Business Day, the next succeeding Business Day) (the “Determination
Date”), beginning with October 28, 2020, a certificate of an Authorized Officer
of the Parent attaching calculations of the financial covenants contained in
Section 7.03 and (B) on Wednesday of each week, a liquidity report;

 

(vii)    as soon as available, and in any event within 30 days after the end of
each fiscal month of the Parent and its Subsidiaries, a report of key
performance indicators with respect to the business and operations of the Parent
and its Subsidiaries, in form and substance consistent with the internal
reporting practices of the Parent and its Subsidiaries as of the Effective Date
(or with any changes thereto that may be in form and substance reasonably
satisfactory to the Administrative Agent);

 

(viii)   as soon as possible, and in any event within 3 Business Days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Borrower setting forth the
details of such Event of Default or Default or other event or development having
a Material Adverse Effect and the action which the affected Loan Party proposes
to take with respect thereto;

 

(ix)     as soon as possible and in any event: (A) within 3 Business Days after
the occurrence of any ERISA Event which could reasonably be expected to have a
Material Adverse Effect, notice of such ERISA Event (in reasonable detail),
(B) within three Business Days after receipt thereof by any Loan Party or any of
its ERISA Affiliates from the PBGC, copies of each notice received by any Loan
Party or any of its ERISA Affiliates of the PBGC’s intention to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(C) within 3 Business Days after receipt thereof by any Loan Party or any of its
ERISA Affiliates from a sponsor of a Multiemployer Plan or from the PBGC, a copy
of each notice received by any Loan Party or any of its ERISA Affiliates
concerning the imposition of any material withdrawal liability under
Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (D) within 10 days after
any Loan Party sends notice of a plant closing or mass layoff (as defined in
WARN) to employees, copies of each such notice sent by such Loan Party;

 



70

 

 

(x)      promptly after the commencement thereof, or the obtaining of knowledge
thereof by, any Loan Party, notice of each action, suit or proceeding before any
court or other Governmental Authority or other regulatory body or any arbitrator
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect;

 

(xi)     as soon as possible and in any event within 5 Business Days after
receipt or delivery thereof, copies of any default or similar notices of breach
or non-compliance that any Loan Party receives in connection with any Material
Contract;

 

(xii)     as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with the sale or other Disposition
of the Equity Interests of, or all or substantially all of the assets of, any
Loan Party;

 

(xiii)   as soon as possible and in any event within 5 Business Days after the
delivery thereof to the Parent’s or the Borrower’s Board of Directors (or the
audit committee of the Parent’s or the Borrower’s Board of Directors), copies of
all reports or other information so delivered; provided that, notwithstanding
the foregoing, neither the Parent nor the Borrower shall be required to disclose
any document, information or other matter (A) that constitutes non-financial
trade secrets, (B) in respect of which disclosure to any Agent or Lender is
prohibited by any (x) Requirements of Law or (y) binding obligation owing to any
Person that is not an Affiliate of the Borrower (it being understood that, if
any information is withheld in reliance on this clause (y), the Borrower shall
advise the Agents of such fact and the Borrower shall, upon the reasonable
request of any Agent, use commercially reasonable efforts to request the
applicable counterparty provide consent to disclose such information to the
Agents and the Lenders) or (C) that is subject to attorney-client or similar
privilege or constitutes attorney work product;

 

(xiv)   promptly after (A) the sending or filing thereof, copies of all material
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange and (B) the receipt thereof, a copy of
any material notice received from any holder of its Indebtedness;

 

(xv)    promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof;

 

(xvi)   promptly upon request of any Lender, a certification confirming the
Borrower’s compliance with ‎Section 7.02(r);

 

(xvii)  simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
‎Section 7.01(a), if, as a result of any change in accounting principles and
policies from those used in the preparation of the Financial Statements that is
permitted by ‎Section 7.02(q), the consolidated financial statements of the
Parent and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of
this ‎Section 7.01(a) will differ from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to the Agents; and

 



71

 

 

(xviii)  promptly upon request, such other information concerning the condition
or operations, financial or otherwise, of any Loan Party as any Agent may from
time to time may reasonably request.

 

Information required to be delivered pursuant to Section 7.01(a)(ii) or
(iii) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such information,
or provides a link thereto on the Parent’s website on the Internet at
http://www.blueapron.com (or any successor page) or at http://www.sec.gov; or
(ii) on which such information is posted on the Parent’s behalf on an Internet
or intranet website, if any, to which the Lenders and the Administrative Agent
have been granted access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that the Parent shall notify
the Administrative Agent (by facsimile or email) of the posting of any such
documents.

 

(b)           Additional Guarantors and Collateral Security. Cause:

 

(i)       each Subsidiary of any Loan Party not in existence on the Effective
Date to execute and deliver to the Collateral Agent promptly and in any event
within 3 Business Days (or such longer date as the Collateral Agent may agree to
in its sole discretion) after the formation, acquisition or change in status
thereof, (A) a Joinder Agreement, pursuant to which such Subsidiary shall be
made a party to this Agreement as a Guarantor, (B) a supplement to the Security
Agreement, together with (1) certificates evidencing all of the Equity Interests
of any Person owned by such Subsidiary required to be pledged under the terms of
the Security Agreement, (2) undated stock powers for such Equity Interests
executed in blank with signature guaranteed and (3) such opinions of counsel as
the Collateral Agent may reasonably request, (C) to the extent required under
the terms of this Agreement, one or more Mortgages creating on the real property
of such Subsidiary a perfected, first priority Lien (in terms of priority,
subject only to Permitted Specified Liens) on such real property and such other
Real Property Deliverables as may be required by the Collateral Agent with
respect to each such real property, and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Collateral Agent in
order to create, perfect, establish the first priority of or otherwise protect
any Lien purported to be covered by the Security Agreement or any such Mortgage
or otherwise to effect the intent that such Subsidiary shall become bound by all
of the terms, covenants and agreements contained in the Loan Documents and that
all property and assets of such Subsidiary shall become Collateral for the
Obligations; and

 

(ii)      each owner of the Equity Interests of any such Subsidiary to execute
and deliver promptly and in any event within 3 Business Days (or such longer
date as the Collateral Agent may agree to in its sole discretion) after the
formation or acquisition of such Subsidiary a Pledge Amendment (as defined in
the Security Agreement), together with (A) certificates evidencing all of the
Equity Interests of such Subsidiary required to be pledged under the terms of
the Security Agreement, (B) undated stock powers or other appropriate
instruments of assignment for such Equity Interests executed in blank with
signature guaranteed, and (C) such other agreements, instruments, approvals or
other documents requested by the Collateral Agent.

 



72

 

 

Notwithstanding the foregoing or anything else contained in the Loan Documents
to the contrary, no Subsidiary acquired or formed after the Effective Date that
is not organized under the laws of the United States, any state thereof, or the
District of Columbia, or any Equity Interest in any such Subsidiary, shall be
subject to the requirements of this Section 7.01(b) to the extent that the cost
or difficulty of obtaining a guaranty from such Subsidiary or a security
interest in such Subsidiary’s assets or Equity Interests is excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby, as determined by the Collateral Agent in its sole discretion.

 

(c)           Compliance with Laws; Payment of Taxes.

 

(i)       Comply, and cause each of its Subsidiaries to comply, with all
Requirements of Law, judgments and awards (including any settlement of any claim
that, if breached, could give rise to any of the foregoing) except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

(ii)      Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all material Taxes
imposed upon any Loan Party or any of its Subsidiaries or any property of any
Loan Party or any of its Subsidiaries, except to the extent contested in good
faith by proper proceedings which stay the imposition of any Lien resulting from
the non-payment thereof and with respect to which adequate reserves have been
set aside for the payment thereof in accordance with GAAP.

 

(d)           Preservation of Existence, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, its existence, rights and
privileges, and become or remain, and cause each of its Subsidiaries to become
or remain, duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary, except to the extent that the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.

 

(e)            Keeping of Records and Books of Account. Keep, and cause each of
its Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

(f)            Inspection Rights. Permit, and cause each of its Subsidiaries to
permit, the agents and representatives of any Agent at any time and from time to
time during normal business hours, at the expense of the Borrower (but no more
than once annually if no Event of Default exists), to examine and make copies of
and abstracts from its records and books of account, to visit and inspect its
properties, to verify materials, leases, notes, accounts receivable, deposit
accounts and its other assets, to conduct audits, physical counts, valuations,
appraisals or examinations and to discuss its affairs, finances and accounts
with any of its directors, officers, managerial employees, independent
accountants or any of its other representatives. In furtherance of the
foregoing, each Loan Party hereby authorizes its independent accountants, and
the independent accountants of each of its Subsidiaries, to discuss the affairs,
finances and accounts of such Person (independently or together with
representatives of such Person; provided that the Borrower shall be afforded the
opportunity to participate in any discussions with such independent accountants)
with the agents and representatives of any Agent in accordance with this
‎Section 7.01(f).

 



73

 

 

(g)           Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear and casualty excepted, and comply,
and cause each of its Subsidiaries to comply, at all times with the provisions
of all leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder, except
to the extent the failure to so maintain and preserve or so comply could not
reasonably be expected to have a Material Adverse Effect.

 

(h)           Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, flood, rent, worker’s compensation and business interruption
insurance) with respect to the Collateral and its other properties (including
all real property leased or owned by it) and business, in such amounts and
covering such risks as is (i) carried generally in accordance with sound
business practice by companies in similar businesses similarly situated,
(ii) required by any Requirement of Law, (iii) required by any Material Contract
and (iv) in any event in amount, adequacy and scope reasonably satisfactory to
the Collateral Agent. All policies covering the Collateral are to be made
payable to the Collateral Agent for the benefit of the Agents and the Lenders,
as their interests may appear, in case of loss, under a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as the Collateral Agent may require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates of insurance are to be delivered to the Collateral Agent and
the policies are to be premium prepaid, with the loss payable and additional
insured endorsement in favor of the Collateral Agent for the benefit of the
Agents and the Lenders, as their respective interests may appear, and such other
Persons as the Collateral Agent may designate from time to time, and shall
provide for not less than 30 days’ (or, to the extent not available with respect
to non-payment, 10 days’) prior written notice to the Collateral Agent of the
exercise of any right of cancellation. If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Borrower’s expense and without any responsibility
on the Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the sole right, in the name of the Lenders, any Loan
Party and its Subsidiaries, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

(i)             Obtaining of Permits, Etc. Obtain, maintain and preserve, and
cause each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, in each case, except to the extent the failure
to obtain, maintain, preserve or take such action could not reasonably be
expected to have a Material Adverse Effect.

 



74

 

 

(j)             Environmental.

 

(i)       Keep the Collateral free of any Environmental Lien;

 

(ii)      Obtain, maintain and preserve, and cause each of its Subsidiaries to
obtain, maintain and preserve, and take all necessary action to timely renew,
all Environmental Permits except where such failure to so obtain, maintain and
preserve could not reasonably be expected to have a Material Adverse Effect, and
comply, and cause each of its Subsidiaries to comply, with all Environmental
Laws and Environmental Permits except where such failure to so could not
reasonably be expected to have a Material Adverse Effect;

 

(iii)     Take all commercially reasonable steps to prevent any Release of
Hazardous Materials in violation of any Environmental Law or Environmental
Permit at, on, under or from any property owned, leased or operated by any Loan
Party or its Subsidiaries that could reasonably be expected to result to result
in a Material Adverse Effect;

 

(iv)     To the extent it could reasonably be expected to result in a Material
Adverse Effect, provide the Collateral Agent with written notice within ten
(10) days of any of the following: (A) discovery of any Release of a Hazardous
Material or environmental condition at, on, under or from any property currently
or formerly owned, leased or operated by any Loan Party, Subsidiary or
predecessor in interest or any violation of Environmental Law or Environmental
Permit that in any case could reasonably be expected to result in any
Environmental Claim or Environmental Liability; (B) notice that an Environmental
Lien has been filed against any Collateral; or (C) an Environmental Claim or
Environmental Liabilities; and provide such reports, documents and information
as the Collateral Agent may reasonably request from time to time with respect to
any of the foregoing.

 

(k)            Fiscal Year. Cause the Fiscal Year of the Parent and its
Subsidiaries to end on December 31 of each calendar year unless the Agents
consent to a change in such Fiscal Year (and appropriate related changes to this
Agreement).

 

(l)             Landlord Waivers; Collateral Access Agreements. At any time any
Collateral in excess of $500,000 (when aggregated with all other Collateral at
the same location, and measured on a cost basis with respect to Inventory, and a
net book value basis with respect to equipment) is located on any real property
of a Loan Party (whether such real property is now existing or acquired after
the Effective Date, but excluding the leased real property locations listed in
clause (c) of Schedule 5.02 and those locations in which written subordinations
or waivers or collateral access agreements, as the case may be, are required in
accordance with clause (d) of Schedule 5.02) which is not owned by a Loan Party,
or is stored on the premises of a bailee, warehouseman, or similar party, use
commercially reasonable efforts to obtain within 30 days after the occurrence
thereof (or such longer period as the Collateral Agent may agree in writing in
its sole discretion), written subordinations or waivers or collateral access
agreements, as the case may be, in form and substance satisfactory to the
Collateral Agent. The requirements of this Section 7.01(l) shall not apply to
Collateral in transit, out for repair or at other locations for purposes of
onsite maintenance, repair or demonstration, movable computer equipment and
related hardware and software that is temporarily removed by employees or
equipment consisting of tools leased by a Loan Party to its customers, in each
case, in the ordinary course of the applicable Loan Party’s business.

 



75

 

 

(m)           After Acquired Real Property. Upon the acquisition by it or any of
its Subsidiaries after the date hereof of any owned real property (wherever
located) (each such property being a “New Facility”) with a Current Value (as
defined below) in excess of $250,000, immediately so notify the Collateral
Agent, setting forth with specificity a description of the interest acquired,
the location of the real property, any structures or improvements thereon and
either an appraisal or such Loan Party’s good-faith estimate of the current
value of such real property (for purposes of this Section, the “Current Value”).
The Collateral Agent shall notify such Loan Party whether it intends to require
a Mortgage (and any other Real Property Deliverables) or landlord waiver
(pursuant to Section 7.01(l) hereof) with respect to such New Facility. Upon
receipt of such notice requesting a Mortgage (and any other Real Property
Deliverables) or landlord waiver, the Person that has acquired such New Facility
shall promptly furnish the same to the Collateral Agent. The Borrower shall pay
all fees and expenses, including, without limitation, reasonable attorneys’ fees
and expenses, and all title insurance charges and premiums, in connection with
each Loan Party’s obligations under this ‎Section 7.01(m).

 

(n)           Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.

 

(i)       Maintain, and cause each of its Subsidiaries to maintain, policies and
procedures designed to promote compliance by each Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with all
Anti-Corruption Laws and Anti-Money Laundering Laws.

 

(ii)      Comply, and cause each of its Subsidiaries to comply with all
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

 

(iii)     Neither Loan Party nor, to the best knowledge of any Loan Party, any
director, officer, employee or any Person acting on behalf of any Loan Party
will engage in any activity that would breach any Anti-Corruption Law.

 

(iv)     Promptly notify the Administrative Agent of any action, suit or
investigations by any court or Governmental Authority in relation to an alleged
breach of the Anti-Corruption Law.

 

(v)      Not directly or indirectly use, lend or contribute the proceeds of Term
Loan for any purpose that would breach any Anti-Corruption Law.

 

(vi)     Each Loan Party and Affiliate, officer, employee or director, acting on
behalf of the Loan Party is (and will take no action which would result in any
such Person not being) in compliance with (A) all applicable OFAC rules and
regulations, (B) all applicable United States of America, United Kingdom, United
Nations, European Union, German, Canadian, Australian and all other reasonable
internationally respected national autonomous sanctions, embargos and trade
restrictions and (C) all applicable provisions of the USA Patriot Act. In
addition, none of the activities or business of any Loan Party includes any kind
of activities or business of or with any Person or in any country or territory
that is subject to any Sanctions.

 

(vii)    In order to comply with the “know your customer/borrower” requirements
of the Anti-Money Laundering Laws, promptly provide to the Administrative Agent
upon its reasonable request from time to time (A) information relating to
individuals and entities affiliated with any Loan Party that maintain a business
relationship with the Administrative Agent, and (B) such identifying information
and documentation as may be available for such Loan Party in order to enable the
Administrative Agent or any Lender to comply with Anti-Money Laundering Laws.

 



76

 

 

(o)           Lender Meetings. Upon the request of any Agent or the Required
Lenders (which request, so long as no Event of Default shall have occurred and
be continuing, shall not be made more than once during each Fiscal Year),
participate in a meeting with the Agents and the Lenders at the Borrower’s
corporate offices (or at such other location as may be agreed to by the Borrower
and such Agent or the Required Lenders) at such time as may be agreed to by the
Borrower and such Agent or the Required Lenders.

 

(p)           Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may require from time to time in
order (i) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (ii) to subject to valid and perfected first priority
Liens any of the Collateral or any other property of any Loan Party and its
Subsidiaries, (iii) to establish and maintain the validity and effectiveness of
any of the Loan Documents and the validity, perfection and priority of the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document. In
furtherance of the foregoing, to the maximum extent permitted by applicable law,
each Loan Party (i) authorizes each Agent to execute any such agreements,
instruments or other documents in such Loan Party’s name and to file such
agreements, instruments or other documents in any appropriate filing office,
(ii) authorizes each Agent to file any financing statement required hereunder or
under any other Loan Document, and any continuation statement or amendment with
respect thereto, in any appropriate filing office without the signature of such
Loan Party, and (iii) ratifies the filing of any financing statement, and any
continuation statement or amendment with respect thereto, filed without the
signature of such Loan Party prior to the date hereof.

 

Section 7.02     Negative Covenants. So long as any principal of or interest on
the Term Loan or any other Obligation (whether or not due) shall remain unpaid
(other than Contingent Indemnity Obligations) or any Lender shall have any
Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:

 

(a)           Liens, Etc. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien
upon or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor; sign or suffer to
exist any security agreement authorizing any secured party thereunder to file
such financing statement (or the equivalent thereof) other than, as to all of
the above, Permitted Liens.

 

(b)           Indebtedness. Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

 



77

 

 

(c)            Fundamental Changes; Dispositions.

 

(i)       Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate
with any Person, including by means of a “plan of division” under the Delaware
Limited Liability Company Act or any comparable transaction under any similar
law, or permit any of its Subsidiaries to do (or agree to do) any of the
foregoing; provided, however, that any wholly-owned Subsidiary of any Loan Party
(other than a Borrower) may be merged into such Loan Party or another
wholly-owned Subsidiary of such Loan Party, or may consolidate or amalgamate
with another wholly-owned Subsidiary of such Loan Party, so long as (A) no other
provision of this Agreement would be violated thereby, (B) such Loan Party gives
the Agents at least 30 days’ prior written notice of such merger, consolidation
or amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, without limitation, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) the Lenders’ rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
amalgamation and (E) the surviving Subsidiary, if any, if not already a Loan
Party, is joined as a Loan Party hereunder pursuant to a Joinder Agreement and
is a party to the Security Agreement and the Equity Interests of such Subsidiary
is the subject of the Security Agreement, in each case, which is in full force
and effect on the date of and immediately after giving effect to such merger,
consolidation or amalgamation; and

 

(ii)      Make any Disposition, whether in one transaction or a series of
related transactions, of all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or permit any of its Subsidiaries to do any of the foregoing; provided, however,
that any Loan Party and its Subsidiaries may make Permitted Dispositions.

 

(d)           Change in Nature of Business.

 

(i)       Make, or permit any of its Subsidiaries to make, any change in the
nature of its business as described in ‎Section 6.01(l).

 

(ii)      Permit the Parent to have any material liabilities (other than
liabilities arising under the Loan Documents), own any material assets (other
than the Equity Interests of its Subsidiaries) or engage in any operations or
business (other than the ownership of its Subsidiaries).

 

(e)           Loans, Advances, Investments, Etc. Make or commit or agree to
make, or permit any of its Subsidiaries make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.

 



78

 

 

(f)            Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

 

(g)           [Reserved];

 

(h)           Restricted Payments. Make or permit any of its Subsidiaries to
make any Restricted Payment other than Permitted Restricted Payments.

 

(i)            Federal Reserve Regulations. Permit the Term Loan or any proceeds
thereof to be used for any purpose that would cause the Term Loan to be a margin
loan under the provisions of Regulation T, U or X of the Board.

 

(j)             Transactions with Affiliates. Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm’s length transaction with a Person that is not an Affiliate
thereof, and that are fully disclosed to the Agents prior to the consummation
thereof, if they involve one or more payments by the Parent or any of its
Subsidiaries in excess of $100,000 for any single transaction or series of
related transactions, (ii) transactions with another Loan Party,
(iii) transactions permitted by ‎Section 7.02(e) and ‎Section 7.02(h),
(iv) sales of Qualified Equity Interests of the Parent to Affiliates of the
Parent not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith, and
(v) reasonable and customary director and officer compensation (including
bonuses and stock option programs), benefits and indemnification arrangements,
in each case approved by the Board of Directors (or a committee thereof) of such
Loan Party or such Subsidiary.

 

(k)            Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
‎Section 7.02(k) shall prohibit or restrict compliance with:

 

(A)     this Agreement and the other Loan Documents;

 

(B)      any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;

 



79

 

 

(C)      any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

 

(D)      in the case of clause (iv), (1) customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset and (2) instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;

 

(E)      customary restrictions on dispositions of real property interests in
reciprocal easement agreements;

 

(F)      customary restrictions in agreements for the sale of assets on the
transfer or encumbrance of such assets during an interim period prior to the
closing of the sale of such assets; or

 

(G)      customary restrictions in contracts that prohibit the assignment of
such contract.

 

(l)            Limitations on Negative Pledges. Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following: (i) this
Agreement and the other Loan Documents, (ii) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by
‎Section 7.02(b) of this Agreement if such restrictions or conditions apply only
to the property or assets securing such Indebtedness, (iii) any customary
restrictions and conditions contained in agreements relating to the sale or
other disposition of assets or of a Subsidiary pending such sale or other
disposition; provided that such restrictions and conditions apply only to the
assets or Subsidiary to be sold or disposed of and such sale or disposition is
permitted hereunder, (iv) customary provisions in leases restricting the
assignment or sublet thereof, (v) customary restrictions on cash or other
deposits (including escrowed funds) imposed under contracts entered into in the
ordinary course of business; (vi) customary restrictions imposed by the terms of
a Permitted Lien so long as such restrictions relate only to the specific asset
subject to such Permitted Lien and are not created for the purpose of avoiding
the restrictions imposed by this Section 7.02(l), and (vii) customary provisions
in joint venture agreements and other similar agreements applicable to joint
ventures.

 

(m)           Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc.

 



80

 

 

(i)       Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries’ Material Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Material Indebtedness if
such amendment, modification or change would shorten the final maturity or
average life to maturity, or require any amortization or other mandatory payment
to be made earlier than the date originally scheduled on, such Material
Indebtedness, would increase the interest rate applicable to such Material
Indebtedness, would add any covenant or event of default, would change the
subordination provisions thereof, or would otherwise be adverse to the Lenders
in any material respect;

 

(ii)      except for the Obligations, (A) make any voluntary or optional payment
(including, without limitation, any payment of interest in cash that, at the
option of the issuer, may be paid in cash or in kind), prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries’ Material Indebtedness (including, without limitation, by way
of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Material Indebtedness
when due), (B) refund, refinance, replace or exchange any other Indebtedness for
any such Material Indebtedness (other than with respect to Permitted Refinancing
Indebtedness), or (C) make any payment, prepayment, redemption, defeasance,
sinking fund payment or repurchase of any Material Indebtedness as a result of
any asset sale, change of control, issuance and sale of debt or equity
securities or similar event, or give any notice with respect to any of the
foregoing;

 

(iii)     amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders’ agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
provided that no such amendment, modification or change or new agreement or
arrangement shall provide for any plan of division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any similar statute or provision
under applicable law); or

 

(iv)     agree to any amendment, modification or other change to or waiver of
any of its rights under any Material Contract if such amendment, modification,
change or waiver would be materially adverse to the Agents and the Lenders.

 

(n)           Investment Company Act of 1940. Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.

 

(o)           ERISA. (i)(A) Cause or fail to prevent, or permit any of its ERISA
Affiliates to cause or fail to prevent, an ERISA Event, or (B) adopt, or permit
any of its ERISA Affiliates to adopt, any employee welfare benefit plan within
the meaning of Section 3(1) of ERISA that provides benefits to employees after
termination of employment other than as required by Section 601 of ERISA or
other Requirements of Law, which, in each case, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) maintain, sponsor or contribute to any Foreign Plan.

 



81

 

 

(p)           Environmental. Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned,
leased or operated by it or any of its Subsidiaries, except in compliance in
with Environmental Laws, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

 

(q)           Accounting Methods. Modify or change, or permit any of its
Subsidiaries to modify or change, its method of accounting or accounting
principles from those utilized in the preparation of the Financial Statements
(other than as may be required to conform to GAAP or changes that are not
material).

 

(r)            Sanctioned Persons; Anti-Corruption Laws; Anti-Money Laundering
Laws.

 

(i)       Conduct, nor permit any of its Subsidiaries to conduct, any business
or engage in any transaction or deal with or for the benefit of any Sanctioned
Person, including the making or receiving of any contribution of funds, goods or
services to, from or for the benefit of any Sanctioned Person; or

 

(ii)      Use, nor permit any of its Subsidiaries to use, directly or
indirectly, any of the proceeds of any Term Loan, (A) to fund any activities or
business of or with any Sanctioned Person or in any other manner that would
result in a violation of any Sanctions by any Person (including by any Person
participating in any Term Loan, whether as underwriter, advisor, investor or
otherwise), or (B) for the purpose of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Law.

 

Section 7.03     Financial Covenants. So long as any principal of or interest on
the Term Loan or any other Obligation (whether or not due) shall remain unpaid
(other than Contingent Indemnity Obligations) or any Lender shall have any
Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:

 

(a)            Minimum Liquidity. Permit Liquidity to be less than $20,000,000
at any time.

 

(b)           Minimum Subscription Count. Permit the Subscription Count to be
less than (x) 300,000 on any Determination Date occurring between the Effective
Date and December 31, 2021, and (y) 320,000 on any Determination Date occurring
thereafter.

 



82

 

 

Article VIII

 

CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS

 

Section 8.01     Cash Management Arrangements. (a) The Loan Parties shall
(i) establish and maintain primary cash management services of a type and on
terms reasonably satisfactory to the Agents at one or more of the banks set
forth on Schedule 8.01 (each a “Cash Management Bank”) (it being understood and
agreed that the type and terms of the primary cash management services of the
Loan Parties as of the Effective Date is reasonably satisfactory to the Agents)
and (ii) except as otherwise provided under ‎Section 8.01(b), deposit or cause
to be deposited promptly, and in any event no later than the next Business Day
after the date of receipt thereof, all proceeds in respect of any Collateral,
all Collections (of a nature susceptible to a deposit in a bank account) and all
other amounts received by any Loan Party (including payments made by Account
Debtors directly to any Loan Party and remittances on credit card sales) into a
Cash Management Account.

 

(b)           On or prior to the Effective Date, the Loan Parties shall, with
respect to each Cash Management Account (other than Excluded Accounts and the
Cash Management Accounts listed in clause (a) of Schedule 5.02), deliver to the
Collateral Agent a Control Agreement with respect to such Cash Management
Account. The Loan Parties shall not maintain, and shall not permit any of their
Subsidiaries to maintain, cash, Cash Equivalents or other amounts in any deposit
account or securities account, unless the Collateral Agent shall have received a
Control Agreement in respect of each such Cash Management Account (other than
Excluded Accounts).

 

(c)            Upon the terms and subject to the conditions set forth in a
Control Agreement, so long as an Event of Default has occurred and is
continuing, the Administrative Agent may direct the Cash Management Bank to
transfer funds in such Cash Management Account to the Administrative Agent’s
Account.

 

(d)           So long as no Default or Event of Default has occurred and is
continuing, the Borrower may amend Schedule 8.01 to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to the
Collateral Agent and the Collateral Agent shall have consented in writing in
advance to the opening of such Cash Management Account with the prospective Cash
Management Bank, and (ii) prior to the time of the opening of such Cash
Management Account, each Loan Party and such prospective Cash Management Bank
shall have executed and delivered to the Collateral Agent a Control Agreement.
Each Loan Party shall close any of its Cash Management Accounts (and establish
replacement cash management accounts in accordance with the foregoing sentence)
promptly and in any event within 30 days of notice from the Collateral Agent
that the creditworthiness of any Cash Management Bank is no longer acceptable in
the Collateral Agent’s reasonable judgment, or that the operating performance,
funds transfer, or availability procedures or performance of such Cash
Management Bank with respect to Cash Management Accounts or the Collateral
Agent’s liability under any Control Agreement with such Cash Management Bank is
no longer acceptable in the Collateral Agent’s reasonable judgment.

 



83

 

 

Article IX

 

EVENTS OF DEFAULT

 

Section 9.01     Events of Default. Each of the following events shall
constitute an event of default (each, an “Event of Default”):

 

(a)            the Borrower shall fail to pay, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), (i) any
interest on the Term Loan, or any fee, indemnity or other amount payable under
this Agreement (other than any portion thereof constituting principal of the
Term Loan) or any other Loan Document, and such failure continues for a period
of three Business Days or (ii) all or any portion of the principal of the Term
Loan (other than any such payment declined by a Lender pursuant to 2.05(g));

 

(b)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or by any officer of the foregoing under or in connection with
any Loan Document or under or in connection with any certificate or other
writing delivered to any Secured Party pursuant to any Loan Document shall have
been incorrect in any material respect (or in any respect if such representation
or warranty is qualified or modified as to materiality or “Material Adverse
Effect” in the text thereof) when made or deemed made;

 

(c)           any Loan Party shall fail to perform or comply with any covenant
or agreement contained in ‎Section 7.01(a), ‎Section 7.01(c), ‎Section 7.01(d),
‎Section 7.01(f), ‎Section 7.01(k), ‎Section 7.01(m), ‎Section 7.01(o),
‎Section 7.02, Section 7.03 or ‎Article VIII, or any Loan Party shall fail to
perform or comply with any covenant or agreement contained in the Security
Agreement or any Mortgage to which it is a party;

 

(d)           any Loan Party shall fail to perform or comply with any other
term, covenant or agreement contained in any Loan Document to be performed or
observed by it and, except as set forth in subsections (a), (b) and (c) of this
‎Section 9.01, such failure, if capable of being remedied, shall remain
unremedied for 30 days after the earlier of the date a senior officer of any
Loan Party has knowledge of such failure and the date written notice of such
default shall have been given by any Agent to such Loan Party;

 

(e)            the Parent or any of its Subsidiaries shall fail to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any principal, interest or other amount payable in respect of
Indebtedness (excluding Indebtedness evidenced by this Agreement) having an
aggregate amount outstanding in excess of $500,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace or cure period, if
any, specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;

 



84

 

 

(f)            the Parent or any of its Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);

 

(g)           any proceeding shall be instituted against the Parent or any of
its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;

 

(h)           any material provision of any Loan Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against any Loan Party intended to be a party
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;

 

(i)            the Security Agreement, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien in favor of the Collateral Agent
for the benefit of the Agents and the Lenders on any Collateral purported to be
covered thereby;

 

(j)            one or more judgments, orders or awards for the payment of money
exceeding $500,000 in the aggregate (except to the extent fully covered (other
than to the extent of customary deductibles) by insurance pursuant to which the
insurer has been notified and has not denied coverage) shall be rendered against
the Parent or any of its Subsidiaries and remain unsatisfied and (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order, award or settlement or (ii) there shall be a period of 30 consecutive
days after entry thereof during which (A) a stay of enforcement thereof is not
be in effect or (B) the same is not vacated, discharged, stayed or bonded
pending appeal;

 



85

 

 

(k)           the Parent or any of its Subsidiaries is enjoined, restrained or
in any way prevented by the order of any court or any Governmental Authority
from conducting, or otherwise ceases to conduct for any reason whatsoever, all
or any material part of its business for more than 45 consecutive days;

 

(l)            any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 45 consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;

 

(m)          the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by the Parent or any of its
Subsidiaries for more than 45 consecutive days, if such loss, suspension,
revocation or failure to renew could reasonably be expected to have a Material
Adverse Effect;

 

(n)           the indictment of the Parent or any of its Subsidiaries or any
conviction of any senior officer thereof (relating to such officer’s actions in
conducting the business affairs of the Parent or such Subsidiary thereof, as
applicable) under any criminal statute, or commencement or threatened
commencement of criminal or civil proceedings against the Parent or any of its
Subsidiaries, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture to any Governmental Authority of any
material portion of the property of such Person;

 

(o)           (i) there shall occur one or more ERISA Events that individually
or in the aggregate results in, or could reasonably be expected to result in,
liability of any Loan Party or any of its ERISA Affiliates in excess of $500,000
or (ii) there exists any fact or circumstance that could reasonably be expected
to result in the imposition of a Lien pursuant to Section 430(k) of the Internal
Revenue Code or Section 4068 of ERISA upon any material portion of the property
or rights to any material portion of the property of any Loan Party or any of
its ERISA Affiliates;

 

(p)           a Change of Control shall have occurred; or

 

(q)           an event or development occurs which could reasonably be expected
to have a Material Adverse Effect;

 

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Borrower, (i) declare all or any
portion of the Term Loan then outstanding to be accelerated and due and payable,
whereupon all or such portion of the aggregate principal of the Term Loan, all
accrued and unpaid interest thereon, all fees and all other amounts payable
under this Agreement and the other Loan Documents shall become due and payable
immediately, together with the payment of the Applicable Premium with respect to
the Commitments so terminated and the Term Loan so repaid, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Loan Party and (ii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (f) or (g) of this ‎Section 9.01 with respect to any Loan Party,
without any notice to any Loan Party or any other Person or any act by any Agent
or any Lender, the Term Loan then outstanding, together with all accrued and
unpaid interest thereon, all fees and all other amounts due under this Agreement
and the other Loan Documents, including, without limitation, the Applicable
Premium, shall be accelerated and become due and payable automatically and
immediately, without presentment, demand, protest or notice of any kind, all of
which are expressly waived by each Loan Party.

 



86

 

 

Article X

 

AGENTS

 

Section 10.01    Appointment. Each Lender hereby irrevocably appoints,
authorizes and empowers the Administrative Agent and the Collateral Agent to
perform the duties of each such Agent as set forth in this Agreement and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto, including: (i) to receive on behalf of each Lender any
payment of principal of or interest on the Term Loan outstanding hereunder and
all other amounts accrued hereunder for the account of the Lenders and paid to
such Agent, and, subject to ‎Section 2.02 of this Agreement, to distribute
promptly to each Lender its Pro Rata Share of all payments so received; (ii) to
distribute to each Lender copies of all material notices and agreements received
by such Agent and not required to be delivered to each Lender pursuant to the
terms of this Agreement, provided that the Agents shall not have any liability
to the Lenders for any Agent’s inadvertent failure to distribute any such
notices or agreements to the Lenders; (iii) to maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Term Loan, and related matters and to maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Collateral and related matters; (iv) to execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement or any other Loan Document; (v) to make the Term
Loan on behalf of the Lenders as provided in this Agreement; (vi) to perform,
exercise, and enforce any and all other rights and remedies of the Lenders with
respect to the Loan Parties, the Obligations, or otherwise related to any of
same to the extent reasonably incidental to the exercise by such Agent of the
rights and remedies specifically authorized to be exercised by such Agent by the
terms of this Agreement or any other Loan Document; (vii) to incur and pay such
fees necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to this Agreement or any other Loan Document;
(viii) subject to ‎Section 10.03, to take such action as such Agent deems
appropriate on its behalf to administer the Term Loan and the Loan Documents and
to exercise such other powers delegated to such Agent by the terms hereof or the
other Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations); and (ix) to
act with respect to all Collateral under the Loan Documents, including for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the Term
Loan), the Agents shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), and such
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents) shall be binding upon all Lenders and all makers of the Term Loan;
provided, however, the Agents shall not be required to take any action which, in
the reasonable opinion of any Agent, exposes such Agent to liability or which is
contrary to this Agreement or any other Loan Document or applicable law.

 



87

 

 

Section 10.02   Nature of Duties; Delegation. (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Term Loan hereunder and
shall make its own appraisal of the creditworthiness of the Loan Parties and the
value of the Collateral without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties, and neither the Agents nor any of
their Related Parties shall have any duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into their possession before
the Term Loan hereunder or at any time or times thereafter, provided that, upon
the reasonable request of a Lender, each Agent shall provide to such Lender any
documents or reports delivered to such Agent by the Loan Parties pursuant to the
terms of this Agreement or any other Loan Document. If any Agent seeks the
consent or approval of the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents) to the taking or refraining from taking any action hereunder, such
Agent shall send notice thereof to each Lender. Each Agent shall promptly notify
each Lender any time that the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) have instructed such Agent to act or refrain from acting
pursuant hereto.

 

(b)           Each Agent may, upon any term or condition it specifies, delegate
or exercise any of its rights, powers and remedies under, and delegate or
perform any of its duties or any other action with respect to, any Loan Document
by or through any of its Related Parties or any other trustee, co-agent,
sub-agent or other Person (including any Lender). Any such Related Party,
trustee, co-agent, sub-agent or other Person shall benefit from this ‎Article X
to the extent provided by the applicable Agent.

 



88

 

 

Section 10.03   Rights, Exculpation, Etc. The Agents and their Related Parties
shall not be liable for any action taken or omitted to be taken by them under or
in connection with this Agreement or the other Loan Documents, except for their
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Without limiting
the generality of the foregoing, the Agents (i) may treat the payee of the Term
Loan as the owner thereof until the Collateral Agent receives written notice of
the assignment or transfer thereof, pursuant to ‎Section 12.07 hereof, signed by
such payee and in form satisfactory to the Collateral Agent; (ii) may consult
with legal counsel (including, without limitation, counsel to any Agent or
counsel to the Loan Parties), independent public accountants, and other experts
selected by any of them and shall not be liable for any action taken or omitted
to be taken in good faith by any of them in accordance with the advice of such
counsel or experts; (iii) make no warranty or representation to any Lender and
shall not be responsible to any Lender for any statements, certificates,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents; (iv) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Loan Documents on the part of any
Person, the existence or possible existence of any Default or Event of Default,
or to inspect the Collateral or other property (including, without limitation,
the books and records) of any Person; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (vi) shall not
be deemed to have made any representation or warranty regarding the existence,
value or collectibility of the Collateral, the existence, priority or perfection
of the Collateral Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Agents be responsible or liable to
the Lenders for any failure to monitor or maintain any portion of the
Collateral. The Agents shall not be liable for any apportionment or distribution
of payments made in good faith pursuant to ‎Section 4.03, and if any such
apportionment or distribution is subsequently determined to have been made in
error, and the sole recourse of any Lender to whom payment was due but not made
shall be to recover from other Lenders any payment in excess of the amount which
they are determined to be entitled. The Agents may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the other Loan Documents the Agents are
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agents shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents).

 

Section 10.04   Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

Section 10.05    Indemnification. To the extent that any Agent or any Related
Party of the foregoing is not reimbursed and indemnified by any Loan Party, and
whether or not such Agent has made demand on any Loan Party for the same, the
Lenders will, within five days of written demand by such Agent, reimburse such
Agent and such Related Parties for and indemnify such Agent and such Related
Parties from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, client charges and expenses of counsel or any other advisor to such
and such Related Parties), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such Agent
and the Related Parties in any way relating to or arising out of this Agreement
or any of the other Loan Documents or any action taken or omitted by such Agent
and such Related Parties under this Agreement or any of the other Loan
Documents, in proportion to each Lender’s Pro Rata Share, including, without
limitation, advances and disbursements made pursuant to ‎Section 10.08;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent’s or such Related Party’s gross negligence or willful misconduct. The
obligations of the Lenders under this ‎Section 10.05 shall survive the payment
in full of the Term Loan and the termination of this Agreement.

 



89

 

 

Section 10.06   Agents Individually. With respect to its Pro Rata Share of the
Total Commitment hereunder and the Term Loan made by it, each Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of the Term Loan. The terms “Lenders” or “Required Lenders” or
any similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

 

Section 10.07   Successor Agent. (a) Any Agent may at any time give at least 30
days prior written notice of its resignation to the Lenders and the Borrower;
provided that in no event shall any such successor Agent be a Disqualified
Institution. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor Agent; provided that
the Borrower’s consent shall not be required if an Event of Default has occurred
and is continuing. If no such successor Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders appoint a successor Agent. Whether or not a successor Agent has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)           With effect from the Resignation Effective Date, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by such
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as a
successor Agent shall have been appointed as provided for above. Upon the
acceptance of a successor’s Agent’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article, ‎Section 12.04 and
‎Section 12.15 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by it while the retiring Agent was acting as Agent.

 



90

 

 

 

Section 10.08     Collateral Matters.

 

(a)     The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon payment and satisfaction of the Term
Loan and all other Obligations (other than Contingent Indemnity Obligations) in
accordance with the terms hereof; or constituting property being sold or
disposed of in the ordinary course of any Loan Party’s business or otherwise in
compliance with the terms of this Agreement and the other Loan Documents
(including, without limitation, pursuant to any Permitted Disposition); or
constituting property in which the Loan Parties owned no interest at the time
the Lien was granted or at any time thereafter; or if approved, authorized or
ratified in writing by the Lenders in accordance with ‎Section 12.02. Upon
request by the Collateral Agent at any time, the Lenders will confirm in writing
the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this ‎Section 10.08(a).

 

(b)     Without in any manner limiting the Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in ‎Section 10.08(a)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under ‎Section 10.08(a). Upon receipt by the
Collateral Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral, and upon prior written request by
any Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

 

(c)     Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

 



91 

 

 

(d)     The Collateral Agent shall have no obligation whatsoever to any Lender
to assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this ‎Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.

 

Section 10.09     Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

Section 10.10     No Reliance on any Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Money
Laundering Laws, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (1) any identity verification procedures, (2) any recordkeeping,
(3) comparisons with government lists, (4) customer notices or (5) other
procedures required under the CIP Regulations or other regulations issued under
the USA PATRIOT Act. Each Lender, Affiliate, participant or assignee subject to
Section 326 of the USA PATRIOT Act will perform the measures necessary to
satisfy its own responsibilities under the CIP Regulations.

 



92 

 

 

Section 10.11     No Third Party Beneficiaries. The provisions of this
Article are solely for the benefit of the Secured Parties, and no Loan Party
shall have rights as a third-party beneficiary of any of such provisions.

 

Section 10.12     No Fiduciary Relationship. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

Section 10.13     Reports; Confidentiality; Disclaimers. By becoming a party to
this Agreement, each Lender:

 

(a)     is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report with respect to the Parent or any of its Subsidiaries (each, a “Report”)
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

 

(b)     expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,

 

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent’s and its Subsidiaries’
books and records, as well as on representations of their personnel,

 

(d)     agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with ‎Section 12.19, and

 

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrower, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys’ fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

 



93 

 

 

Section 10.14     Collateral Custodian. Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents’ and the Lenders’ interests. Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrower and charged to the Loan Account.

 

Section 10.15     Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Collateral Agent (irrespective of
whether the principal of the Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loan and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

 



94 

 

 

Article XI
GUARANTY

 

Section 11.01     Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrower, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this ‎Article XI. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower. Notwithstanding any of the
foregoing, Guaranteed Obligations shall not include any Excluded Swap
Obligations.

 

Section 11.02     Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto. Each Guarantor agrees
that this ‎Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral. The obligations of each Guarantor under this
‎Article XI are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this ‎Article XI shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:

 

(a)     any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

 

(c)     any taking, exchange, release or non-perfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;

 

(d)     the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

 

(e)     any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or

 



95 

 

 

(f)     any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This ‎Article XI shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by Secured Parties or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.

 

Section 11.03     Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ‎Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this
‎Article XI from any one particular fund or source or to exhaust any right or
take any action against any other Loan Party, any other Person or any
Collateral, (iv) any requirement that any Secured Party protect, secure, perfect
or insure any security interest or Lien on any property subject thereto or
exhaust any right to take any action against any Loan Party, any other Person or
any Collateral, and (v) any other defense available to any Guarantor (other than
payment in full of the Obligations). Each Guarantor agrees that the Secured
Parties shall have no obligation to marshal any assets in favor of any Guarantor
or against, or in payment of, any or all of the Obligations. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
‎Section 11.03 is knowingly made in contemplation of such benefits. Each
Guarantor hereby waives any right to revoke this ‎Article XI, and acknowledges
that this ‎Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

Section 11.04     Continuing Guaranty; Assignments. This ‎Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
‎Article XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Lender may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of the
Term Loan owing to it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted such
Lender herein or otherwise, in each case as provided in ‎Section 12.07.

 



96 

 

 

Section 11.05     Subrogation. No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this ‎Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this ‎Article XI shall have been paid in full in
cash and the Final Maturity Date shall have occurred. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the later of the payment in full in cash of the Guaranteed
Obligations (other than Contingent Indemnity Obligations) and all other amounts
payable under this ‎Article XI and the Final Maturity Date, such amount shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to be credited and applied to the Guaranteed Obligations
and all other amounts payable under this ‎Article XI, whether matured or
unmatured, in accordance with the terms of this Agreement, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
‎Article XI thereafter arising. If (i) any Guarantor shall make payment to the
Secured Parties of all or any part of the Guaranteed Obligations, (ii) all of
the Guaranteed Obligations and all other amounts payable under this ‎Article XI
shall be paid in full in cash and (iii) the Final Maturity Date shall have
occurred, the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.

 

Section 11.06     Contribution. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date.
“Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Guarantor for purposes of this
‎Section 11.06, any assets or liabilities of such Guarantor arising by virtue of
any rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. “Aggregate Payments” means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this ‎Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this ‎Section 11.06. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor. The allocation among
Guarantors of their obligations as set forth in this ‎Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this ‎Section 11.06.

 



97 

 

 

Article XII
MISCELLANEOUS

 

Section 12.01     Notices, Etc.

 

(a)     Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, or telecopier. In the case of notices or other communications to any
Loan Party, Administrative Agent or the Collateral Agent, as the case may be,
they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
‎Section 12.01):

 

if to any Loan Party, to it at the following address:

 

Blue Apron, LLC
28 Liberty Street, 28th Floor
New York, New York 10005
Attention: Timothy Bensley,
Chief Financial Officer and Treasurer
Telephone: 1-888-278-4349
Email: tim.bensley@blueapron.com

 

with a copy to:

 

WilmerHale
60 State Street
Boston, MA 02109
Attention: David Westenberg and George Shuster
Telephone: (617) 526-6626 and (617) 526 6572
Email: david.westenberg@wilmerhale.com; George.Shuster@wilmerhale.com

 

if to the Administrative Agent or the Collateral Agent, to it at the following
address:

 

Blue Torch Finance LLC
c/o Blue Torch Capital LP
150 East 58th Street, 18th Floor
New York, New York 10155
Email: BlueTorchAgency@alterdomus.com

 



98 

 

 

with a copy to:

 

SEI – Blue Torch Capital Loan Ops

1 Freedom Valley Drive

Oaks, Pennsylvania 19456

Telecopier: (469) 709-1839

Email: bluetorch.loanops@seic.com

 

in each case, with a copy to:

 

Willkie Farr & Gallagher LLP

787 7th Avenue
New York, New York 10019
Attention: Daniel Durschlag
Email: ddurschlag@willkie.com

 

All notices or other communications sent in accordance with this ‎Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent
pursuant to Article ‎II shall not be effective until received by such Agent.

 

(b)     Electronic Communications.

 

(i)     Each Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any pursuant to Article II if such Lender has notified
the Agents that it is incapable of receiving notices under such Article by
electronic communication.

 

(ii)     Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(A) and (B) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 



99 

 

 

Section 12.02     Amendments, Etc.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document (excluding the Fee Letter), and no consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed (x) in the case of an amendment, consent or waiver to cure
any ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Agents and the Lenders or extending an existing Lien over
additional property, by the Agents and the Borrower, (y) in the case of any
other waiver or consent, by the Required Lenders (or by the Collateral Agent
with the consent of the Required Lenders) and (z) in the case of any other
amendment, by the Required Lenders (or by the Collateral Agent with the consent
of the Required Lenders) and the Borrower (with a copy of all amendments
provided to the Administrative Agent), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall:

 

(i)        increase the Commitment of any Lender, reduce the principal of, or
interest on, the Term Loan payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Term Loan
payable to any Lender, in each case, without the written consent of such Lender;

 

(ii)       increase the Total Commitment without the written consent of each
Lender;

 

(iii)     change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Term Loan that is required for the Lenders or any of
them to take any action hereunder without the written consent of each Lender;

 

(iv)     amend the definition of “Required Lenders” or “Pro Rata Share” without
the written consent of each Lender;

 

(v)     release all or a substantial portion of the Collateral, subordinate the
Obligations, or any Lien granted in favor of the Collateral Agent for the
benefit of the Agents and the Lenders, to any other Indebtedness or Lien, as the
case may be, or release any Borrower or any Guarantor (except in connection with
a Disposition of the Equity Interests thereof permitted by
‎Section 7.02(c)(ii)), in each case, without the written consent of each Lender;
provided, that the Required Lenders may elect to release all or a substantial
portion of the Collateral without the requirement to obtain the written consent
of each Lender if such release is in connection with (x) an exercise of remedies
by the Collateral Agent at the direction of the Required Lenders pursuant to
Section 9.01 or (y) any Disposition of all or a substantial portion of the
Collateral by one or more of the Loan Parties with the consent of the Required
Lenders after the occurrence and during the continuance of an Event of Default
so long as such Disposition is conducted in a commercially reasonable manner as
if such Disposition were a disposition of collateral by a secured creditor in
accordance with Article 9 of the UCC; or

 



100 

 

 

(vi)     amend, modify or waive ‎Section 4.02, ‎Section 4.03 or this
‎Section 12.02 of this Agreement without the written consent of each Lender;

 

(b)     Notwithstanding anything to the contrary in ‎Section 12.02(a):

 

(i)     no amendment, waiver or consent shall, unless in writing and signed by
an Agent, affect the rights or duties of such Agent (but not in its capacity as
a Lender) under this Agreement or the other Loan Documents;

 

(ii)     any amendment, waiver or consent to any provision of this Agreement
(including Sections ‎4.01 and ‎4.02) that permits any Loan Party, or any of
their respective Affiliates to purchase the Term Loan on a non-pro rata basis,
become an eligible assignee pursuant to ‎Section 12.07 and/or make offers to
make optional prepayments on a non-pro rata basis shall require the prior
written consent of the Required Lenders rather than the prior written consent of
each Lender directly affected thereby;

 

(iii)     the Security Agreement and each Control Agreement, Guaranty, Mortgage,
collateral access agreement, landlord waiver or other agreement or document
purporting to create or perfect a security interest in any of the Collateral (a
“Collateral Document”) may be amended, waived or otherwise modified with the
consent of the applicable Agent and the applicable Loan Parties without the need
to obtain the consent of any Lender or any other Person if such amendment,
modification, supplement or waiver is delivered in order (A) to comply with
local Requirements of Law (including foreign law or regulatory requirements) or
advice of local counsel, (B) to cure any ambiguity, inconsistency, omission,
mistake or defect or (C) to cause such Collateral Document to be consistent with
this Agreement and the other Loan Documents, and if the Administrative Agent and
the Borrower shall have jointly identified an ambiguity, inconsistency,
omission, mistake or defect, in each case, in any provision of any Loan Document
(other than a Collateral Document), then the Administrative Agent and the
Borrower shall be permitted to amend such provision; any amendment, waiver or
modification pursuant to this paragraph shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof;

 

(iv)     no consent of any Loan Party shall be required to change any order of
priority set forth in ‎Section 2.05(d) and ‎Section 4.03; and

 

(v)     the Administrative Agent and the Borrower may enter into an amendment to
this Agreement pursuant to Section 2.07(g) to reflect an alternate service or
index rate and such other related changes to this Agreement as may be
applicable.

 

Section 12.03     No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

 



101 

 

 

Section 12.04     Expenses; Attorneys’ Fees. The Borrower will pay on demand,
all costs and expenses incurred by or on behalf of each Agent (and, in the case
of clauses (b) through (m) below, each Lender), regardless of whether the
transactions contemplated hereby are consummated, including, without limitation,
reasonable fees, costs, client charges and expenses of counsel (limited to one
outside counsel per applicable jurisdiction and, in the case of a conflict of
interest where the Person affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another outside counsel per
applicable jurisdiction for such affected Person) for each Agent (and, in the
case of clauses (b) through (m) below, each Lender), taken as a whole,
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, the rating of the Term Loan, title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to ‎Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
‎Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of the Agents’ or
any of the Lenders’ rights under this Agreement or the other Loan Documents,
(d) the defense of any claim or action asserted or brought against any Agent or
any Lender by any Person that arises from or relates to this Agreement, any
other Loan Document, the Agents’ or the Lenders’ claims against any Loan Party,
or any and all matters in connection therewith, (e) the commencement or defense
of, or intervention in, any court proceeding arising from or related to this
Agreement or any other Loan Document, (f) the filing of any petition, complaint,
answer, motion or other pleading by any Agent or any Lender, or the taking of
any action in respect of the Collateral or other security, in connection with
this Agreement or any other Loan Document, (g) the protection, collection,
lease, sale, taking possession of or liquidation of, any Collateral or other
security in connection with this Agreement or any other Loan Document, (h) any
attempt to enforce any Lien or security interest in any Collateral or other
security in connection with this Agreement or any other Loan Document, (i) any
attempt to collect from any Loan Party, (j) any Environmental Claim,
Environmental Liability or Remedial Action arising from or in connection with
the past, present or future operations of, or any property currently, formerly
or in the future owned, leased or operated by, any Loan Party, any of its
Subsidiaries or any predecessor in interest, (k) any Environmental Lien, (l) the
rating of the Term Loan by one or more rating agencies in connection with any
Lender’s Securitization, or (m) the receipt by any Agent or any Lender of any
advice from professionals with respect to any of the foregoing. Without
limitation of the foregoing or any other provision of any Loan Document, if the
Borrower fails to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent may itself perform or cause performance of such
covenant or agreement, and the expenses of such Agent incurred in connection
therewith shall be reimbursed on demand by the Borrower. The obligations of the
Borrower under this ‎Section 12.04 shall survive the repayment of the
Obligations and discharge of any Liens granted under the Loan Documents.

 



102 

 

 

Section 12.05     Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured. Each Agent and each Lender agrees to
notify such Loan Party promptly after any such set-off and application made by
such Agent or such Lender or any of their respective Affiliates provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Agents and the Lenders under this
‎Section 12.05 are in addition to the other rights and remedies (including other
rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents of law or otherwise.

 

Section 12.06     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.07     Assignments and Participations.

 

(a)     This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders’ prior written consent shall be null and void.

 

(b)     Subject to the conditions set forth in clause (c) below, each Lender may
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to all or a portion of
its Commitment and any Term Loan made by it with the written consent of the
Administrative Agent;

 

provided, however, that no written consent of the Administrative Agent shall be
required (A) in connection with any assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender or (B) if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of such Lender.

 

(c)     Assignments shall be subject to the following additional conditions:

 

(i)     Each such assignment shall be in an amount which is at least $5,000,000
or a multiple of $1,000,000 in excess thereof (or the remainder of such Lender’s
Commitment) (except such minimum amount shall not apply to an assignment by a
Lender to (A) a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (B) a group of new Lenders, each of whom is an Affiliate or Related
Fund of each other to the extent the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof); and

 



103 

 

 

(ii)     The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance, an Assignment and Acceptance, together
with any promissory note subject to such assignment and such parties shall
deliver to the Administrative Agent, for the benefit of the Administrative
Agent, a processing and recordation fee of $5,000 (except the payment of such
fee shall not be required in connection with an assignment by a Lender to a
Lender, an Affiliate of such Lender or a Related Fund of such Lender) and all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering or terrorist financing rules and
regulations, including the USA PATRIOT Act; and

 

(iii)     No such assignment shall be made to any Loan Party or any of its
Subsidiaries or other Affiliates or to any Disqualified Institution or any
natural person.

 

(d)     Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Administrative Agent (or such shorter period as shall be
agreed to by the Administrative Agent and the parties to such assignment),
(A) the assignee thereunder shall become a “Lender” hereunder and, in addition
to the rights and obligations hereunder held by it immediately prior to such
effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

(e)     By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 



104 

 

 

(f)     The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain, or cause to be maintained at one
of its offices, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Term Loan (and stated interest thereon) (the “Registered Loan”) owing to
each Lender from time to time. The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior written notice.

 

(g)     Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent
pursuant to ‎Section 12.07(b) (which consent must be evidenced by the
Administrative Agent’s execution of an acceptance to such Assignment and
Acceptance), the Administrative Agent shall accept such assignment, record the
information contained therein in the Register (as adjusted to reflect any
principal payments on or amounts capitalized and added to the principal balance
of the Term Loan made subsequent to the effective date of the applicable
assignment, as confirmed in writing by the corresponding assignor and assignee
in conjunction with delivery of the assignment to the Administrative Agent) and
provide to the Collateral Agent a copy of the fully executed Assignment and
Acceptance.

 

(h)     The Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of the Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).

 

(i)     If any Lender sells participations in the Registered Loan, such Lender
shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrower, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Registered Loan and the principal amount
(and stated interest thereon) of the portion of the Registered Loan that is the
subject of the participation (the “Participant Register”). The Registered Loan
(and the registered note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of the Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 



105 

 

 

(j)     Any Lender who purchases or is assigned or participates in any portion
of the Registered Loan shall comply with ‎Section 2.09(d).

 

(k)     Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Term Loan made by it); provided, that (i) such Lender’s
obligations under this Agreement (including without limitation, its Commitments
hereunder) and the other Loan Documents shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Term Loan, (B) action directly effecting an extension of the due dates or
a decrease in the rate of interest payable on the Term Loan or the fees payable
under this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
‎Section 10.08 of this Agreement or any other Loan Document). The Loan Parties
agree that each participant shall be entitled to the benefits of ‎Section 2.09
and ‎Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Term Loan as if it was a Lender.

 

(l)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to, or other indebtedness issued by, such Lender
pursuant to a securitization transaction (including any structured warehouse
credit facility, collateralized loan obligation transaction or similar facility
or transaction, and including any further securitization of the indebtedness or
equity issued under such a transaction) (a “Securitization”); provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. The Loan Parties shall cooperate with such Lender and its Affiliates to
effect a Securitization, including, without limitation, by providing such
information as may be reasonably requested by such Lender in connection with the
rating of the Term Loan or any Securitization.

 

(m)     Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (i) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(ii) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter. The Administrative Agent
shall have the right, and the Borrower hereby expressly authorizes the
Administrative Agent, to provide the list of Disqualified Institutions provided
by the Borrower and any updates thereto from time to time to the Lenders.

 



106 

 

 

(n)     The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions or maintain the
list of Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or participant of the Registered
Loan or prospective Lender or prospective participant in the Registered Loan is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of the Term Loan, or disclosure of
confidential information, to any Disqualified Institution.

 

Section 12.08     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09     Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

Section 12.10     Consent to Jurisdiction; Service of Process and Venue.

 

(a)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AT ITS ADDRESS FOR NOTICES AS SET FORTH IN ‎Section 12.01, SUCH SERVICE TO
BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE LOAN PARTIES AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 



107 

 

 

(b)     Each Loan Party irrevocably and unconditionally agrees that it will not
commence any action or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any Agent, any
Lender or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof.

 

Section 12.11     Waiver of Jury Trial, Etc. EACH LOAN PARTY, EACH AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

 



108 

 

 

Section 12.12     Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an “Action”) of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.

 

Section 12.13     No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.

 

Section 12.14     Reinstatement; Certain Payments. If any claim is ever made
upon any Secured Party for repayment or recovery of any amount or amounts
received by such Secured Party in payment or on account of any of the
Obligations, such Secured Party shall give prompt notice of such claim to each
other Agent and Lender and the Borrower, and if such Secured Party repays all or
part of such amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Secured Party hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Secured Party.

 

Section 12.15     Indemnification; Limitation of Liability for Certain Damages.

 

(a)     In addition to each Loan Party’s other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Secured Party and all of their respective Related Parties
(collectively called the “Indemnitees”) from and against any and all losses,
damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable and documented out-of-pocket
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Agent’s or any Lender’s furnishing of funds to the Borrower
under this Agreement or the other Loan Documents, including, without limitation,
the management of the Term Loan or the Borrower’s use of the proceeds thereof,
(iii) the Agents and the Lenders relying on any instructions of the Borrower or
the handling of the Loan Account and Collateral of the Borrower as herein
provided, (iv) any matter relating to the financing transactions contemplated by
this Agreement or the other Loan Documents or by any document executed in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, or (v) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (collectively, the “Indemnified Matters”); provided, however, that the
Loan Parties shall not have any obligation to any Indemnitee under this
subsection (a) for any Indemnified Matter caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction. This Section 12.15 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, or liabilities arising from any non-Tax claim.

 



109 

 

 

(b)     The indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees set forth in this ‎Section 12.15 are
chargeable against the Loan Account. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this ‎Section 12.15 may be
unenforceable because it is violative of any law or public policy, each Loan
Party shall, jointly and severally, contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

(c)     No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, the Term
Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

(d)     The indemnities and waivers set forth in this ‎Section 12.15 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

 

Section 12.16     Records. The unpaid principal of and interest on the Term
Loan, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Commitments, and the accrued
and unpaid fees payable pursuant to ‎Section 2.06 hereof, shall at all times be
ascertained from the records of the Agents, which shall be conclusive and
binding absent manifest error.

 

Section 12.17     Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in ‎Section 5.01 hereof have been satisfied
or waived in writing by the Agents, and thereafter shall be binding upon and
inure to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by ‎Section 12.07 hereof.

 



110 

 

 

Section 12.18     Highest Lawful Rate. It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrower); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall,
subject to the last sentence of this ‎Section 12.18, be canceled automatically
by such Agent or such Lender, as applicable, as of the date of such acceleration
or prepayment and, if theretofore paid, shall be credited by such Agent or such
Lender, as applicable, on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender to the Borrower).
All sums paid or agreed to be paid to any Agent or any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Agent or such Lender, be amortized, prorated, allocated
and spread throughout the full term of the Term Loan until payment in full so
that the rate or amount of interest on account of the Term Loan hereunder does
not exceed the maximum amount allowed by such applicable law. If at any time and
from time to time (x) the amount of interest payable to any Agent or any Lender
on any date shall be computed at the Highest Lawful Rate applicable to such
Agent or such Lender pursuant to this ‎Section 12.18 and (y) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Agent or such Lender would be less than the amount of interest payable
to such Agent or such Lender computed at the Highest Lawful Rate applicable to
such Agent or such Lender, then the amount of interest payable to such Agent or
such Lender in respect of such subsequent interest computation period shall
continue to be computed at the Highest Lawful Rate applicable to such Agent or
such Lender until the total amount of interest payable to such Agent or such
Lender shall equal the total amount of interest which would have been payable to
such Agent or such Lender if the total amount of interest had been computed
without giving effect to this ‎Section 12.18.

 

For purposes of this ‎Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 



111 

 

 

Section 12.19     Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and its Related Parties) to use reasonable precautions to keep
confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
practices of comparable commercial finance companies, any non-public information
supplied to it by the Loan Parties pursuant to this Agreement or the other Loan
Documents which at the time is not, and does not thereafter become, publicly
available or available to such Person from another source not known to be
subject to a confidentiality obligation to such Person not to disclose such
information, provided that nothing herein shall limit the disclosure by any
Agent or any Lender of any such information (i) to its Affiliates, its Related
Parties or the Related Parties of any Person described in clause (ii) or
(iii) below (it being understood that the Persons to whom such disclosure is
made either will be informed of the confidential nature of such information and
instructed to keep such information confidential in accordance with this
‎Section 12.19 or is subject to other customary confidentiality obligations);
(ii) to any other party hereto; (iii) to any assignee or participant (or
prospective assignee or participant) or any party to a Securitization, so long
as such assignee or participant (or prospective assignee or participant) or
party to a Securitization agrees, in writing, to be bound by or is otherwise
subject to customary confidentiality obligations (including, without limitation,
confidentiality provisions similar in substance to this ‎Section 12.19); (iv) to
the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority (in which case the Agent
and/or the Lenders, as applicable, agree, to the extent practicable and not
prohibited by any Requirement of Law, to inform the Borrower promptly thereof
prior to disclosure); (v) to the National Association of Insurance Commissioners
or any similar organization, any examiner, auditor or accountant or any
nationally recognized rating agency; (vi) in connection with any litigation to
which any Agent or any Lender is a party (in which case the Agent and/or the
Lenders, as applicable, agree, to the extent practicable and not prohibited by
any Requirement of Law, to inform the Borrower promptly thereof prior to
disclosure); (vii) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (viii) to any other Person if such information is general portfolio
information that does not identity the Loan Parties, or (ix) with the consent of
the Borrower. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to any Agent or any Lender in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

 

Section 12.20     Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except (other
than in the case of the Fee Letter) to the extent that such Loan Party or such
Affiliate is required to do so under applicable law (in which event, such Loan
Party or such Affiliate will consult with such Agent or such Lender before
issuing such press release or, in the case of the initial 8-K filing with
respect to this Agreement or other public disclosures outside of the ordinary
course of business, before making such public disclosure (which consultation
requirement shall exclude, for the avoidance of doubt, public disclosures made
on Form 10-Q, Form 10-K and other subsequent disclosures describing this
Agreement and/or the Term Loan made hereunder in a manner consistent with the
initial 8-K filing with respect thereto)). Each Loan Party hereby authorizes
each Agent and each Lender, with the consent of the Borrower, to advertise the
closing of the transactions contemplated by this Agreement, and to make
appropriate announcements of the financial arrangements entered into among the
parties hereto, as such Agent or such Lender shall deem appropriate, including,
without limitation, on a home page or similar place for dissemination of
information on the Internet or worldwide web, or in announcements commonly known
as tombstones, in such trade publications, business journals, newspapers of
general circulation and to such selected parties as such Agent or such Lender
shall deem appropriate.

 



112 

 

 

Section 12.21     Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof, including, without
limitation, the Engagement Letter dated as of September 21, 2020 between
Borrower and Blue Torch Capital LP.

 

Section 12.22     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrower, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrower in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



113 

 



  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BORROWER:       BLUE APRON, LLC       By: /s/ Tim Bensley     Name: Tim
Bensley     Title: Treasurer       PARENT:       BLUE APRON HOLDINGS, INC.      
By: /s/ Tim Bensley     Name: Tim Bensley     Title: Chief Financial Officer and
Treasurer

  

[Signature Page to Financing Agreement]

 



 

 

 

  SUBSIDIARY GUARANTORS:

 

  BAW HOLDCO I, LLC       By: /s/ Tim Bensley     Name: Tim Bensley     Title:
Treasurer

 



  BAW HOLDCO II, LLC       By: /s/ Tim Bensley     Name: Tim Bensley     Title:
Treasurer

 



  BAW HOLDCO III, LLC       By: /s/ Tim Bensley     Name: Tim Bensley     Title:
Treasurer

  

  BAW, INC.       By: /s/ Tim Bensley     Name: Tim Bensley     Title: Treasurer





 

  BN RANCH, LLC       By: /s/ Tim Bensley     Name: Tim Bensley     Title:
Treasurer





  

  BLUE APRON MARKET, LLC       By: /s/ Tim Bensley     Name: Tim Bensley    
Title: Treasurer





 

[Signature Page to Financing Agreement]

 



 

 

 



  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

  



  BLUE TORCH FINANCE LLC       By: /s/ Kevin Genda     Name: Kevin Genda    
Title: Authorised Signor

  

[Signature Page to Financing Agreement]

 

 

 



 

  LENDERS:       BTC HOLDINGS FUND I, LLC       By: Blue Torch Credit
Opportunities Fund I LP, its sole member       By: Blue Torch Credit
Opportunities GP LLC, its general partner       By: KPG BTC Management LLC, its
sole member

 



  By: /s/ Kevin Genda     Name: Kevin Genda     Title: Managing Member

  





  BTC HOLDINGS FUND I-B, LLC       By: Blue Torch Credit Opportunities Fund I
LP, its sole member       By: Blue Torch Credit Opportunities GP LLC, its
general partner       By: KPG BTC Management LLC, its sole member



 



  By: /s/ Kevin Genda     Name: Kevin Genda     Title: Managing Member

 



  BLUE TORCH CREDIT OPPORTUNITIES SBAF FUND LP       By: Blue Torch Credit
Opportunities SBAF GP LLC, its general partner       By: KPG BTC Management LLC,
its sole member

 



  By: /s/ Kevin Genda     Name: Kevin Genda     Title: Managing Member

 

[Signature Page to Financing Agreement] 

 



 

 

  

  BLUE TORCH CREDIT OPPORTUNITIES FUND II LP       By: Blue Torch Credit
Opportunities GP II LLC, its general partner       By: KPG BTC Management LLC,
its sole member

 



  By: /s/ Kevin Genda     Name: Kevin Genda     Title: Managing Member

   

  BLUE TORCH CREDIT OPPORTUNITIES KRS FUND LP       By: Blue Torch Credit
Opportunities KRS GP LLC, its general partner       By: KPG BTC Management LLC,
its sole member

 



  By: /s/ Kevin Genda     Name: Kevin Genda     Title: Managing Member

  

  SWISS CAPITAL BTC OL PRIVATE DEBT FUND L.P.

 



  By: /s/ Kevin Genda     Name: Kevin Genda,     In his capacity as authorized
signatory of Blue Torch Capital LP, as agents and attorney-in-fact for Swiss
Capital BTC OL Private Debt Fund L.P.

 

[Signature Page to Financing Agreement] 

 

 

 





 

 

EXHIBIT 2.09(d)-1

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Financing Agreement, dated as of October 16,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among Blue Apron, LLC, a Delaware limited
liability company (the “Borrower”), Blue Apron Holdings, Inc., a Delaware
corporation (the “Parent”), each subsidiary of the Parent listed as a
“Subsidiary Guarantor” on the signature pages thereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder, each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), Blue Torch Finance LLC, a Delaware limited liability company
(“Blue Torch”), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”), and
Blue Torch, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and collectively, the
“Agents”). Unless otherwise defined herein, terms defined in the Financing
Agreement and used herein shall have the meanings given to them in the Financing
Agreement.

 

Pursuant to the provisions of Section 2.09(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan (as well as any promissory note evidencing the Term Loan) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is
not a ten percent shareholder of a Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 



 

 

 

[NAME OF LENDER]       By:       Name:           Title:       Date: ________ __,
20[  ]  

 



 

 

 

EXHIBIT 2.09(d)-2

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Financing Agreement, dated as of October 16,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among Blue Apron, LLC, a Delaware limited
liability company (the “Borrower”), Blue Apron Holdings, Inc., a Delaware
corporation (the “Parent”), each subsidiary of the Parent listed as a
“Subsidiary Guarantor” on the signature pages thereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder, each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), Blue Torch Finance LLC, a Delaware limited liability company
(“Blue Torch”), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”), and
Blue Torch, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and collectively, the
“Agents”). Unless otherwise defined herein, terms defined in the Financing
Agreement and used herein shall have the meanings given to them in the Financing
Agreement.

 

Pursuant to the provisions of Section 2.09(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of a Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 



 

 

 

[NAME OF PARTICIPANT]       By:       Name:     Title:       Date: ________ __,
20[  ]  

 



 

 

 

EXHIBIT 2.09(d)-3

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Financing Agreement, dated as of October 16,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among Blue Apron, LLC, a Delaware limited
liability company (the “Borrower”), Blue Apron Holdings, Inc., a Delaware
corporation (the “Parent”), each subsidiary of the Parent listed as a
“Subsidiary Guarantor” on the signature pages thereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder, each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), Blue Torch Finance LLC, a Delaware limited liability company
(“Blue Torch”), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”), and
Blue Torch, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and collectively, the
“Agents”). Unless otherwise defined herein, terms defined in the Financing
Agreement and used herein shall have the meanings given to them in the Financing
Agreement.

 

Pursuant to the provisions of Section 2.09(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners or members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners or members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners or members is a ten percent
shareholder of a Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners or members
is a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 



 

 

 

[NAME OF PARTICIPANT]       By:       Name:     Title:       Date: ________ __,
20[  ]  

 



 

 

 

EXHIBIT 2.09(d)-4

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Financing Agreement, dated as of October 16,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among Blue Apron, LLC, a Delaware limited
liability company (the “Borrower”), Blue Apron Holdings, Inc., a Delaware
corporation (the “Parent”), each subsidiary of the Parent listed as a
“Subsidiary Guarantor” on the signature pages thereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder, each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), Blue Torch Finance LLC, a Delaware limited liability company
(“Blue Torch”), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”), and
Blue Torch, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and collectively, the
“Agents”). Unless otherwise defined herein, terms defined in the Financing
Agreement and used herein shall have the meanings given to them in the Financing
Agreement.

 

Pursuant to the provisions of Section 2.09(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan (as well as any promissory note evidencing the Term Loan) in respect of
which it is providing this certificate, (ii) its direct or indirect partners or
members are the sole beneficial owners of the Term Loan (as well as any
promissory note evidencing the Term Loan), (iii) with respect to the extension
of credit pursuant to this Financing Agreement or any other Loan Document,
neither the undersigned nor any of its direct or indirect partners or members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners or members is a ten percent shareholder of a Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of
its direct or indirect partners or members is a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 



 

 

 

[NAME OF LENDER]       By:       Name:     Title:       Date: ________ __,
20[  ]  

 



 

 

 

EXHIBIT A

 

[FORM OF]

 

JOINDER AGREEMENT

 

JOINDER NO. [●] to FINANCING AGREEMENT, dated as of _____________, ____ (this
“Agreement”) is entered into by _____________________, a ______________________
(the “New Guarantor”), in favor of BLUE TORCH FINANCE LLC, a Delaware limited
liability company, as Administrative Agent and Collateral Agent (together with
its successors and assigns in such capacities, collectively, the “Agents”).
Capitalized terms used herein and not otherwise defined have the meanings
assigned to them in the Financing Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 7.01(b) that certain Financing Agreement, dated as
of October [●], 2020 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Financing Agreement”), by and among the BLUE
APRON, LLC, a Delaware limited liability company (the “Borrower”), BLUE APRON
HOLDINGS, INC, a Delaware corporation (the “Parent”), the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and the
Agents, the New Guarantor is required to, among other things, execute this
Agreement to become a party to the Financing Agreement as a Guarantor; and

 

WHEREAS, the New Guarantor acknowledges that it will derive substantial benefit
from financial accommodations extended to the Borrower by the Lenders under the
Financing Agreement and that it is in the best interests of the New Guarantor
that it execute this Agreement and hereby become a Guarantor.

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the New Guarantor hereby agrees as follows:

 

1.          The New Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Guarantor will be deemed to be a party
to the Financing Agreement and a “Guarantor” for all purposes of the Financing
Agreement and the other Loan Documents, and shall have all of the obligations of
a Guarantor thereunder as if it had executed the Financing Agreement. The New
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Loan Documents,
including without limitation (a) the making of all of the representations and
warranties set forth in Article VI of the Financing Agreement, and hereby
confirms that all such representations and warranties are true and correct in
all material respects (without duplication of any materiality qualifier therein)
as of the date hereof, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(without duplication of any materiality qualifier therein) on and as of such
earlier date), (b) all of the covenants set forth in Article VII of the
Financing Agreement and (c) all of the guaranty obligations set forth in
Article XI of the Financing Agreement. Without limiting the generality of the
foregoing terms of this Section 1 and without limiting Article XI of the
Financing Agreement, the New Guarantor hereby unconditionally guarantees,
jointly with the other Guarantors and severally, to the Collateral Agent for the
ratable benefit of the Secured Parties as a primary obligor and not merely as a
surety, the punctual payment when due (whether at stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations and agrees that the
Guaranteed Obligations may be extended, renewed, or otherwise modified, in whole
or in part, without notice to or further assent from the New Guarantor, and that
the same shall be promptly paid in full when due (whether at maturity, by
acceleration or otherwise) by the New Guarantor notwithstanding such extension,
renewal or other modification of the Guaranteed Obligations.

 



A-1

Form of Joinder Agreement

 

 

2.          The New Guarantor acknowledges and confirms that it has received a
copy of the Financing Agreement and the schedules and exhibits thereto.

 

3.          The New Guarantor represents and warrants to the Agents that
(a) this Agreement has been duly executed and delivered by it and constitutes
its legal, valid, and binding obligation, enforceable against it in accordance
with its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium, or other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity) and (b) concurrently with the delivery herewith, it has delivered
to the Agents (i) a supplement to the Security Agreement and (ii) a Perfection
Certificate (as defined in the Security Agreement) signed by such New Guarantor
with respect to its assets.

 

4.          Any provision hereof which is invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without invalidating the
remaining provisions hereof or affecting the validity, legality or
enforceability of such provision in any other jurisdiction.

 

5.          The New Guarantor agrees to reimburse the Agents for their
reasonable out-of-pocket expenses in connection with this Agreement, including
the reasonable fees, disbursements and other charges of counsel for the Agents.

 

6.          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

7.          The provisions of Sections 12.10 and 12.11 of the Financing
Agreement are incorporated herein, mutatis mutandis, as if fully set forth
herein.

 

8.          This Agreement (a) may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract, and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



A-2

Form of Joinder Agreement

 

 

IN WITNESS WHEREOF, the New Guarantor has caused this Agreement to be duly
executed by its authorized officer, and each of the Administrative Agent and the
Collateral Agent has caused the same to be accepted by its authorized officer,
as of the day and year first above written.

 

  [NEW GUARANTOR]       By:       Name:     Title:

 



A-3

Form of Joinder Agreement

 

 

ACKNOWLEDGED AND ACCEPTED:       BLUE TORCH FINANCE LLC,       as Administrative
Agent and Collateral Agent       By:           Name:         Title:  

 



A-4

Form of Joinder Agreement

 

 

EXHIBIT B

 

[FORM OF]

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Financing Agreement identified below (the “Financing Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Financing Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Financing Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Financing
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

  1. Assignor[s]: [_]               [_]

 



 

 

1              For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language. If the assignment is from multiple Assignors, choose
the second bracketed language.

 

2              For bracketed language here and elsewhere in this form relating
to the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3              Select as appropriate.

 

4              Include bracketed language if there are either multiple Assignors
or multiple Assignees.

 



B-1

Form of Assignment and Acceptance

 

 

  2. Assignee[s]: [_]               [_]

 

3.Borrower: Blue Apron, LLC, a Delaware limited liability company.

 

4.Administrative Agent: Blue Torch Finance LLC, or its permitted successor as
the administrative agent under the Financing Agreement.

 

5.Financing Agreement: Financing Agreement, dated as of October [●], 2020, among
the Borrower, Blue Apron Holdings, Inc. a Delaware corporation, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the Administrative Agent and Blue Torch Finance LLC or its permitted
successor, as Collateral Agent.

 

6.Assigned Interest:

 

Assignor[s]5

 



Assignee[s]6

 

Aggregate

Amount of

Commitment /
Term Loan

for all Lenders7

 

Amount of

Commitment
/ Term Loan

Assigned

 

Percentage

Assigned of

Commitment
/Term Loan8

      $________________  $_________  ____________%       $________________ 
$_________  ____________%       $________________  $_________  ____________%

 

[7.       Trade Date:       [_]]9

 



 

 

5              List each Assignor, as appropriate.

6              List each Assignee, as appropriate.

7              Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8              Set forth, to at least 9 decimals, as a percentage of the
Commitment/Term Loan of all Lenders thereunder.

9              To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 



B-2

Form of Assignment and Acceptance

 

 

Effective Date: [_], 20[_] [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]       By:       Title:       ASSIGNEE      
[NAME OF ASSIGNEE]       By:       Title:

 

[Consented to and Accepted:]10

 

Blue Torch FINANCE LLC, as     Administrative Agent       By:       Title:  

 



 

 

10              To be added only if consent of the Administrative Agent is
required by the terms of the Financing Agreement.

 



B-3

Form of Assignment and Acceptance

 

 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.           Representations and Warranties.

 

1.1.        Assignor. [the][each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Financing Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of the other Loan
Parties or their respective Subsidiaries and Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of the other Loan Parties or their respective Subsidiaries
and Affiliates or any other Person of any of their respective obligations under
any Loan Document.

 

1.2.        Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Financing
Agreement, (ii) it meets all the applicable requirements to be an assignee under
Section 12.07(c) of the Financing Agreement (subject to such consents, if any,
as may be required under Section 12.07(b) of the Financing Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Financing Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Financing Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01(a) thereof and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) the Administrative Agent has received a processing and recordation fee of
$5,000 as of the Effective Date unless such fee is not required pursuant to
Section 12.07(c)(ii) of the Financing Agreement or is otherwise waived by the
Administrative Agent, (vii) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (viii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Financing Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.           Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.           General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. This Assignment and Acceptance may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 



B-4

Form of Assignment and Acceptance

 

 

EXHIBIT C

 

[FORM OF]

 

NOTICE OF BORROWING

 

Date: [_], 2020

 

To:              Blue Torch Finance LLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Financing Agreement, dated as of October [●],
2020 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Agreement;” the terms defined therein
being used herein as therein defined), among Blue Apron, LLC, a Delaware limited
liability company (the “Borrower”), Blue Apron Holdings, Inc., a Delaware
corporation (the “Parent”), the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Blue Torch Finance LLC,
as Administrative Agent and Collateral Agent.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.02(a) of
the Financing Agreement, of a request for a borrowing of the Term Loan under the
Financing Agreement, on the following terms:

 

(A)Date of borrowing     (which is a Business Day):   ____________________

 

(B)Principal amount of borrowing: $____________________

 

(C)Type of borrowing:11   ____________________

 

(D)Initial Interest Period and last day thereof:12   ____________________

 

(E)Wire instructions for borrowing:   ____________________

 

     ____________________

 

     ____________________

 

The undersigned hereby represents and warrants that the conditions specified in
Section 5.01 of the Financing Agreement will be satisfied on and as of the date
of borrowing set forth above.

 

[Remainder of Page Intentionally Left Blank]

 



 

 

11 Specify a LIBOR Rate Loan or a Reference Rate Loan.

 

12 To be included for a LIBOR Rate Loan only.

 



C-1

Form of Notice of Borrowing

 

 

  BLUE APRON, LLC       By:             Name:   Title:

 



C-2

Form of Notice of Borrowing

 



 

EXHIBIT D

 

[FORM OF]

 

LIBOR NOTICE

 

BLUE TORCH FINANCE LLC, _________ __, ____

as Administrative Agent under the Financing Agreement referred to below

c/o Blue Torch Capital LP

150 East 58th Street, 18th Floor
New York, New York 10155

 

and

 

SEI – Blue Torch Capital Loan Ops

1 Freedom Valley Drive

Oaks, Pennsylvania 19456

 

Reference is made to the Financing Agreement, dated as of October, [_], 2020 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Financing Agreement”), by and among BLUE APRON, LLC, a Delaware
limited liability company (the “Borrower”), BLUE APRON HOLDINGS, INC., a
Delaware corporation (the “Parent”), the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Blue Torch
Finance LLC, as Administrative Agent and Collateral Agent. Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Financing Agreement.

 

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.07(a) of
the Financing Agreement, of a request for the following:

 

(i)     a continuation, on ________, ____, as a LIBOR Rate Loan having an
Interest Period of ___ months of the [Term Loan][portion of the Term Loan] in an
aggregate outstanding principal amount of $____________ having an Interest
Period ending on [the proposed date for such continuation] [on ________, ____];

 

(ii)     a conversion, on ________, ____, to a LIBOR Rate Loan having an
Interest Period of ___ months of the [Term Loan][portion of the Term Loan] in an
aggregate outstanding principal amount of $_________; and/or

 

(iii)     a conversion, on ________, ____, to a Reference Rate Loan, of the
[Term Loan][portion of the Term Loan] in an aggregate outstanding principal
amount of $_________.

 

[In connection herewith, the undersigned hereby certifies that no Event of
Default has occurred and is continuing as of the date of conversion or
continuation set forth above.]13

 

[Signature Page Follows]

 



 

13 Include only for conversion into or continuations as a LIBOR Rate Loan. 

 



D-1

Form of LIBOR Notice

 

  

  BLUE APRON, LLC,
as the Borrower       By:        Name:   Title:

  

D-2

Form of LIBOR Notice

 

 

EXHIBIT E

 

[FORM OF]


 

COMPLIANCE CERTIFICATE

 

To:       Blue Torch Finance LLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Financing Agreement, dated as of October, [_],
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Financing Agreement;” the terms defined therein
being used herein as therein defined), among Blue Apron, LLC, a Delaware limited
liability company (the “Borrower”), Blue Apron Holdings, Inc., a Delaware
corporation (the “Parent”), the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Blue Torch Finance LLC,
as Administrative Agent and Collateral Agent.

 

The undersigned hereby certifies as of the date hereof that he/she is the duly
elected, qualified and acting _______________ of the Parent, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Parent, and that:

 

1.     The financial statements for the fiscal [month][quarter][year] of the
Parent and its Subsidiaries ended [____________] attached hereto as Annex I as
required by Section [7.01(a)(i)][7.01(a)(ii)][7.01(a)(iii)] of the Financing
Agreement, fairly present in all material respects, the consolidated financial
condition of the Parent and its Subsidiaries as of the date of such financial
statements and the results of operations and cash flows of the Parent and its
Subsidiaries for the period of such financial statements in accordance with GAAP
[applied in a manner consistent with that of the most recent audited financial
statements furnished to the Administrative Agent, subject to the absence of
footnotes and normal year-end adjustments].14

 

2.     The undersigned has reviewed the terms of the Financing Agreement and the
other Loan Documents.

 

3.     [The review described in paragraph 2 above did not disclose the existence
of, and the undersigned has no knowledge of the existence of, the occurrence of
any Default or Event of Default that is continuing as of the date hereof.]
[Attached as Annex [_] hereto is a list of each Default and/or Event of Default
that has occurred and is continuing as of the date hereof, including a
description of the nature and period of existence thereof and the action(s) that
the Loan Parties have taken, are taking and propose to take with respect
thereto.]

 

4.     [Attached as Annex [_] hereto is a discussion and analysis of the
financial condition and results of operations of the Parent and its Subsidiaries
for the portion of the Fiscal Year currently elapsed and discussing the reasons
for any significant variations from the Projections for such period and the
figures for the corresponding period in the previous Fiscal Year.]15

 



 

14 Include only for Compliance Certificate certifying the monthly or quarterly
financial statements. 

 

15 Include only for Compliance Certificate certifying the quarterly or annual
financial statements 

 





E-1

Form of Compliance Certificate

 

  

5.     [Attached as Annex [_] hereto is a summary of all material insurance
coverage maintained by the Loan Parties and their Subsidiaries as of the date
hereof, together with supporting documentation in connection therewith. Such
insurance coverage satisfies the insurance coverage required to be maintained by
the Loan Parties and their Subsidiaries as set forth in Section 7.01(h) of the
Financing Agreement.]16

 

6.     [There have been no material changes to the information contained in the
[Perfection Certificate delivered to the Administrative Agent on the Effective
Date][most recently updated Perfection Certificate delivered to the
Administrative Agent on ___________ in accordance with Section 7.01(a)(iv)(C) of
the Financing Agreement.][Attached as Annex [__] hereto is an updated Perfection
Certificate together with information identifying changes to the information
therein from the Perfection Certificate delivered to the Administrative Agent on
_____________].]17

 

7.     [Attached as Annex [__] hereto are responses to quarterly Collateral
reporting requirements included in the Security Agreement.]18

 

[Signature Page Follow]

 



 

16 Include only for Compliance Certificate certifying the annual financial
statements

 

17 Include only for Compliance Certificate certifying the annual financial
statements. 

 

18 Include only for Compliance Certificate certifying the quarterly financial
statements. 

 





E-2

Form of Compliance Certificate

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.

  

  BLUE APRON, LLC       By:           Name:   Title:

 





E-3

Form of Compliance Certificate

 

 

ANNEX I TO
COMPLIANCE CERTIFICATE

 

Financial Statements

 

See attached.

  



E-4

Form of Compliance Certificate

 

 

[ANNEX [__] TO
COMPLIANCE CERTIFICATE]

  

Continuing Defaults or Events of Default

 



E-5

Form of Compliance Certificate

 

 

ANNEX [__] TO
COMPLIANCE CERTIFICATE

  

Management’s Discussion and Analysis

 

See attached.

 

E-6

Form of Compliance Certificate

 



 

[ANNEX [__] TO
COMPLIANCE CERTIFICATE]

  

Summary of Material Insurance Coverage and Supporting Materials

 

See attached.

 



E-7

Form of Compliance Certificate

 

 

[ANNEX [__] TO
COMPLIANCE CERTIFICATE]

  

Updated Perfection Certificate

 

See attached.

 

E-8

Form of Compliance Certificate

 



  

[ANNEX [__] TO

COMPLIANCE CERTIFICATE]

 

Security Agreement Quarterly Collateral Reporting Requirements

 

Please indicate by circling Yes/No below whether any of the following has
occurred (i) for the first quarterly Compliance Certificate delivered after the
Effective Date, since the Effective Date, or (ii) if after the first quarterly
Compliance Certificate is delivered after the Effective Date, since the
previously delivered quarterly Compliance Certificate. Capitalized terms used
but not defined herein are as defined in the Security Agreement.

 

1. Has any certificates representing or evidencing Pledged Securities been
acquired by any Grantor?  If yes, deliver to the Collateral Agent (a) such
Pledged Securities within five Business Days after the acquisition thereof and
(b) a supplement or amendment to Schedule 7 to the Perfection Certificate
reflecting such Pledged Securities on or before the next occurring Quarterly
Reporting Date following such acquisition (Section 3.1). Yes No 2. Has any of
the Pledged Collateral become evidenced by any Instrument or Tangible Chattel
Paper in excess of $250,000 individually or $500,000 in the aggregate?  If yes,
deliver to the Collateral Agent on or prior to the next occurring Quarterly
Reporting Date following such acquisition (a) such Instrument or Chattel Paper,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may request and (b) a supplement or amendment to
Schedule 8 of the Perfection Certificate reflecting such Instrument or Chattel
Paper (Section 3.4(a)). Yes No 3. Has any Pledged Collateral become evidenced by
any Electronic Chattel Paper or any Transferable Record in excess of $250,000
individually or $500,000 in the aggregate?  If yes, deliver to the Collateral
Agent on or prior to the next occurring Quarterly Reporting Date after the
occurrence thereof a supplement or amendment to Schedule 8 to the Perfection
Certificate reflecting such Electronic Chattel Paper or Transferable Record
(Section 3.4(b)). Yes No 4. Has any Grantor become a beneficiary under a Letter
of Credit with a face amount in excess of $250,000 individually or, when taken
together with all Letters of Credit issued in favor of the Grantors as
beneficiaries thereunder, in an aggregate face amount in excess of $500,000?  If
yes, deliver to the Collateral Agent on or prior to the next occurring Quarterly
Reporting Date after the occurrence thereof (i) a supplement or amendment to
Schedule 10 to the Perfection Certificate reflecting such Letter of Credit and
(ii) a fully executed consent substantially in the form of Exhibit G to the
Security Agreement (Section 3.4(c)). Yes No 5. Has any Grantor acquired a
Commercial Tort Claim with damages asserted in excess of $250,000 individually
or, when taken together with all other Commercial Tort Claims held by any
Grantor that Collateral Agent does not have a security interest in, $500,000 in
the aggregate (as reasonably estimated by the Borrower)?  If yes, deliver to the
Collateral Agent on or prior to the next occurring Quarterly Reporting Date
after the occurrence thereof a supplement or amendment to Schedule 10 to the
Perfection Certificate reflecting the details thereof (Section 3.4(d)). Yes No

 



E-9

Form of Compliance Certificate

 

 

6. Has any Grantor obtained any rights to any additional Intellectual Property
Collateral or become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
re-examination, divisional, continuation, or continuation-in-part of any
Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, or if any “intent-to-use” trademark application is no
longer excluded pursuant to the definition of Excluded Property (collectively,
“After Acquired IP”)?  If yes, within ten (10) Business Days with respect to
copyright registrations or applications included in the After Acquired IP or,
with respect to other Intellectual Property Collateral included in the After
Acquired IP, on or prior to the next occurring Quarterly Reporting Date
following the obtaining of such rights or becoming entitled to such benefit,
execute and deliver to Collateral Agent (a) a Copyright Security Agreement,
Patent Security Agreement and/or Trademark Security Agreement, as applicable,
and (b) a supplement or amendment to Schedules 9(a) and/or 9(b) (as applicable)
of the Perfection Certificate to reflect such After Acquired IP (Section 6.3).
Yes No

 



E-10

Form of Compliance Certificate

 



 

EXHIBIT F

 

[FORM OF]


 

NOTE

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT.  THE HOLDER
OF THIS NOTE MAY OBTAIN INFORMATION REGARDING THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT, THE ISSUE PRICE, THE ISSUE DATE AND THE YIELD TO MATURITY RELATING TO
THIS NOTE BY CONTACTING THE ADMINISTRATIVE AGENT AT 150 EAST 58TH STREET, 18TH
FLOOR, NEW YORK, NY 10155.

 

$[______]   [_________],[____]

 

FOR VALUE RECEIVED, BLUE APRON, LLC, a Delaware limited liability company (the
“Borrower”) hereby promises to pay to _______________________(the “Holder”), or
its registered assigns, the principal sum of ________________________________
($_________________) or such lesser sum which then represents the aggregate
unpaid principal amount of Holder’s portion of the Term Loan (as defined in the
Financing Agreement (as defined below)) made to the Borrower pursuant to the
Financing Agreement. The principal amount of this Note shall be payable on the
dates and in the amounts specified in the Financing Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Financing Agreement, dated as of October [__], 2020 (as amended, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Financing Agreement”), by and among the Borrower, Blue Apron
Holdings, Inc., a Delaware corporation, the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Blue Torch
Finance LLC, a Delaware limited liability company, as Administrative Agent and
Collateral Agent. Capitalized terms used herein and not otherwise defined have
the meanings assigned to them in the Financing Agreement.

 

This Note is issued pursuant to and entitled to the benefits of the Financing
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Term Loan was made (all or a portion of
which is evidenced hereby) and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
Dollars in immediately available funds to the Administrative Agent’s Account in
accordance with the terms of the Financing Agreement. Unless and until an
Assignment and Acceptance effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Financing Agreement, the Borrower and Administrative Agent shall
be entitled to deem and treat Holder as the owner and holder of this Note and
the portion of the Term Loan evidenced hereby. Holder hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof, it
will make a notation hereon of all principal payments previously made hereunder
and of the date to which interest hereon has been paid; provided, however, that
the failure to make a notation of any payment made on this Note shall not limit
or otherwise affect the obligations of the Borrower hereunder with respect to
payments of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment as provided in the Financing
Agreement and to prepayment at the option of the Borrower as provided in the
Financing Agreement.

 



F-1

Form of Note

 

  

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE HOLDER
HEREUNDER SHALL BE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. THIS NOTE INCORPORATES BY REFERENCE, AND THE
BORROWER AND PAYEE HEREBY AGREE TO BE SUBJECT TO, THE PROVISIONS SET FORTH IN
SECTIONS 12.10 AND 12.11 OF THE FINANCING AGREEMENT.

  

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Financing Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Financing Agreement.

 

No reference herein to the Financing Agreement and no provision of this Note or
the Financing Agreement shall alter or impair the obligations of the Borrower,
which are absolute and unconditional, to pay the principal of and interest on
this Note at the place, at the respective times, and in the currency prescribed
herein and in the Financing Agreement.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all to the extent provided in the Financing Agreement, incurred
in the collection and enforcement of this Note. The Borrower and any endorsers
of this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand and notice of every kind and, to the full extent permitted by
law, the right to plead any statute of limitations as a defense to any demand
hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

  

F-2

Form of Note

 



 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 



  BLUE APRON, LLC       By:         Name:   Title:

 



F-3

Form of Note

 